EXHIBIT 10.1


=========================================================================================================================================


SECOND
AMENDED AND RESTATED
CREDIT AGREEMENT
 
among
 
NN, INC.,
 
as US Borrower
 
THE FOREIGN BORROWERS NAMED HEREIN,
collectively, as Borrowers
 
THE LENDERS NAMED HEREIN,
as Lenders
 
KEYBANK NATIONAL ASSOCIATION,
as Lead Arranger, Book Runner and Administrative Agent
 
BRANCH BANKING AND TRUST COMPANY,
as Documentation Agent
 
WELLS FARGO BANK, N.A.
as Foreign Swing Line Lender
 
and
 
REGIONS BANK
as Domestic Swing Line Lender
 
_____________________
 
dated as of December 21, 2010
 
___________________________
 
==========================================================================================================================================

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 

ARTICLE I.
DEFINITIONS 
2

 
 
Section 1.1
Definitions 
31

 
 
Section 1.2
Accounting Provisions 
31

 
 
Section 1.3
Terms Generally 
31

 
 
Section 1.4
Confirmation of Recitals 
31

 
ARTICLE II.
AMOUNT AND TERMS OF CREDIT 
31

 
 
Section 2.1
Amount and Nature of Credit 
31

 
 
Section 2.2
Revolving Credit 
32

 
 
Section 2.3
Interest 
38

 
 
Section 2.4
Evidence of Indebtedness 
40

 
 
Section 2.5
Notice of Credit Event; Funding of Loans 
41

 
 
Section 2.6
Payment on Loans and Other Obligations 
43

 
 
Section 2.7
Prepayment 
44

 
 
Section 2.8
Commitment and Other Fees 
44

 
 
Section 2.9
Modifications to Commitment 
45

 
 
Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
and Applicable Commitment Fee Rate 
46

 
 
Section 2.11
Mandatory Payments 
46

 
 
Section 2.12
Liability of Borrowers 
47

 
 
Section 2.13
Addition of Foreign Borrowers and Foreign Guarantors 
49

 
 
Section 2.14
Intercreditor Agreement Authorization to US Borrower from Other US Credit
Parties 
51

 
 
Section 2.15
Defaulting Lenders 
51

 
ARTICLE III.
ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED CAPITAL;
TAXES 
53

 
 
Section 3.1
Requirements of Law 
53

 
 
Section 3.2
Taxes 
55

 
 
Section 3.3
Funding Losses 
57

 
 
Section 3.4
Eurodollar Rate or Alternate Currency Rate Lending Unlawful; Inability to
Determine Rate 
58

 
 
Section 3.5
Discretion of Lenders as to Manner of Funding 
59

 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Section 3.6
Replacement of Lenders 
59

 
ARTICLE IV.
CONDITIONS PRECEDENT 
59

 
 
Section 4.1
Conditions to Each Credit Event 
59

 
 
Section 4.2
Conditions to Closing Date and Restatement Closing Date Credit Events 
60

 
 
Section 4.3
Conditions to the Second Restatement Closing Date 
60

 
ARTICLE V.
COVENANTS 
63

 
 
Section 5.1
Insurance 
63

 
 
Section 5.2
Money Obligations 
63

 
 
Section 5.3
Financial Statements and Information 
64

 
 
Section 5.4
Financial Records 
65

 
 
Section 5.5
Franchises; Change in Business 
65

 
 
Section 5.6
ERISA Pension and Benefit Plan Compliance 
65

 
 
Section 5.7
Financial Covenants 
66

 
 
Section 5.8
Borrowing 
67

 
 
Section 5.9
Liens 
68

 
 
Section 5.10
Regulations T, U and X 
70

 
 
Section 5.11
Investments, Loans and Guaranties 
70

 
 
Section 5.12
Merger and Sale of Assets 
71

 
 
Section 5.13
Acquisitions 
72

 
 
Section 5.14
Notice 
73

 
 
Section 5.15
Restricted Payments 
73

 
 
Section 5.16
Environmental Compliance 
73

 
 
Section 5.17
Affiliate Transactions 
74

 
 
Section 5.18
Use of Proceeds 
74

 
 
Section 5.19
Corporate Names and Locations of Collateral 
74

 
 
Section 5.20
Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest 
75

 
 
Section 5.21
Collateral 
76

 
 
Section 5.22
Property Acquired Subsequent to the Second Restatement Closing Date and Right to
Take Additional Collateral 
77

 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 5.23
Restrictive Agreements 
78

 
 
Section 5.24
Other Covenants and Provisions 
78

 
 
Section 5.25
Guaranty Under Material Indebtedness Agreement 
78

 
 
Section 5.26
Pari Passu Ranking 
78

 
 
Section 5.27
Notes Documents 
78

 
 
Section 5.28
Amendment of Organizational Documents 
79

 
 
Section 5.29
Reserved 
79

 
 
Section 5.30
Reserved 
79

 
 
Section 5.31
Further Assurances 
79

 
 
Section 5.32
Restructure of Foreign Borrowers 
79

 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES 
80

 
 
Section 6.1
Corporate Existence; Subsidiaries; Foreign Qualification 
80

 
 
Section 6.2
Corporate Authority 
80

 
 
Section 6.3
Compliance with Laws and Contracts 
81

 
 
Section 6.4
Litigation and Administrative Proceedings 
81

 
 
Section 6.5
Title to Assets 
81

 
 
Section 6.6
Liens and Security Interests 
82

 
 
Section 6.7
Tax Returns 
82

 
 
Section 6.8
Environmental Laws 
82

 
 
Section 6.9
Locations 
82

 
 
Section 6.10
Continued Business 
83

 
 
Section 6.11
Employee Benefits Plans 
84

 
 
Section 6.12
Consents or Approvals 
84

 
 
Section 6.13
Solvency 
84

 
 
Section 6.14
Financial Statements 
85

 
 
Section 6.15
Regulations 
85

 
 
Section 6.16
Material Agreements 
85

 
 
Section 6.17
Intellectual Property 
85

 
 
Section 6.18
Insurance 
85

 
 
Section 6.19
Deposit Accounts 
85

 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 6.20
Accurate and Complete Statements 
85

 
 
Section 6.21
Note Documents 
86

 
 
Section 6.22
Investment Company 
86

 
 
Section 6.23
Defaults 
86

 
 
Section 6.24
Foreign Asset Control Regulations 
86

 
ARTICLE VII.
EVENTS OF DEFAULT 
86

 
 
Section 7.1
Payments 
86

 
 
Section 7.2
Special Covenants 
86

 
 
Section 7.3
Other Covenants 
87

 
 
Section 7.4
Representations and Warranties 
87

 
 
Section 7.5
Cross Default 
87

 
 
Section 7.6
ERISA Default 
87

 
 
Section 7.7
Change in Control 
87

 
 
Section 7.8
Money Judgment 
87

 
 
Section 7.9
Material Adverse Change 
87

 
 
Section 7.10
Security 
87

 
 
Section 7.11
Validity of Loan Documents 
88

 
 
Section 7.12
Solvency 
88

 
ARTICLE VIII.
REMEDIES UPON DEFAULT 
89

 
 
Section 8.1
Optional Defaults 
89

 
 
Section 8.2
Automatic Defaults 
89

 
 
Section 8.3
Letters of Credit 
89

 
 
Section 8.4
Offsets 
89

 
 
Section 8.5
Equalization Provisions 
89

 
 
Section 8.6
Application of Proceeds 
91

 
 
Section 8.7
Collections and Receipt of Proceeds by Borrowers
92

 
 
Section 8.8
Collections and Receipt of Proceeds 
93

 
 
Section 8.9
Collateral 
95

 
 
Section 8.10
Other Remedies 
96

 
 
4

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX.
THE AGENT AND THE COLLATERAL AGENT 
96

 
 
Section 9.1
Appointment and Authorization 
96

 
 
Section 9.2
Note Holders 
97

 
 
Section 9.3
Consultation With Counsel 
97

 
 
Section 9.4
Documents 
97

 
 
Section 9.5
Agent and Affiliates 
97

 
 
Section 9.6
Knowledge of Default 
97

 
 
Section 9.7
Action by Agent 
98

 
 
Section 9.8
Release of Collateral or Guarantor of Payment 
98

 
 
Section 9.9
Delegation of Duties 
98

 
 
Section 9.10
Indemnification of Agent and Collateral Agent 
98

 
 
Section 9.11
Successor Agent 
99

 
 
Section 9.12
Successor Collateral Agent 
99

 
 
Section 9.13
Fronting Lender 
100

 
 
Section 9.14
Swing Line Lender 
100

 
 
Section 9.15
Collateral Agent 
100

 
 
Section 9.16
Agent May File Proofs of Claim 
101

 
 
Section 9.17
No Reliance on Agent’s Customer Identification Program 
101

 
 
Section 9.18
Designation of Additional Agents 
101

 
ARTICLE X.
GUARANTY BY US BORROWER OF OBLIGATIONS OF FOREIGN BORROWERS 
101

 
 
Section 10.1
The Guaranty 
101

 
 
Section 10.2
Obligations Unconditional 
102

 
 
Section 10.3
Reinstatement 
103

 
 
Section 10.4
Certain Additional Waivers 
103

 
 
Section 10.5
Remedies 
103

 
 
Section 10.6
Guarantee of Payment; Continuing Guarantee 
103

 
 
Section 10.7
Payments 
103

 
ARTICLE XI.
MISCELLANEOUS 
103

 
 
Section 11.1
Lenders’ Independent Investigation 
103

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Section 11.2
No Waiver; Cumulative Remedies 
104

 
 
Section 11.3
Amendments, Waivers and Consents 
104

 
 
Section 11.4
Notices 
106

 
 
Section 11.5
Costs, Expenses and Taxes 
106

 
 
Section 11.6
Indemnification 
106

 
 
Section 11.7
Obligations Several; No Fiduciary Obligations 
107

 
 
Section 11.8
Execution in Counterparts 
107

 
 
Section 11.9
Binding Effect; Borrowers’ Assignment 
107

 
 
Section 11.10
Lender Assignments 
107

 
 
Section 11.11
Sale of Participations 
109

 
 
Section 11.12
Patriot Act Notice; Blocked Persons 
110

 
 
Section 11.13
Severability of Provisions; Captions; Attachments 
111

 
 
Section 11.14
Investment Purpose 
111

 
 
Section 11.15
Entire Agreement 
111

 
 
Section 11.16
Legal Representation of Parties 
111

 
 
Section 11.17
Currency 
112

 
 
Section 11.18
Special Foreign Provisions. 
112

 
 
Section 11.19
Governing Law; Submission to Jurisdiction 
112

 



 
6

--------------------------------------------------------------------------------

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as the same may from time to
time be amended, restated or otherwise modified, this “Agreement”) is made
effective as this 21st day of December, 2010 among:
 
(a) NN, INC., a Delaware corporation (“US Borrower”);
 
(b) each Foreign Borrower, as hereinafter defined (each such Foreign Borrower,
together with US Borrower shall be referred to herein, collectively, as
“Borrowers” and, individually, each a “Borrower”);
 
(c) the lenders listed on Schedule 1(A) hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);
 
(d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, book runner and
administrative agent for the Lenders under this Agreement (“Agent”);
 
(e) REGIONS BANK (successor by merger to AmSouth Bank), as the domestic Swing
Line lender, and any successor provider of the Domestic Swing Line Commitment
(as hereinafter defined) reasonably acceptable to Agent (“Domestic Swing Line
Lender”); and
 
(f) WELLS FARGO BANK, N.A., as the foreign Swing Line lender, and any successor
provider of the Foreign Swing Line Commitment (as hereinafter defined)
reasonably acceptable to Agent (“Foreign Swing Line Lender”).
 
WITNESSETH:
 
WHEREAS, Borrowers, Agent and the Lenders named therein entered into that
certain Credit Agreement, dated as of September 21, 2006 (as amended, the “2006
Credit Agreement”);
 
WHEREAS, Borrowers, Agent and the Lenders entered into that certain Amended and
Restated Credit Agreement, dated as of March 13, 2009 (as amended, the “2009
Credit Agreement”) to amend and restate the 2006 Credit Agreement in its
entirety;
 
WHEREAS, this Agreement amends and restates in its entirety the 2009 Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the 2009 Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the 2009 Credit Agreement, delivered in connection with the 2009 Credit
Agreement shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the 2009 Credit Agreement by this Agreement, the
obligations outstanding (including, but not limited to, the letters of credit
issued and outstanding) under the 2009 Credit Agreement as of December 21, 2010
shall remain outstanding and constitute continuing Obligations hereunder.  Such
outstanding Obligations and the guaranties of payment thereof shall in all
respects be continuing, and this Agreement shall not be deemed to evidence or
result in a novation or repayment and re-borrowing of such Obligations.  In
furtherance of and, without limiting the foregoing, from and after the date
hereof and except as expressly specified herein, the terms, conditions, and
covenants governing the obligations outstanding under the 2009 Credit Agreement
shall be solely as set forth in this Agreement, which shall supersede the 2009
Credit Agreement in its entirety;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Borrowers have requested (i) the Lenders provide to the Borrowers
revolving loans of up to Seventy-Five Million Dollars ($75,000,000) to provide
ongoing working capital and for other general corporate purposes of the
Borrowers and their Subsidiaries and (ii) the Fronting Lender issue Letters of
Credit for the account of the US Borrowers and the Domestic Guarantors of
Payment;
 
WHEREAS, it is the intent of Borrowers, Agent and the Lenders that the
provisions of this Agreement be effective commencing on the Second Restatement
Closing Date; and
 
WHEREAS, Borrowers, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth;
 
NOW, THEREFORE, it is mutually agreed as follows:
 
ARTICLE I.  DEFINITIONS
 
Section 1.1 Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:
 
“2006 Credit Agreement” means that term as defined in the first Whereas
paragraph of this Agreement.
 
“2009 Credit Agreement” means that term as defined in the second Whereas
paragraph of this Agreement.
 
“Account” means an account, as defined in the U.C.C.
 
“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any Guarantor thereof.
 
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.
 
“Acquisition Pro Forma Effect” means, in making any calculation hereunder to
which such term is applicable, including any calculation necessary to determine
whether the US Borrower is in compliance with Section 5.7 hereof, or whether a
Default would result from any Acquisition, (a) any Acquisition made during the
most recent twelve (12) month period (the “Reference Period”) ending on and
including the date of determination (the “Calculation Date”) shall be assumed to
have occurred on the first day of the Reference Period, (b) Consolidated Funded
Indebtedness, and the application of proceeds therefrom, incurred or to be
incurred in connection with any Acquisition made or to be made during the
Reference Period shall be assumed to have arisen or occurred on the first day of
the Reference Period, (c) there shall be excluded any interest expense in
respect of Consolidated Funded Indebtedness outstanding during the Reference
Period that was or is to be refinanced with proceeds of Indebtedness incurred or
to be incurred in connection with any Acquisition made or to be made during the
Reference Period, (d) interest expense in respect of Consolidated Funded
Indebtedness bearing a floating rate of interest and assumed to have been
incurred on the first day of the Reference Period shall be calculated on the
basis of the average rate in effect under this Agreement for Base Rate Loans
throughout the period such Consolidated Funded Indebtedness is assumed to be
outstanding, and (e) rent expense shall include actual rent expense incurred by
any Person, operating unit or business acquired during the Reference Period,
plus rent expense projected for the twelve (12) month period following the date
of actual incurrence thereof in respect of any operating lease entered into or
to be entered into in connection with any Acquisition made during the Reference
Period, which projected rent expense shall be deemed to have been incurred on
the first day of the Reference Period.
 
 
2

--------------------------------------------------------------------------------

 
“Additional Commitment” means that term as defined in Section 2.9(b) hereof.
 
“Additional Foreign Borrower Assumption Agreement” means each of the Additional
Foreign Borrower Assumption Agreements executed by a Foreign Borrower, as
applicable, after the Second Restatement Closing Date, in the form of the
attached Exhibit G, as the same may from time to time be amended, restated or
otherwise modified.
 
“Additional Lender” means an Eligible Transferee that shall become a Lender
pursuant to Section 2.9(b) hereof.
 
“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.


“Additional Notes” means senior promissory notes, in an aggregate amount not to
exceed Twenty Million Dollars ($20,000,000), issued by any Credit Party to
Prudential, as the same may from time to time be amended, restated, supplemented
or otherwise modified.


“Additional Notes Documents” means the Additional Notes, and every other
agreement executed in connection therewith, as the same may from time to time be
amended, restated, supplemented or otherwise modified.


“Administrative Borrower” means US Borrower.
 
“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding; including, without limitation, any payment
received by any Lender with respect to any Collateral pledged by the Italian
Borrower to the extent any New Lender is not secured by any such Collateral.
 
 
3

--------------------------------------------------------------------------------

 
“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.
 
“Agent” means that term as defined in the first paragraph hereof.
 
 “Agreement” means that term as defined in the first paragraph hereof.
 
“Alternate Currency” means (x) in the case of Foreign Swing Line Loans, Euro,
Sterling or any other lawful currency, other than Dollars, agreed to by Agent
and the Foreign Swing Line Lender that is readily available, is freely
transferable, is convertible into Dollars in the international interbank market,
in which deposits are customarily offered to banks in the London interbank
market and as to which a Dollar Equivalent may be readily calculated or (y) in
all other cases Euro or any other lawful currency, other than Dollars, agreed to
by Agent and each Lender that is readily available, is freely transferable, is
convertible into Dollars in the international interbank market, in which
deposits are customarily offered to banks in the London interbank market and as
to which a Dollar Equivalent may be readily calculated.
 
“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of all
outstanding Alternate Currency Loans, and (b) the Foreign Swing Line Exposure.
 
“Alternate Currency Loan” means a Revolving Loan described in Section 2.2(a)
hereof, that shall be denominated in an Alternate Currency and on which a
Borrower shall pay interest at a rate based upon the Derived LIBOR Fixed Rate
applicable to such Alternate Currency.
 
“Alternate Currency Maximum Amount” means an amount equal to the Total
Commitment Amount.
 
“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Alternate Currency Loan, as listed on British
Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if
for any reason such rate is unavailable from Reuters, from any other similar
company or service that provides rate quotations comparable to those currently
provided by Reuters) as the rate in the London interbank market for deposits in
the relevant Alternate Currency in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Alternate Currency Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in the relevant
Alternate Currency for the relevant Interest Period and in the amount of the
Alternate Currency Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to Agent (or an affiliate of
Agent, in Agent’s discretion) by prime banks in any Alternate Currency market
reasonably selected by Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder;
by (b) 1.00 minus the Reserve Percentage.
 
 
4

--------------------------------------------------------------------------------

 
“Amendment No. 2” means that certain Amendment No. 2 to Amended and Restated
Credit Agreement, dated as of March 5, 2010.
 
“Applicable Commitment Fee Rate” means the number of basis points set forth in
the following matrix, based upon the result of the computation of the Leverage
Ratio:
 
 
 
Pricing Level
 
Leverage Ratio
 
Applicable Commitment
Fee Rate
I
Greater than 2.75 to 1.00
50.00
II
Greater than 2.25 to 1.00 but equal to or less than 2.75 to 1.00
50.00
III
Greater than 1.75 to 1.00 but equal to or less than 2.25 to 1.00
45.00
IV
Greater than 1.25 to 1.00 but equal to or less than 1.75 to 1.00
45.00
V
Equal to or less than 1.25 to 1.00
45.00



Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 5.3(c); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Lenders, Pricing Level I shall apply as of the first Business Day after the date
on which such Compliance Certificate was required to have been delivered and in
each case shall remain in effect until the date on which such Compliance
Certificate is delivered.  The Applicable Commitment Fee Rate in effect from the
Second Restatement Closing Date through the date on which Agent receives a
Compliance Certificate pursuant to Section 5.3(c) for the fiscal quarter ending
March 31, 2011 shall be Pricing Level II.
 
The above matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of Agent and the Lenders to charge the Default
Rate, or the rights and remedies of Agent and the Lenders pursuant to Articles
VII and VIII hereof.  Notwithstanding anything to the contrary contained in this
definition, the determination of Applicable Commitment Fee Rate for any period
shall be subject to the provisions of Section 2.10(b).
 
 
5

--------------------------------------------------------------------------------

 


“Applicable Margin” means the number of basis points (depending upon whether
Loans are LIBOR Fixed Rate Loans, Quoted Rate Loans or Base Rate Loans) set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio:
 
 
 
Pricing Level
 
Leverage Ratio
Applicable Basis Points for LIBOR Fixed Rate Loans
Applicable Basis Points for Base Rate Loans
Applicable Basis Points for Quoted Rate Loans
I
Greater than 2.75 to 1.00
350.00
250.00
350.00
II
Greater than 2.25 to 1.00 but equal to or less than 2.75 to 1.00
325.00
225.00
325.00
III
Greater than 1.75 to 1.00 but equal to or less than 2.25 to 1.00
300.00
200.00
300.00
IV
Greater than 1.25 to 1.00 but equal to or less than 1.75 to 1.00
275.00
175.00
275.00
V
Equal to or less than 1.25 to 1.00
250.00
150.00
250.00



Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
5.3(c); provided that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.  The Applicable Margin in effect from the Second Restatement Closing
Date through the date on which Agent receives a Compliance Certificate pursuant
to Section 5.3(c) for the fiscal quarter ending March 31, 2011 shall be Pricing
Level II.
 
The above matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of Agent and the Lenders to charge the Default
Rate, or the rights and remedies of Agent and the Lenders pursuant to Articles
VII and VIII hereof.  Notwithstanding anything to the contrary contained in this
definition, the determination of Applicable Margin for any period shall be
subject to the provisions of Section 2.10(b).


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.
 
 
6

--------------------------------------------------------------------------------

 
“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.
 
“Bank Product Agreements” means those certain cash management service and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.
 
“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.
 
“Bank Products” means any service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) including (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, and (f) cash management, including controlled disbursement,
accounts or services.
 
“Base Rate” means a rate per annum equal to the highest of (a) the Prime Rate,
(b) one-half of one percent (.50%) in excess of the Federal Funds Effective
Rate, and (c) one hundred (100.00) basis points in excess of the Eurodollar Rate
for Eurodollar Loans with an Interest Period of one month.  Any change in the
Base Rate shall be effective immediately from and after such change in the Base
Rate.
 
“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which a Borrower shall pay interest at a
rate based on the Derived Base Rate.
 
“Borrower” means that term as defined in the first paragraph hereof.
 
“Borrowers” means that term as defined in the first paragraph hereof.
 
“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, (a) if the applicable Business Day relates to
a LIBOR Fixed Rate Loan, a day of the year on which dealings in Dollar deposits
are carried on in the London interbank eurodollar market, and (b) if the
applicable Business Day relates to an Alternate Currency, a day of the year on
which dealings in deposits are carried on by and between banks in the London
interbank market for the relevant Alternate Currency.
 
“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company or as a dividend, return
of capital or other distribution (other than any stock dividend, stock split or
other equity distribution payable only in capital stock or other equity of such
Company) in respect of such Company’s capital stock or other equity interest.
 
“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.
 
 
7

--------------------------------------------------------------------------------

 
“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.
 
“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by US Borrower with Collateral Agent, without
liability by Collateral Agent or the Lenders to pay interest thereon, from which
account Collateral Agent, on behalf of the Lenders and the Senior Noteholders,
shall have the exclusive right to withdraw funds until all of the Senior
Indebtedness (as defined in the Intercreditor Agreement) is paid in full.


“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Securities Exchange Act of 1934, as then in effect) or of
record, on or after the Closing Date, by any Person or group (within the meaning
of Sections 13d and 14d of the Securities Exchange Act of 1934, as then in
effect), of shares representing more than thirty-five percent (35%) of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of US Borrower; (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors or other governing body of
US Borrower by Persons who were neither (i) nominated by the board of directors
or other governing body of US Borrower nor (ii) appointed by directors so
nominated; (c) if US Borrower shall cease to own, directly or indirectly, one
hundred percent (100%) of the record and beneficial ownership of each other
Borrower; or (d) the occurrence of a change in control, or other similar
provision, as defined in any Material Indebtedness Agreement.
 
“Closing Commitment Amount” shall mean Seventy-Five Million Dollars
($75,000,000).


“Closing Date” means September 21, 2006.
 
“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.
 
“Collateral” means the collateral granted from time to time by the Credit
Parties to Agent or Collateral Agent pursuant to the Security Documents.
 
“Collateral Agent” means Agent acting as Collateral Agent for the Secured
Creditors pursuant to the Security Documents and the Intercreditor Agreement,
and any successor designated as Collateral Agent pursuant to Section 9.15
hereof.
 
“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment, up to the Total
Commitment Amount.
 
“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1(A) hereto (taking into account any assignments pursuant to
Section 11.10 hereof).
 
 
8

--------------------------------------------------------------------------------

 
“Commitment Period” means the period from the Second Restatement Closing Date to
December 21, 2014, or such earlier date on which the Commitment shall have been
terminated pursuant to Article VIII hereof.
 
“Companies” means all Borrowers and all Subsidiaries of all Borrowers (other
than German Sub).
 
“Company” means a Borrower or a Subsidiary of a Borrower (other than German
Sub).
 
“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.
 
“Confirmation of Grant of Security Interest in Intellectual Property” means each
Confirmation of Grant of Security Interest in Intellectual Property executed by
a Credit Party and dated as of the date hereof.
 
“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
 
“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to Agent, delivered by a Company in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.
 
“Consolidated” means the resultant consolidation of the financial statements of
US Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.
 
“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of US Borrower, as determined on a Consolidated basis and in
accordance with GAAP; provided that any capital expenditures made for an
Acquisition permitted pursuant to Section 5.13 hereof shall be excluded from the
calculation of Consolidated Capital Expenditures.
 
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of US Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
“Consolidated Depreciation Charges” means, for any period, the aggregate of all
depreciation charges for fixed assets, leasehold improvements and general
intangibles (excluding goodwill) of US Borrower for such period, as determined
on a Consolidated basis and in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and after giving Acquisition Pro Forma Effect to any Acquisition made
during such period, Consolidated Net Earnings for such period, plus (x) without
duplication, the aggregate amounts deducted in determining such Consolidated Net
Earnings in respect of: (a) Consolidated Interest Expense, (b) Consolidated
Income Tax Expense, (c) Consolidated Depreciation and Amortization Charges, (d)
actual non-recurring non-cash restructuring charges to the extent such amounts
together do not exceed Five Million Dollars ($5,000,000) in the aggregate over
all periods and (e) foreign exchange losses as reported in Other Income
according to GAAP and the negative impact to Consolidated EBITDA resulting from
converting Alternate Currency-based income to Dollar-based income to the extent
such amounts together exceed Five Million Dollars ($5,000,000) for such period,
minus (y) without duplication, the aggregate amounts included in determining
such Consolidated Net Earnings in respect of: (i) extraordinary or unusual
non-cash gains not incurred in the ordinary course of business and (ii) foreign
exchange gains as reported in Other Income according to GAAP and the positive
impact to Consolidated EBITDA resulting from converting Alternate Currency-based
income to Dollar-based income to the extent such amounts together exceed Five
Million Dollars ($5,000,000) for such period.
 
 
9

--------------------------------------------------------------------------------

 
“Consolidated EBITDAR” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated EBITDA plus Consolidated Rent
Expense.
 
“Consolidated Fixed Charges” means, as determined on a Consolidated basis after
giving Acquisition Pro Forma Effect to any Acquisition made during the most
recently completed four fiscal quarters of US Borrower, the sum (without
duplication) of (a) Consolidated Interest Expense actually paid in cash for such
period, (b) the current portion of long term liabilities and the current portion
of Capitalized Lease Obligations of US Borrower or any of its Subsidiaries
(excluding scheduled payments with respect to Swing Loans currently outstanding
hereunder and voluntary prepayments permitted under Section 5.15(d)), (c) all
federal, state and foreign income taxes actually paid in cash during such
period, (d) Capital Distributions paid in cash during such period, (e)
Consolidated Capital Expenditures paid in cash during such period and (f) cash
disbursements during such period paid in connection with the repurchase of stock
or stock options to the extent such payment is reflected as an expense in US
Borrower’s financial statements.
 
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of US Borrower, as determined on a Consolidated basis and
in accordance with GAAP.
 
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of US Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of US Borrower, as determined on a
Consolidated basis and in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
US Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
“Consolidated Net Earnings” means, for any period, the net income (or loss) of
US Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
 
10

--------------------------------------------------------------------------------

 
“Consolidated Net Income” means, for any period, the net income of US Borrower
for such period, as determined on a Consolidated basis and in accordance with
GAAP, after eliminating all offsetting debits and credits between any of the
Companies and all other items required to be eliminated in the course of the
preparation of Consolidated financial statements of US Borrower in accordance
with GAAP, provided that there shall be excluded:
 
(a) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with US Borrower or a Subsidiary,
and the income (or loss) of any Person, substantially all of the assets of which
have been acquired in any manner, realized by such other Person prior to the
date of acquisition;
 
(b) the income (or loss) of any Person (other than a Subsidiary) in which US
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income has been actually received by US Borrower or such Subsidiary in
the form of cash dividends or similar cash distributions; and
 
(c) extraordinary gains or losses of the Companies as determined in accordance
with GAAP.
 
“Consolidated Rent Expense” means, for any period, the rent expense of US
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
 
“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).
 
“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by any Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.
 
“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment; provided however, notwithstanding the fact that Triumph
and NN Euroball Ireland Limited, a company incorporated under the laws of
Ireland have delivered to the Agent a Guaranty of Payment, neither Triumph nor
NN Euroball Ireland Limited shall be deemed to be a “Credit Party” hereunder.
 
“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
applicable, all of the Lenders) in writing.
 
“Default Rate” means (a) with respect to any Loan or other Obligation, a rate
per annum equal to two percent (2%) in excess of the rate otherwise applicable
thereto (including any Applicable Margin and any Mandatory Cost), and (b) with
respect to any other amount, if no rate is specified or available, a rate per
annum equal to two percent (2%) in excess of the Derived Base Rate from time to
time in effect; provided that, in no event shall the Default Rate be a rate that
is less than the highest default rate charged under the Senior Notes Documents.
 
 
11

--------------------------------------------------------------------------------

 
“Defaulting Lender” means, subject to Section 2.15, any Lender that, as
determined by the Agent, (a) has failed to perform any of its funding
obligations hereunder,  including in respect of its Loans or participations in
respect of Letters of Credit or Swing Loans, within three Business Days of the
date required to be funded by it hereunder; (b) has notified Administrative
Borrower or Agent that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder or under other agreements in which it commits to extend
credit; (c) has failed, within three Business Days after reasonable request by
Agent, to confirm in a manner reasonably satisfactory to Agent that it will
comply with its funding obligations; or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under the
Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally, (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union or similar organization.
 
“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.
 
“Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a rate
per annum equal to the sum of the Applicable Margin (from time to time in
effect) for LIBOR Fixed Rate Loans plus the Eurodollar Rate plus (in the case of
a Eurodollar Loan of any Lender which is lent from a lending office in the
United Kingdom or a Participating Member State) the Mandatory Cost, and (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency plus
(in the case of an Alternate Currency Loan of any Lender which is lent from a
lending office in the United Kingdom or a Participating Member State) the
Mandatory Cost.
 
“Derived Quoted Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Quoted Rate Loans plus the Quoted Rate
applicable to the relevant Alternate Currency plus (in the case of a Alternate
Currency Loan of any Lender which is lent from a lending office in the United
Kingdom or a Participating Member State) the Mandatory Cost.
 
“Dollar” or the $ sign means lawful money of the United States of America.
 
 
12

--------------------------------------------------------------------------------

 
“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan
denominated in an Alternate Currency, the Dollar equivalent of the amount of
such Alternate Currency Loan denominated in an Alternate Currency, determined by
Agent on the basis of its spot rate at approximately 11:00 A.M. (London time) on
the date two Business Days before the date of such Alternate Currency Loan, for
the purchase of the relevant Alternate Currency with Dollars for delivery on the
date of such Alternate Currency Loan, and (b) with respect to a Quoted Rate Loan
denominated in an Alternate Currency or any other amount, if such amount is
denominated in Dollars, then such amount in Dollars and, otherwise the Dollar
equivalent of such amount, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date for which the Dollar
equivalent amount of such amount is being determined, for the purchase of the
relevant Alternate Currency with Dollars for delivery on such date; provided
that, in calculating the Dollar Equivalent for purposes of determining (i) a
Borrower’s obligation to prepay Loans pursuant to Section 2.7 hereof, or (ii) a
Borrower’s ability to request additional Loans pursuant to the Commitment, Agent
may, in its discretion, on any Business Day selected by Agent (prior to payment
in full of the Obligations), calculate the Dollar Equivalent of each such
Loan.  Agent shall notify US Borrower of the Dollar Equivalent of such Alternate
Currency Loan or any other amount, at the time that such Dollar Equivalent shall
have been determined.
 
“Domestic Guarantor of Payment” means each of the Companies designated a
“Domestic Guarantor of Payment” on Schedule 3 hereto, each of which has executed
and delivered a Guaranty of Payment, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Second
Restatement Closing Date.
 
“Domestic Revolving Loan” means a Loan granted to US Borrower by the Lenders in
accordance with Section 2.2(a) hereof.
 
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
 
“Domestic Swing Line Commitment” means the commitment of the Domestic Swing Line
Lender to make Domestic Swing Loans to US Borrower up to the aggregate amount at
any time outstanding of Five Million Dollars ($5,000,000).
 
“Domestic Swing Line Exposure” means, at any time, the aggregate principal
amount of all Domestic Swing Loans outstanding.
 
“Domestic Swing Line Lender” means that term as defined in the first paragraph
hereof.
 
“Domestic Swing Line Note” means the Amended and Restated Domestic Swing Line
Note, in the form of the attached Exhibit C-1, executed and delivered by US
Borrower pursuant to Section 2.4(c) hereof.
 
“Domestic Swing Loan” means a loan that shall be denominated in Dollars granted
to US Borrower by the Domestic Swing Line Lender under the Domestic Swing Line
Commitment, in accordance with Section 2.2(c) hereof.
 
“Domestic Swing Loan Maturity Date” means, with respect to any Domestic Swing
Loan, the earlier of (a) fifteen (15) days after the date such Domestic Swing
Loan is made, or (b) the last day of the Commitment Period.
 
 
13

--------------------------------------------------------------------------------

 
“Dormant Subsidiary” means a Company that (a) is not a Credit Party, (b) has
aggregate assets of less than One Hundred Thousand Dollars ($100,000), and (c)
has no direct or indirect Subsidiaries with aggregate assets for all such
Companies and all such Subsidiaries of more than One Hundred Thousand Dollars
($100,000).
 
“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“Equipment” means all equipment, as defined in the U.C.C.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.
 
“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.
 
 
14

--------------------------------------------------------------------------------

 
“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
 
“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.
 
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
 
“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.
 
“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which a Borrower shall pay interest
at a rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollar
Loans.
 
“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters or Bloomberg) as the rate in the London interbank
market for Dollar deposits in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Eurodollar Rate shall be the
average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available funds in Dollars for the relevant
Interest Period and in the amount of the Eurodollar Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to Agent (or an affiliate of Agent, in Agent’s discretion) by prime banks in any
Eurodollar market reasonably selected by Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage.
 
“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.
 
 
15

--------------------------------------------------------------------------------

 
“Executive Order 13224” means Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001), as the same has been
or hereafter may be renewed, extended, amended or replaced.
 
“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.
 
“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.
 
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Second
Restatement Closing Date.
 
“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief administrative officer or
controller.  Unless otherwise qualified, all references to a Financial Officer
in this Agreement shall refer to a Financial Officer of US Borrower.
 
“Fixed Charge Coverage Ratio” means, as determined on a Consolidated basis after
giving Acquisition Pro Forma Effect to any Acquisition made during the most
recently completed four fiscal quarters of US Borrower, the ratio of (a)
Consolidated EBITDA (for the most recently completed four fiscal quarters of US
Borrower) to (b) Consolidated Fixed Charges (for the most recently completed
four fiscal quarters of US Borrower).
 
“Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.
 
“Foreign Affiliate” means, with respect to a Foreign Borrower, a parent Company,
sister Company or Subsidiary of such Foreign Borrower that is also a Foreign
Subsidiary of US Borrower.
 
“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.
 
 
16

--------------------------------------------------------------------------------

 
“Foreign Borrower” means any Wholly-Owned Subsidiary of US Borrower that shall
also be a Foreign Subsidiary that is approved by the Agent and each Lender and
has satisfied, in the opinion of Agent, the requirements of Section 2.13(a)
hereof; provided that the Foreign Borrowers in existence on the Second
Restatement Closing Date and party to this Agreement are approved by the Agent
and each Lender and NN International B.V., a private company with limited
liability (besloten vennootschap met beperkte aanspakelijkheid) incorporated
under the laws of The Netherlands is approved by the Agent and each Lender
subject to satisfaction of the requirements of Section 2.13(a).
 
“Foreign Borrower Exposure” means, at any time, the sum of the Dollar Equivalent
of the aggregate principal amount of all Foreign Revolving Loans and the Foreign
Swing Line Exposure.
 
“Foreign Borrower Maximum Amount” means the Dollar Equivalent of Forty Million
Dollars ($40,000,000).
 
“Foreign Borrower Revolving Credit Note” means an Amended and Restated Foreign
Borrower Revolving Credit Note, in the form of the attached Exhibit B, executed
and delivered by a Foreign Borrower pursuant to Section 2.4(b) hereof.
 
“Foreign Guarantor of Payment” means each Wholly-Owned Subsidiary of US Borrower
that is also a Foreign Subsidiary and is designated a “Foreign Guarantor of
Payment” on Schedule 3 hereto, each of which has executed and delivered a
Guaranty of Payment, and any other Foreign Subsidiary that shall satisfy, in the
opinion of Agent, the requirements of Section 2.13(b) hereof subsequent to the
Second Restatement Closing Date.
 
“Foreign Jurisdiction” means a jurisdiction located outside of the United States
of America.
 
“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.
 
“Foreign Revolving Loan” means a Loan granted to a Foreign Borrower by the
Lenders in accordance with Section 2.2(a) hereof.
 
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.
 
“Foreign Swing Line Borrower” means (i) NN Netherlands B.V., a private company
with limited liability (besloten vennootschap met beperkte aanspakelijkheid)
incorporated under the laws of The Netherlands and (ii) upon satisfaction of the
requirements of Section 2.13(a), NN International B.V., a private company with
limited liability (besloten vennootschap met beperkte aanspakelijkheid)
incorporated under the laws of The Netherlands.
 
 
17

--------------------------------------------------------------------------------

 
“Foreign Swing Line Commitment” means the commitment of the Foreign Swing Line
Lender to make Foreign Swing Loans to a Foreign Swing Line Borrower up to the
aggregate amount at any time outstanding of Five Million Dollars ($5,000,000).
 
“Foreign Swing Line Exposure” means, at any time, the aggregate principal amount
of all Foreign Swing Loans outstanding.
 
“Foreign Swing Line Lender” means that term as defined in the first paragraph
hereof.
 
“Foreign Swing Line Note” means a Foreign Swing Line Note, in the form of the
attached Exhibit C-2, executed and delivered by a Foreign Swing Line Borrower
pursuant to Section 2.4(d) hereof.
 
“Foreign Swing Loan” means a loan that shall be denominated in an Alternate
Currency granted to a Foreign Swing Line Borrower by the Foreign Swing Line
Lender under the Foreign Swing Line Commitment, in accordance with Section
2.2(d) hereof.
 
“Foreign Swing Loan Maturity Date” means, with respect to any Foreign Swing
Loan, the earlier of (a) fifteen (15) days after the date such Foreign Swing
Loan is made, or (b) the last day of the Commitment Period.
 
“Fronting Lender” means, (a) as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent either
shall be unable to issue or shall agree that another Lender may issue, a Letter
of Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder, or (b) as to
any Existing Letter of Credit, KeyBank.
 
“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of US Borrower.
 
“German Sub” means Kugelfertigung Eltmann GmbH, a limited liability company
(Gesellschaft mit beschrankter Haftung) organized under the laws of Germany.
 
“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions (including any supra-national bodies such as the European Union or the
European Central Bank).
 
“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
 
 
18

--------------------------------------------------------------------------------

 
“Guarantor of Payment” means a Domestic Guarantor of Payment or Foreign
Guarantor of Payment, or any other Person that shall execute and deliver a
Guaranty of Payment to Agent subsequent to the Second Restatement Closing Date.
 
“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.
 
“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.
 
“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (provided that the following shall not constitute Indebtedness for
purposes of this definition: trade accounts payable in the ordinary course of
business and current liabilities in the form of expenses that are not the result
of the borrowing of money or the extension of credit and that are listed on the
financial statements of US Borrower as “other current liabilities”), (c) all
obligations under conditional sales or other title retention agreements, (d) all
obligations (contingent or otherwise) under any letter of credit or banker’s
acceptance, (e) all net obligations under any currency swap agreement, interest
rate swap, cap, collar or floor agreement or other interest rate management
device or any Hedge Agreement, (f) all synthetic leases, (g) all lease
obligations that have been or should be capitalized on the books of such Company
in accordance with GAAP, (h) all obligations of such Company with respect to
asset securitization financing programs to the extent that there is recourse
against such Company or such Company is liable (contingent or otherwise) under
any such program, (i) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (j) all indebtedness of the types referred
to in subparts (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) hereof.
 
“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement, executed and delivered by US Borrower in favor of Collateral
Agent, dated as of the Restatement Closing Date, and any other Intellectual
Property Security Agreement executed by a Credit Party on or after the Second
Restatement Closing Date, as the same may from time to time be amended, restated
or otherwise modified.
 
 
19

--------------------------------------------------------------------------------

 
“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of the Second Restatement Closing Date among
Agent (for the benefit of and on behalf of the Lenders), Collateral Agent (for
the benefit of and on behalf of the Secured Creditors), and the applicable
Senior Noteholders, as the same may from time to time be amended, restated or
otherwise modified.
 
“Interest Adjustment Date” means the last day of each Interest Period.
 
“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of US Borrower, on a Consolidated basis and after giving
Acquisition Pro Forma Effect to any Acquisition made during such period, the
ratio of (a) Consolidated EBITDAR, to (b) the sum of (i) Consolidated Interest
Expense plus (ii) Consolidated Rent Expense.
 
“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless, with respect to a Eurodollar Loan,
such LIBOR Fixed Rate Loan is converted to a Base Rate Loan), each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of such period, as selected by Administrative
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a LIBOR Fixed Rate Loan shall be one month, two months, three months
or six months, in each case as Administrative Borrower may select upon notice,
as set forth in Section 2.5 hereof; provided that (a) if Administrative Borrower
shall fail to so select the duration of any Interest Period for a Eurodollar
Loan at least three Business Days prior to the Interest Adjustment Date
applicable to such Eurodollar Loan, Borrowers shall be deemed to have converted
such Eurodollar Loan to a Base Rate Loan at the end of the then current Interest
Period; and (b) each Alternate Currency Loan must be repaid on the last day of
the Interest Period applicable thereto.
 
“Inventory” means all inventory, as defined in the U.C.C.
 
“Italian Borrower” means N.N. Europe S.p.A. (f/k/a Euroball S.p.A.), a società
per azioni organized under the laws of Italy.
 
“KeyBank” means KeyBank National Association, and its successors and assigns.
 
“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to Agent, delivered by a Credit Party in
connection with this Agreement, as such waiver may from time to time be amended,
restated or otherwise modified.
 
“Lender” means that term as defined in the first paragraph hereof.  References
to “Lenders” shall include the Fronting Lender and the Swing Line Lenders; for
purposes of clarification only, to the extent that KeyBank or Regions Bank (or
any successor Fronting Lender or Swing Line Lender) may have any rights or
obligations in addition to those of the other Lenders due to its status as
Fronting Lender or Swing Line Lender, its status as such will be specifically
referenced.  In addition to the foregoing, for the purpose of identifying the
Persons entitled to share in the Collateral and the proceeds thereof under, and
in accordance with the provisions of, this Agreement and the Loan Documents, the
term “Lender” shall include affiliates of a Lender providing Bank Products.
 
 
20

--------------------------------------------------------------------------------

 
“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of a Borrower or a Domestic Guarantor of
Payment, including amendments thereto, if any, and shall have an expiration date
no later than the earlier of (a) one year after its date of issuance (provided
that such Letter of Credit may provide for the renewal thereof for additional
one year periods), or (b) fifteen (15) days prior to the last day of the
Commitment Period.
 
“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Five Million Dollars ($5,000,000).
 
“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.
 
“Leverage Ratio” means, as determined on a Consolidated basis after giving
Acquisition Pro Forma Effect to any Acquisition made during the most recently
completed four fiscal quarters of US Borrower, the ratio of (a) Consolidated
Funded Indebtedness (as of the last day of the most recently completed fiscal
quarter of US Borrower), to (b) Consolidated EBITDA (for the most recently
completed four fiscal quarters of US Borrower).
 
“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.
 
“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset (including any “patrimonio
separato” or “finanziamento dedicato” pursuant to Article 2447-bis of the
Italian Civil Code).
 
“Loan” means a Revolving Loan granted to a Borrower by the Lenders in accordance
with Section 2.2(a) hereof, or a Domestic Swing Loan granted to US Borrower by
the Domestic Swing Line Lender in accordance with Section 2.2(c) hereof, or a
Foreign Swing Loan granted to a Foreign Swing Line Borrower by the Foreign Swing
Line Lender in accordance with Section 2.2(d) hereof.
 
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, each Security
Document, the Intercreditor Agreement, the Second Amended and Restated Agent Fee
Letter, the Omnibus Amendment and Reaffirmation Agreement, the Confirmation of
Grant of Security Interest in Intellectual Property, the Master Assignment and
Acceptance Agreement, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced, and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report, certificate or other writing furnished by any Credit
Party, or any of its officers, to Agent or the Lenders pursuant to or otherwise
in connection with this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1(B).
 
“Master Assignment and Acceptance Agreement” means the Master Assignment and
Acceptance Agreement, dated as of the date hereof, among the existing Lenders
under the 2009 Credit Agreement and the Lenders hereunder, as amended,
supplemented or otherwise modified from time to time.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of any Borrower, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Companies taken as a whole, (c) the ability of any Credit Party
to perform its obligations under any Loan Document to which it is a party, or
(d) the legality, validity, binding effect or enforceability against any Credit
Party of any Loan Document to which it is a party.
 
“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of Seven Million Dollars
($7,000,000).
 
“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1(A) hereto, subject to (a) increases pursuant to Section 2.9(b) hereof, (b)
decreases to reflect from time to time the then applicable Total Commitment
Amount, (c) decreases pursuant to Section 2.9(a) hereof, and (d) assignments of
interests pursuant to Section 11.10 hereof; provided that the Maximum Amount for
the Domestic Swing Line Lender shall exclude the Domestic Swing Line Commitment
(other than its pro rata share), the Maximum Amount for the Foreign Swing Line
Lender shall exclude the Foreign Swing Line Commitment (other than its pro rata
share) and the Maximum Amount of the Fronting Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share).


“Maximum Commitment Amount” means One Hundred Thirty-Five Million Dollars
($135,000,000), as such amount maybe reduced pursuant to Section 2.9(a).


 “Maximum Rate” means that term as defined in Section 2.3(d) hereof.
 
“Monthly Payment Date” means the first day of each calendar month; provided that
if any such day is not a Business Day, the Monthly Payment Date for such month
shall be the next succeeding Business Day.
 
 “Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.
 
 “Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable foreign document), dated on
or after the Restatement Closing Date, relating to the Real Property, executed
and delivered by a Credit Party, to further secure the Secured Obligations, as
the same may from time to time be amended, restated or otherwise modified.
 
 
22

--------------------------------------------------------------------------------

 
 “Multiemployer Plan” means a Pension Plan that is subject to the requirements
of Subtitle E of Title IV of ERISA.
 
“New Lender” means any Lender other than a (i) Lender who is a party to this
Agreement as of the Second Restatement Closing Date and (ii) an affiliate of a
Lender providing Bank Products.
 
 “Non-Credit Party” means a Company that is not a Credit Party.
 
 “Non-U.S. Lender” means each Lender that is not (i) a citizen or resident of
the United States of America, (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States of America (or
any jurisdiction thereof), or (iii) an estate or trust that is subject to
federal income taxation regardless of the source of its income.
 
 “Note” means a Revolving Credit Note, a Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.
 
 “Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.
 
 “Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, Collateral
Agent, the Fronting Lender, the Domestic Swing Line Lender, the Foreign Swing
Line Lender or any Lender (or any affiliate thereof) pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans and all obligations pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
in connection with the Letters of Credit; (e) every other liability, now or
hereafter owing to Agent or any Lender by any Company pursuant to this Agreement
or any other Loan Document; and (f) all Related Expenses.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.
 
“Omnibus Amendment and Reaffirmation Agreement” means that certain Omnibus
Amendment and Reaffirmation Agreement, dated as of the date hereof, executed and
delivered by each Credit Party in connection with Loan Documents executed in
connection with the 2006 Credit Agreement and the 2009 Credit Agreement.
 
“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.
 
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
 
 
23

--------------------------------------------------------------------------------

 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery, registration, recording or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant” means that term as defined in Section 11.11 hereof.
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
the same has been, or shall hereafter be, renewed, extended, amended or replaced
from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
 
“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).
 
“Permitted Foreign Subsidiary Loans and Investments” means:
 
(a) the investments by any Company in a Foreign Subsidiary, existing as of the
Second Restatement Closing Date and set forth on Schedule 5.11 hereto;
 
(b) the loans by any Company to a Foreign Subsidiary, in such amounts existing
as of the Second Restatement Closing Date and set forth on Schedule 5.11 hereto;
 
(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Credit Party;
 
(d) any investment by a Credit Party in, or loan from a Credit Party to, or
guaranty from a Credit Party of Indebtedness of, a Foreign Subsidiary organized
under the laws of the People’s Republic of China in an aggregate amount not to
exceed Seven Million Dollars ($7,000,000) during any fiscal year;
 
(e) to the extent not otherwise permitted under Section 5.11, any investment by
any Company in, or loan by any Company to, or guaranty of the Indebtedness of,
one or more Foreign Subsidiaries that are Credit Parties, in an aggregate amount
for all such Foreign Subsidiaries not to exceed Ten Million Dollars
($10,000,000) at any time outstanding; and
 
(f) any investment by a Foreign Subsidiary that is a Non-Credit Party in, or
loan by a Foreign Subsidiary that is a Non-Credit Party to, a Company.
 
 
24

--------------------------------------------------------------------------------

 
“Permitted Investment” means (a) any investment by any Company in, or loan by
any Company to, or guaranty of the Indebtedness of, one or more Foreign
Subsidiaries that are Non-Credit Parties or (b) any investment by any Credit
Party in the stock (or other debt or equity instruments) of a Person (other than
a Company); provided that the aggregate amount of all such investments, loans or
guaranties made pursuant to clauses (a) and (b) above shall not exceed, at any
time, an aggregate amount (as determined when each such investment is made) of
Four Million Dollars ($4,000,000).
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.
 
“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities executed and delivered by a Credit Party in favor of Collateral Agent
and any other Pledge Agreement or comparable foreign document executed by any
other Credit Party in favor of Agent or Collateral Agent after the Restatement
Closing Date, as any of the foregoing may from time to time be amended, restated
or otherwise modified.
 
“Pledged Intercompany Note” means any promissory note made by any Company to a
Credit Party, whether now owned or hereafter acquired by such Credit
Party.  (Schedule 4 hereto lists, as of the Second Restatement Closing Date, all
of the Pledged Intercompany Notes.)
 
“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Borrower or a Subsidiary of a Borrower, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities that secure Secured Obligations of  US Borrower and Domestic
Guarantors of Payment shall only include up to sixty-five percent (65%) of the
shares of voting capital stock or other voting equity interest of any first-tier
Foreign Subsidiary and shall not include any Foreign Subsidiary other than a
first-tier Foreign Subsidiary.  (Schedule 4 hereto lists, as of the Second
Restatement Closing Date, all of the Pledged Securities).
 
“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.
 
“Proceeds” means (a) proceeds, as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash.  Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts.  Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance.  Except as expressly authorized in this Agreement, the right of Agent
and the Lenders to Proceeds specifically set forth herein or indicated in any
financing statement shall never constitute an express or implied authorization
on the part of Agent or any Lender to a Company’s sale, exchange, collection or
other disposition of any or all of the Collateral.
 
 
25

--------------------------------------------------------------------------------

 
“Prudential” means (a) any corporation or other entity controlling, controlled
by, or under common control with, Prudential Investment Management, Inc.
("PIM"), or (b) any managed account or investment fund which is managed by PIM
or a Person described in clause (a) of this definition.  For purposes of this
definition, the terms “control”, “controlling” and “controlled” shall mean the
ownership, directly or through subsidiaries, of a majority of a corporation’s or
other entity’s voting stock or equivalent voting securities or interests.
 
“Quoted Rate Loan” means a Foreign Swing Line Loan described in Section 2.2(d)
hereof that shall be denominated in an Alternate Currency and on which a Foreign
Borrower shall pay interest at a rate based on the Derived Quoted Rate.
 
“Quoted Rate” means, with respect to a Quoted Rate Loan, a rate per annum
obtained on each day during the term of each Quoted Rate Loan equal to the
quotient obtained (rounded upwards, if necessary, to the nearest 1/16th of 1%)
by dividing (a) the rate of interest, determined by Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
as of approximately 11:00 A.M. (London time) on the Business Day of the
borrowing of such Quoted Rate Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such rate is unavailable from Reuters or Bloomberg, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters or Bloomberg) as the rate in the London interbank
market for deposits in the relevant Alternate Currency in immediately available
funds with a one-month maturity, provided that, in the event that such rate
quotation is not available for any reason, then the Quoted Rate shall be the
average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available funds in the Relevant Currency for a
one-month period and in the amount of the Quoted Loan to be disbursed, are
offered to Agent (or an affiliate of Agent, in Agent’s discretion) by prime
banks in any Eurodollar market reasonably selected by Agent, determined as of
11:00 A.M. (London time) (or as soon thereafter as practicable), on the Business
Day of the borrowing of such Quoted Rate Loan; by (b) 1.00 minus the Reserve
Percentage.  Any change in the Quoted Rate shall be effective immediately from
and after such change in the Quoted Rate.
 
“Real Property” means each parcel of the real estate owned by a Credit Party, as
set forth on Schedule 6.5 hereto, together with all improvements and buildings
thereon and all appurtenances, easements or other rights thereto belonging, and
being defined collectively as the “Property” in each of the Mortgages.
 
“Register” means that term as described in Section 11.10(i) hereof.
 
“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.
 
“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by Agent
or Collateral Agent, or imposed upon or asserted against Agent, Collateral Agent
or any Lender, in any attempt by Agent or Collateral Agent and the Lenders to
(i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate.
 
 
26

--------------------------------------------------------------------------------

 
“Reportable Event” means any of the events described in Section 4043 of ERISA
except where notice is waived by the PBGC.
 
“Required Lenders” means the holders of at least sixty-six and two-thirds
percent (66 ⅔%), based upon each Lender’s Commitment Percentage, of (a) the
Total Commitment Amount, or (b) after the Commitment Period, the aggregate
amount of the Revolving Credit Exposure (including, for each Lender, such
Lender’s risk participation in any Swing Line Exposure and Letter of Credit
Exposure); provided that the unused Revolving Credit Commitment of, and the
portion of the Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
 
“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.
 
“Restatement Closing Date” means March 13, 2009.
 
“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Indebtedness owing
under the Senior Notes or the Additional Notes.
 
“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) each Lender to make Revolving Loans up to the Maximum
Amount for such Lender, (b) the Fronting Lender to issue and each Lender to
participate in Letters of Credit pursuant to the Letter of Credit Commitment,
(c) the Domestic Swing Line Lender to make and each Lender to participate in
Domestic Swing Loans pursuant to the Domestic Swing Line Commitment and (d) the
Foreign Swing Line Lender to make and each Lender to participate in Foreign
Swing Loans pursuant to the Foreign Swing Line Commitment.
 
 
27

--------------------------------------------------------------------------------

 
“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding, (b)
the Swing Line Exposure, and (c) the Letter of Credit Exposure.
 
“Revolving Credit Loan and Letter of Credit Exposure” means, at any time, the
Dollar Equivalent of the sum of (a) the aggregate principal amount of all
Revolving Loans outstanding, and (b) the Letter of Credit Exposure.
 
“Revolving Credit Note” means a US Borrower Revolving Credit Note or a Foreign
Borrower Revolving Credit Note.
 
“Revolving Loan” means a Domestic Revolving Loan or a Foreign Revolving Loan.
 
“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
 
“Second Amended and Restated Agent Fee Letter” means the Second Amended and
Restated Agent Fee Letter between US Borrower and Agent, dated as of the Second
Restatement Closing Date, as the same may from time to time be amended, restated
or otherwise modified.
 
“Second Restatement Closing Date” means the date on which each of the conditions
precedent outlined in Section 4.3 are satisfied by the Credit Parties or waived.
 
“Secured Creditors” means the Lenders and the Senior Noteholders.
 
“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements, and (c) the Bank Product Obligations owing to Lenders under Bank
Product Agreements.
 
“Security Agreement” means each Security Agreement, executed and delivered by a
Credit Party in favor of Collateral Agent, dated as of the Restatement Closing
Date, and any other Security Agreement executed on or after the Restatement
Closing Date, as the same may from time to time be amended, restated or
otherwise modified.
 
“Security Documents” means each Security Agreement, each Pledge Agreement, each
Mortgage, each Consignee’s Waiver, each Intellectual Property Security
Agreement, each Landlord’s Waiver, and each document of similar import creating
a Lien under the laws of a Foreign Jurisdiction, and each U.C.C. Financing
Statement or similar filing as to a Foreign Jurisdiction, filed in connection
herewith or perfecting any interest created in any of the foregoing documents,
and any other document pursuant to which any Lien is granted by a Credit Party
or any other Person to Agent or Collateral Agent, as security for the Secured
Obligations, or any part thereof, and each other agreement executed in
connection with any of the foregoing, as any of the foregoing may from time to
time be amended, restated or otherwise modified or replaced.
 
“Senior Noteholders” means the holders of the Senior Notes and the holders of
the Additional Notes (provided that the holders of such Additional Notes have
become party to the Intercreditor Agreement or have entered into another
“intercreditor agreement”, in the form and substance of the Intercreditor
Agreement, with the parties to the Intercreditor Agreement).
 
 
28

--------------------------------------------------------------------------------

 
“Senior Notes” means the 8.50% Senior Notes, Series A, due April 26, 2014, as
the same may from time to time be amended, restated, supplemented or otherwise
modified.
 
“Senior Notes Documents” means the Senior Notes Indenture and the Senior Notes,
and every other agreement executed in connection therewith, as the same may from
time to time be amended, restated, supplemented or otherwise modified.
 
“Senior Notes Indenture” means that certain Third Amended and Restated Note
Purchase and Shelf Agreement, dated as of December 21, 2010, which amends and
restates the Second Amended and Restated Note Purchase Agreement and Shelf
Agreement, dated as of March 6, 2009, by and between the Companies, The
Prudential Insurance Company of America and any other holders of the Senior
Notes thereunder (as the same may from time to time be further amended,
restated, supplemented or otherwise modified).
 
“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated in favor of the prior payment in full of the Obligations.
 
“Subordination Agreement” means a Subordination Agreement executed and delivered
by a holder of Subordinated Indebtedness, as the same may from time to time be
amended, restated or otherwise modified.
 
“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person.
 
“Swing Line Commitment” means the Domestic Swing Line Commitment or the Foreign
Swing Line Commitment.
 
“Swing Line Exposure” means the Domestic Swing Line Exposure or the Foreign
Swing Line Exposure.
 
 
29

--------------------------------------------------------------------------------

 
“Swing Line Lender” means the Domestic Swing Line Lender or the Foreign Swing
Line Lender.
 
“Swing Line Note” means a Domestic Swing Line Note or a Foreign Swing Line Note.
 
“Swing Loan” means a Domestic Swing Loan or a Foreign Swing Loan.
 
“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.
 
“Terrorism Laws” means any of the following:
 
(a) Executive Order 13224,
 
(b) the Terrorism Sanctions Regulations (Title 31 Part 595 of the U.S. Code of
Federal Regulations),
 
(c) the Terrorism List Governments Sanctions Regulations (Title 31 Part 596 of
the U.S. Code of Federal Regulations),
 
(d) the Foreign Terrorist Organizations Sanctions Regulations (Title 31 Part 597
of the U.S. Code of Federal Regulations),
 
(e) the Patriot Act (as it may be subsequently codified),
 
(f) all other present and future legal requirements of any Governmental
Authority addressing, relating to, or attempting to eliminate, terrorist acts
and acts of war, and
 
(g) any regulations promulgated pursuant thereto or pursuant to any legal
requirements of any Governmental Authority governing terrorist acts or acts of
war.
 
“Total Commitment Amount” means the Closing Commitment Amount, as such amount
may be decreased pursuant to Section 2.9(a) hereof or increased up to the
Maximum Commitment Amount pursuant to Section 2.9(b) hereof.
 
“Triumph” means Triumph, LLC, an Arizona limited liability company.
 
“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.
 
“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.
 
“US Borrower” means that term as defined in the first paragraph hereof.
 
 
30

--------------------------------------------------------------------------------

 
“US Borrower Revolving Credit Note” means an Amended and Restated US Borrower
Revolving Credit Note, in the form of the attached Exhibit A, executed and
delivered by US Borrower pursuant to Section 2.4(a) hereof.
 
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
 
“Waterfall” means that term as defined in Section 8.6(b)(ii) hereof.
 
“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).
 
“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company, unlimited liability company or other entity, all of
the securities or other ownership interests of which having ordinary Voting
Power to elect a majority of the board of directors, or other persons performing
similar functions, are at the time directly or indirectly owned by such Person.
 
Section 1.2 Accounting Provisions.  Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP.  For purposes
of determining compliance with any financial covenant set forth in Section 5.7
of this Agreement, any election by US Borrower to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded, and
such determination shall be made as if such election had not been made.
 
Section 1.3 Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.
 
Section 1.4 Confirmation of Recitals.  Borrowers, Agent and the Lenders hereby
confirm the statements set forth in the recitals of this Agreement.
 
ARTICLE II.  AMOUNT AND TERMS OF CREDIT
 
Section 2.1 Amount and Nature of Credit.
 
(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to Borrowers, participate in Swing Loans made by any Swing Line Lender to
Borrowers, and issue or participate in Letters of Credit at the request of
Administrative Borrower, in such aggregate amount as Borrowers shall request
pursuant to the Commitment; provided that in no event shall the Revolving Credit
Exposure be in excess of the Total Commitment Amount.
 
 
31

--------------------------------------------------------------------------------

 
(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrowers or the issuance of a Letter of Credit:
 
(i) the Dollar Equivalent of the aggregate outstanding principal amount of Loans
made by such Lender (other than Swing Loans made by any Swing Line Lender) when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, shall not be in excess of the Maximum
Amount for such Lender; and
 
(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.
 
Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.
 
(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as Domestic Swing Loans as described in Section 2.2(c) hereof and as
Foreign Swing Loans as described in Section 2.2(d) hereof and Letters of Credit
may be issued in accordance with Section 2.2(b) hereof.
 
Section 2.2 Revolving Credit.
 
(a) Revolving Loans.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to US Borrower or a Foreign Borrower in such amount or amounts
as Administrative Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Total Commitment Amount, when such Revolving Loans are combined
with the Letter of Credit Exposure and the Swing Line Exposure; provided that
(i) Borrowers shall not request any Alternate Currency Loan (and the Lenders
shall not be obligated to make an Alternate Currency Loan) if, after giving
effect thereto, the Alternate Currency Exposure would exceed the Alternate
Currency Maximum Amount, and (ii) Foreign Borrowers shall not request any
Foreign Revolving Loan (and the Lenders shall not be obligated to make a Foreign
Revolving Loan) if, after giving effect thereto, the Foreign Borrower Exposure
would exceed the Foreign Borrower Maximum Amount.  Borrowers shall have the
option, subject to the terms and conditions set forth herein, to borrow
Revolving Loans, maturing on the last day of the Commitment Period, by means of
any combination of Base Rate Loans, Eurodollar Loans or Alternate Currency
Loans.  With respect to each Alternate Currency Loan, subject to the other
provisions of this Agreement, US Borrower or the appropriate Foreign Borrower,
as applicable, shall receive all of the proceeds of such Alternate Currency Loan
in one Alternate Currency and repay such Alternate Currency Loan in the same
Alternate Currency.  Subject to the provisions of this Agreement, Borrowers
shall be entitled under this Section 2.2(a) to borrow Revolving Loans, repay the
same in whole or in part and re-borrow Revolving Loans hereunder at any time and
from time to time during the Commitment Period.
 
 
32

--------------------------------------------------------------------------------

 
(b) Letters of Credit.
 
(i) Generally.  Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Fronting Lender shall, in its own name, on behalf of
the Lenders, issue such Letters of Credit for the account of US Borrower or a
Domestic Guarantor of Payment, as Administrative Borrower may from time to time
request.  Administrative Borrower shall not request any Letter of Credit (and
the Fronting Lender shall not be obligated to issue any Letter of Credit) if,
after giving effect thereto, (A) the Letter of Credit Exposure would exceed the
Letter of Credit Commitment, (B) the Revolving Credit Exposure would exceed the
Total Commitment Amount or (C) any Lender is at such time a Defaulting Lender
hereunder, unless the Fronting Lender has entered into satisfactory arrangements
with the relevant Credit Party or such Lender to eliminate the Fronting Lender’s
risk with respect to such Defaulting Lender.  The issuance of each Letter of
Credit shall confer upon each Lender the benefits and liabilities of a
participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage.
 
(ii) Request for Letter of Credit.  Each request for a Letter of Credit shall be
delivered to Agent (and to the Fronting Lender, if the Fronting Lender is a
Lender other than Agent), through an Authorized Officer, not later than 11:00
A.M. (U.S. Eastern time) three Business Days prior to the date of the proposed
issuance of the Letter of Credit.  Each such request shall be in a form
acceptable to Agent (and the Fronting Lender, if the Fronting Lender is a Lender
other than Agent) and shall specify the face amount thereof, the account party,
the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, and the nature of the transaction or
obligation to be supported thereby.  Concurrently with each such request,
Administrative Borrower, and any Domestic Guarantor of Payment for whose account
the Letter of Credit is to be issued, shall execute and deliver to the Fronting
Lender an appropriate application and agreement, being in the standard form of
the Fronting Lender for such letters of credit, as amended to conform to the
provisions of this Agreement if required by Agent.  Agent shall give the
Fronting Lender and each Lender notice of each such request for a Letter of
Credit.
 
(iii) Standby Letters of Credit.  With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of US Borrower or any Domestic Guarantor of Payment, US
Borrower agrees to (A) pay to Agent, for the pro-rata benefit of the Lenders, a
non-refundable commission based upon the face amount of such Letter of Credit,
which shall be paid quarterly in arrears, on each Regularly Scheduled Payment
Date, at a rate per annum equal to the Applicable Margin for LIBOR Fixed Rate
Loans (in effect on the Regularly Scheduled Payment Date) multiplied by the face
amount of such Letter of Credit; (B) pay to Agent, for the sole benefit of the
Fronting Lender, an additional Letter of Credit fee, which shall be paid on each
date that such Letter of Credit shall be issued, amended or renewed at the rate
of one-fourth percent (1/4%) of the face amount of such Letter of Credit; and
(C) pay to Agent, for the sole benefit of the Fronting Lender, such other
issuance, amendment, negotiation, draw, acceptance, telex, courier, postage and
similar transactional fees as are customarily charged by the Fronting Lender in
respect of the issuance and administration of similar letters of credit under
its fee schedule as in effect from time to time.
 
 
33

--------------------------------------------------------------------------------

 
(iv) Refunding of Letters of Credit with Revolving Loans.  Whenever a Letter of
Credit shall be drawn, US Borrower shall immediately reimburse the Fronting
Lender for the amount drawn.  In the event that the amount drawn shall not have
been reimbursed by US Borrower on the date of the drawing of such Letter of
Credit, at the sole option of Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than Agent), US Borrower shall be deemed to have
requested a Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5
hereof (other than the requirement set forth in Section 2.5(d) hereof), in the
amount drawn.  Such Revolving Loan shall be evidenced by the Revolving Credit
Notes (or, if a Lender has not requested a Revolving Credit Note, by the records
of Agent and such Lender).  Each Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever.  Each Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Lender’s Revolving Credit Commitment shall have been reduced
or terminated.  US Borrower irrevocably authorizes and instructs Agent to apply
the proceeds of any borrowing pursuant to this Section 2.2(b)(iv) to reimburse,
in full (other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to Borrowers hereunder.  Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such  Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.
 
(v) Participation in Letters of Credit.  If, for any reason, Agent (and the
Fronting Lender if the Fronting Lender is a Lender other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
Letter of Credit to a Revolving Loan pursuant to the preceding subsection, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall have the right to request that each Lender fund a participation in the
amount due with respect to such Letter of Credit, and Agent shall promptly
notify each Lender thereof (by facsimile or telephone, confirmed in
writing).  Upon such notice, but without further action, the Fronting Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Fronting Lender, an undivided participation interest in the amount due
with respect to such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for the account of the Fronting Lender, such Lender’s
ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Lender’s Commitment Percentage).  Each
Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
Borrowers pursuant to this Section 2.2(b)(v) shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of  Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
such Lender’s Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this Section
2.2(b)(v) by wire transfer of immediately available funds (in Dollars), in the
same manner as provided in Section 2.5 hereof with respect to Revolving
Loans.  Each Lender is hereby authorized to record on its records such Lender’s
pro rata share of the amounts paid and not reimbursed on the Letters of
Credit.  In addition, each Lender agrees to risk participate in the Existing
Letters of Credit as provided in Section 2.2(b)(vi) below.
 
 
34

--------------------------------------------------------------------------------

 
(vi) Existing Letters of Credit.  Schedule 2.2 hereto contains a description of
all letters of credit outstanding on, and to continue in effect after, the
Second Restatement Closing Date.  Each such letter of credit issued by a bank
that is or becomes a Lender under this Agreement on the Second Restatement
Closing Date (each, an “Existing Letter of Credit”) shall constitute a “Letter
of Credit” for all purposes of this Agreement, issued, for purposes of Section
2.2(b)(v) hereof, on the Second Restatement Closing Date.  Borrowers, Agent and
the Lenders hereby agree that, from and after such date, the terms of this
Agreement shall apply to the Existing Letters of Credit, superseding any other
agreement theretofore applicable to them to the extent inconsistent with the
terms hereof.  Notwithstanding anything to the contrary in any reimbursement
agreement applicable to the Existing Letters of Credit, the fees payable in
connection with each Existing Letter of Credit to be shared with the Lenders
shall accrue from the Second Restatement Closing Date at the rate provided in
Section 2.2(b)(iv) hereof.
 
(c) Domestic Swing Loans.
 
(i) Generally.  Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Domestic Swing Line Lender shall make a Domestic
Swing Loan or Domestic Swing Loans to US Borrower in such amount or amounts as
Administrative Borrower, through an Authorized Officer, may from time to time
request; provided that Administrative Borrower shall not request any Domestic
Swing Loan if, after giving effect thereto, (A) the Revolving Credit Exposure
would exceed the Total Commitment Amount, (B) the Domestic Swing Line Exposure
would exceed the Domestic Swing Line Commitment, (C) the Revolving Credit Loan
and Letter of Credit Exposure would exceed Sixty-Five Million Dollars
($65,000,000) or (D) any Lender is at such time a Defaulting Lender hereunder,
unless the Domestic Swing Line Lender has entered into satisfactory arrangements
with the relevant Credit Party or such Lender to eliminate the Domestic Swing
Line Lender’s risk with respect to such Defaulting Lender.  Each Domestic Swing
Loan shall be due and payable on the Domestic Swing Loan Maturity Date
applicable thereto.  Each Domestic Swing Loan shall be made in Dollars.
 
 
35

--------------------------------------------------------------------------------

 
(ii) Refunding of Domestic Swing Loans.  If the Domestic Swing Line Lender so
elects, by giving notice to Agent, Administrative Borrower and the Lenders, US
Borrower agrees that the Domestic Swing Line Lender shall have the right, in its
sole discretion (in consultation with Agent), to require that any Domestic Swing
Loan be refinanced as a Revolving Loan.  Such Revolving Loan shall be a Base
Rate Loan unless otherwise requested by and available to US Borrower
hereunder.  Upon receipt of such notice by Agent, Administrative Borrower and
the Lenders, US Borrower shall be deemed, on such day, to have requested a
Revolving Loan in the principal amount of the Domestic Swing Loan in accordance
with Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof).  Such Revolving Loan shall be evidenced by the US
Borrower Revolving Credit Notes (or, if a Lender has not requested a US Borrower
Revolving Credit Note, by the records of Agent and such Lender).  Each Lender
agrees to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever.  Each Lender acknowledges and agrees that such
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(c)(ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Domestic Swing Line Lender, of the
proceeds of such Revolving Loan shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
such Lender’s Revolving Credit Commitment shall have been reduced or
terminated.  US Borrower irrevocably authorizes and instructs Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Domestic Swing Loan.  Each Lender is hereby authorized to record on its
records relating to its US Borrower Revolving Credit Note (or, if such Lender
has not requested a US Borrower Revolving Credit Note, its records relating to
Revolving Loans) such Lender’s pro rata share of the amounts paid to refund such
Domestic Swing Loan.
 
(iii) Participation in Domestic Swing Loans.  If, for any reason, the Domestic
Swing Line Lender is unable to or, in the opinion of Agent, it is impracticable
to, convert any Domestic Swing Loan to a Revolving Loan pursuant to the
preceding Section 2.2(c)(ii), then on any day that a Domestic Swing Loan is
outstanding (whether before or after the maturity thereof), Agent shall have the
right to request that each Lender purchase a participation in such Domestic
Swing Loan, and Agent shall promptly notify each Lender thereof (by facsimile or
telephone, confirmed in writing).  Upon such notice, but without further action,
the Domestic Swing Line Lender hereby agrees to grant to each Lender, and each
Lender hereby agrees to acquire from the Domestic Swing Line Lender, an
undivided participation interest in such Domestic Swing Loan in an amount equal
to such Lender’s Commitment Percentage of the principal amount of such Domestic
Swing Loan.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for the benefit of the Domestic Swing Line Lender, such
Lender’s ratable share of such Domestic Swing Loan (determined in accordance
with such Lender’s Commitment Percentage).  Each Lender acknowledges and agrees
that its obligation to acquire participations in Domestic Swing Loans pursuant
to this Section 2.2(c)(iii) is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or an Event of Default, and that each
such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not such
Lender’s Revolving Credit Commitment shall have been reduced or
terminated.  Each Lender shall comply with its obligation under this Section
2.2(c)(iii) by wire transfer of immediately available funds, in the same manner
as provided in Section 2.5 hereof with respect to Revolving Loans to be made by
such  Lender.
 
 
36

--------------------------------------------------------------------------------

 
(d) Foreign Swing Loans.
 
(i) Generally.  Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Foreign Swing Line Lender shall make a Foreign Swing
Loan or Foreign Swing Loans to any Foreign Swing Line Borrower in such amount or
amounts as Administrative Borrower, through an Authorized Officer, may from time
to time request; provided that Administrative Borrower shall not request any
Foreign Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Total Commitment Amount, (B) the Foreign Swing Line
Exposure would exceed the Foreign Swing Line Commitment, (C) the Foreign
Borrower Exposure would exceed the Foreign Borrower Maximum Amount, (D) the
Alternate Currency Exposure would exceed the Alternate Currency Maximum Amount,
(E) the Revolving Credit Loan and Letter of Credit Exposure would exceed
Sixty-Five Million Dollars ($65,000,000) or (F) any Lender is at such time a
Defaulting Lender hereunder, unless the Foreign Swing Line Lender has entered
into satisfactory arrangements with the relevant Credit Party or such Lender to
eliminate the Foreign Swing Line Lender’s risk with respect to such Defaulting
Lender.  Each Foreign Swing Loan shall be due and payable on the Foreign Swing
Loan Maturity Date applicable thereto.  Each Foreign Swing Loan shall be made in
an Alternate Currency.  With respect to each Foreign Swing Line Loan, subject to
the other provisions of this Agreement, the appropriate Foreign Swing Line
Borrower shall receive all of the proceeds of such Foreign Swing Loan in one
Alternate Currency and repay such Foreign Swing Loan in the same Alternate
Currency.
 
(ii) Refunding of Foreign Swing Loans.  If the Foreign Swing Line Lender so
elects, by giving notice to Agent, Administrative Borrower and the Lenders, each
Borrower agrees that the Foreign Swing Line Lender shall have the right, in its
sole discretion (in consultation with Agent), to require that any Foreign Swing
Loan be refinanced as a Revolving Loan.  Such Revolving Loan shall be an
Alternate Currency Loan.  Upon receipt of such notice by Agent, Administrative
Borrower and the Lenders, such Foreign Swing Line Borrower shall be deemed, on
such day, to have requested a Revolving Loan in the principal amount of the
Foreign Swing Loan in accordance with Sections 2.2(a) and 2.5 hereof.  Such
Revolving Loan shall be evidenced by the Foreign Borrower Revolving Credit Notes
(or, if a Lender has not requested a Foreign Borrower Revolving Credit Note, by
the records of Agent and such Lender).  Each Lender agrees to make a Revolving
Loan within three Business Days after the date of such notice, to the extent
such notice was received by 11:00 A.M. (U.S. Eastern time), or otherwise within
four Business Days after the date of such notice, subject to no conditions
precedent other than the requirements of Section 2.5(d).  Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(d)(ii) is
absolute and unconditional, other than with respect to the requirements of
Section 2.5(d), and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Foreign
Swing Line Lender, of the proceeds of such Revolving Loan shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not such Lender’s Revolving Credit Commitment shall
have been reduced or terminated.  Each Borrower irrevocably authorizes and
instructs Agent to apply the proceeds of any borrowing pursuant to this Section
2.2(d)(ii) to repay in full such Foreign Swing Loan.  Each Lender is hereby
authorized to record on its records relating to its Foreign Borrower Revolving
Credit Note (or, if such Lender has not requested a Foreign Borrower Revolving
Credit Note, its records relating to Revolving Loans) such Lender’s pro rata
share of the amounts paid to refund such Foreign Swing Loan.
 
 
37

--------------------------------------------------------------------------------

 
(iii) Participation in Foreign Swing Loans.  If, for any reason, the Foreign
Swing Line Lender is unable to or, in the opinion of Agent, it is impracticable
to, convert any Foreign Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(d)(ii), then on any day that a Foreign Swing Loan is outstanding
(whether before or after the maturity thereof), Agent shall have the right to
request that each Lender purchase a participation in such Foreign Swing Loan,
and Agent shall promptly notify each Lender thereof (by facsimile or telephone,
confirmed in writing).  Upon such notice, but without further action, the
Foreign Swing Line Lender hereby agrees to grant to each Lender, and each Lender
hereby agrees to acquire from the Foreign Swing Line Lender, an undivided
participation interest in such Foreign Swing Loan in an amount equal to such
Lender’s Commitment Percentage of the principal amount of such Foreign Swing
Loan.  In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the benefit of the Foreign Swing Line Lender, such Lender’s
ratable share of such Foreign Swing Loan (determined in accordance with such
Lender’s Commitment Percentage).  Each Lender acknowledges and agrees that its
obligation to acquire participations in Foreign Swing Loans pursuant to this
Section 2.2(d)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not such Lender’s Revolving
Credit Commitment shall have been reduced or terminated.  Each Lender shall
comply with its obligation under this Section 2.2(d)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans to be made by such  Lender.
 
Section 2.3 Interest.
 
(a) Revolving Loans.
 
(i) Base Rate Loan.  The appropriate Borrower or Borrowers shall pay interest on
the unpaid principal amount of a Base Rate Loan outstanding from time to time
from the date thereof until paid at the Derived Base Rate from time to time in
effect.  Interest on such Base Rate Loan shall be payable in arrears on each
Monthly Payment Date hereafter and at the maturity thereof.
 
 
38

--------------------------------------------------------------------------------

 
(ii) LIBOR Fixed Rate Loans.  The appropriate Borrower or Borrowers shall pay
interest on the unpaid principal amount of each LIBOR Fixed Rate Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin) for LIBOR Fixed Rate
Loans, at the Derived LIBOR Fixed Rate.  Interest on such LIBOR Fixed Rate Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that if an Interest Period shall exceed three months, the
interest must be paid every three months, commencing three months from the
beginning of such Interest Period).
 
(b) Swing Loans.
 
(i) US Borrower shall pay interest directly to the Domestic Swing Line Lender,
for the sole benefit of the Domestic Swing Line Lender (until such time as the
Lenders shall have purchased a participation in such Domestic Swing Loan;
thereafter, such payment shall be paid for the benefit of the Lenders that have
purchased such participations), on the unpaid principal amount of each Domestic
Swing Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate from time to time in effect.  After written notice to US
Borrower from Agent, all such interest payments shall be made by Domestic Swing
Line Lender or US Borrower, as applicable, to Agent, for the sole benefit of the
Domestic Swing Line Lender (and any Lender that shall have purchased a
participation in such Domestic Swing Loan).  Interest on each Domestic Swing
Loan shall be payable on the Domestic Swing Loan Maturity Date applicable
thereto. Each Domestic Swing Loan shall bear interest for a minimum of one day.
 
(ii) The applicable Foreign Swing Line Borrower shall pay interest directly to
the Foreign Swing Line Lender, for the sole benefit of the Foreign Swing Line
Lender (until such time as the Lenders shall have purchased a participation in
such Foreign Swing Loan; thereafter, such payment shall be paid for the benefit
of the Lenders that have purchased such participations), on the unpaid principal
amount of each Foreign Swing Loan outstanding from time to time from the date
thereof until paid at the Derived Quoted Rate, or, to the extent that, as set
forth in Section 3.4, the Foreign Swing Line Lender has determined that it may
not lawfully make or continue any Quoted Rate Loan or that reasonable means do
not exist for determining the Quoted Rate, at a rate to be mutually agreed to
among Foreign Swing Line Lender, Agent and Administrative Borrower.  After
written notice to such Foreign Swing Line Borrower from Agent, all such interest
payments shall be made by Foreign Swing Line Lender or Foreign Swing Line
Borrower, as applicable, to Agent, for the sole benefit of the Foreign Swing
Line Lender (and any Lender that shall have purchased a participation in such
Foreign Swing Loan).  Interest on each Foreign Swing Loan shall be payable on
the Foreign Swing Loan Maturity Date applicable thereto. Each Foreign Swing Loan
shall bear interest for a minimum of one day.
 
 
39

--------------------------------------------------------------------------------

 
(c) Default Rate.  Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from Borrowers hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate.
 
(d) Limitation on Interest.  In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.  In determining
whether the interest contracted for, charged, or received by Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
law, (i) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (ii) exclude voluntary prepayments and the effects
thereof, and (iii) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations.
 
Section 2.4 Evidence of Indebtedness.
 
(a) US Borrower Revolving Loans.  Upon the request of a Lender, to evidence the
obligation of US Borrower to repay the Base Rate Loans and LIBOR Fixed Rate
Loans made by such Lender and to pay interest thereon, US Borrower shall execute
a US Borrower Revolving Credit Note, payable to the order of such Lender in the
principal amount of its Revolving Credit Commitment or, if less, the aggregate
unpaid principal amount of Revolving Loans made by such Lender; provided that
the failure of a Lender to request a US Borrower Revolving Credit Note shall in
no way detract from US Borrower’s obligations to such Lender hereunder.
 
(b) Foreign Borrower Revolving Loans.  Upon the request of a Lender, to evidence
the obligation of each Foreign Borrower to repay the Base Rate Loans and LIBOR
Fixed Rate Loans made by such Lender to such Foreign Borrower and to pay
interest thereon, each such Foreign Borrower shall execute a Foreign Borrower
Revolving Credit Note, payable to the order of such Lender in the principal
amount of its Revolving Credit Commitment or, if less, the aggregate unpaid
principal amount of Revolving Loans made by such Lender to such Foreign
Borrower; provided that the failure of a Lender to request a Foreign Borrower
Revolving Credit Note shall in no way detract from such Foreign Borrower’s
obligations to such Lender hereunder.
 
(c) Domestic Swing Loans.  Upon the request of the Domestic Swing Line Lender,
to evidence the obligation of US Borrower to repay the Domestic Swing Loans and
to pay interest thereon, US Borrower shall execute a Domestic Swing Line Note,
and payable to the order of the Domestic Swing Line Lender in the principal
amount of the Domestic Swing Line Commitment, or, if less, the aggregate unpaid
principal amount of Domestic Swing Loans made by the Domestic Swing Line Lender;
provided that the failure of the Domestic Swing Line Lender to request a
Domestic Swing Line Note shall in no way detract from US Borrower’s obligations
to the Domestic Swing Line Lender hereunder.
 
 
40

--------------------------------------------------------------------------------

 
(d) Foreign Swing Loans.  Upon the request of the Foreign Swing Line Lender, to
evidence the obligation of a Foreign Swing Line Borrower to repay the Foreign
Swing Loans and to pay interest thereon, such Foreign Swing Line Borrower shall
execute a Foreign Swing Line Note, and payable to the order of the Foreign Swing
Line Lender in the principal amount of the Foreign Swing Line Commitment, or, if
less, the aggregate unpaid principal amount of Foreign Swing Loans made by the
Foreign Swing Line Lender; provided that the failure of the Foreign Swing Line
Lender to request a Foreign Swing Line Note shall in no way detract from such
Foreign Swing Line Borrower’s obligations to the Foreign Swing Line Lender
hereunder.
 
Section 2.5 Notice of Credit Event; Funding of Loans.
 
(a) Notice of Credit Event.  Administrative Borrower, through an Authorized
Officer, shall provide to Agent a Notice of Loan prior to (i) 11:00 A.M. (U.S.
Eastern time) on the proposed date of borrowing or conversion of any Base Rate
Loan; (ii) 11:00 A.M. (U.S. Eastern time) three Business Days prior to the
proposed date of borrowing, conversion or continuation of any Eurodollar Loan;
(iii) 11:00 A.M. (U.S. Eastern time) three Business Days prior to the proposed
date of borrowing of any Alternate Currency Loan; (iv) with respect to any
Domestic Swing Loan, 2:00 P.M. (U.S. Eastern time) on the proposed date of
borrowing of such Domestic Swing Loan, provided that, if the Revolving Credit
Exposure shall be less than Fifty Million Dollars ($50,000,000), no notice of a
request for a Domestic Swing Loan shall be required to the extent that funding
of Domestic Swing Loans is administered through an automated cash management
system with the Domestic Swing Line Lender, (v) with respect to any Foreign
Swing Loan denominated in Euro or Sterling, 11:00 A.M. (London time) on the
proposed date of borrowing of such Foreign Swing Loan and (vi) with respect to
any Foreign Swing Loan denominated in an Alternate Currency other than Euro or
Sterling, 11:00 A.M. (London time) one Business Day prior to the proposed date
of borrowing of such Foreign Swing Loan.
 
(b) Funding of Loans.  Agent shall notify each Lender of the date, amount, type
of currency and Interest Period (if applicable) promptly upon the receipt of a
Notice of Loan, and, in any event, by 2:00 P.M. (U.S. Eastern time) on the date
such Notice of Loan is received.  On the date that the Credit Event set forth in
such Notice of Loan is to occur, each such Lender shall provide to Agent, not
later than 3:00 P.M. (U.S. Eastern time), the amount in Dollars, or, with
respect to an Alternate Currency, in the applicable Alternate Currency, in
federal or other immediately available funds, required of it.  If Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Lender, Agent shall have the right, upon prior notice to Administrative
Borrower, to debit any account of the appropriate Borrower or otherwise receive
such amount from the appropriate Borrower, on demand, in the event that such
Lender shall fail to reimburse Agent in accordance with this subsection.  Agent
shall also have the right to receive interest from such Lender at the Federal
Funds Effective Rate in the event that such Lender shall fail to provide its
portion of the Loan on the date requested and Agent shall elect to provide such
funds.
 
 
41

--------------------------------------------------------------------------------

 
(c) Conversion of Loans.  At the request of Administrative Borrower to Agent,
subject to the notice and other provisions of this Section 2.5, the Lenders
shall convert a Base Rate Loan to one or more Eurodollar Loans at any time and
shall convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment
Date applicable thereto. Swing Loans may be converted by the applicable Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii) or Section
2.2(d)(ii) hereof.  No Alternate Currency Loan or Quoted Rate Loan may be
converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan or Quoted Rate
Loan.
 
(d) Minimum Amount for Loans.  Each request for:
 
(i) a Base Rate Loan shall be in an amount of not less than One Million Dollars
($1,000,000), increased by increments of One Hundred Thousand Dollars
($100,000);  provided that Base Rate Loans which are Domestic Swing Loans shall
not have a required minimum principal or incremental amount;
 
(ii) a LIBOR Fixed Rate Loan
 
(A) which is not an Alternate Currency Loan shall be in an amount of not less
than One Million Dollars ($1,000,000), increased by increments of One Hundred
Thousand Dollars ($100,000), or
 
(B) which is an Alternate Currency Loan shall be in an amount the Dollar
Equivalent (rounded to a comparable amount) of which is of not less than One
Million Dollars ($1,000,000), increased by increments in an amount the Dollar
Equivalent (rounded to a comparable amount) of which is One Hundred Thousand
Dollars ($100,000);
 
(iii) a Foreign Swing Line Loan shall be in an amount the Dollar Equivalent
(rounded to a comparable amount) of which is of not less than One Hundred
Thousand Dollars ($100,000), increased by increments in an amount the Dollar
Equivalent (rounded to a comparable amount) of which is One Hundred Thousand
Dollars ($100,000).
 
(e) Interest Periods.  Administrative Borrower shall not request that LIBOR
Fixed Rate Loans be outstanding for more than five different Interest Periods at
the same time.
 
Section 2.6 Payment on Loans and Other Obligations.
 
(a) Payments Generally.  Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
 
(b) Payments in Alternate Currency.
 
(i) Subject to Section 11.17, with respect to any Alternate Currency Loan or
Quoted Rate Loan, all payments (including prepayments) to any Lender of the
principal of or interest on such Alternate Currency Loan or Quoted Rate Loan
shall be made in the same Alternate Currency as the original Loan.  All such
payments shall be remitted by the appropriate Borrower to Agent, at the address
of Agent for notices referred to in Section 11.4 hereof (or at such other office
or account as designated in writing by Agent to Administrative Borrower), for
the account of the Lenders (or the Fronting Lender or the applicable Swing Line
Lender, as appropriate) not later than 11:00 A.M. (U.S. Eastern time) on the due
date thereof in same day funds.  Any such payments received by Agent after 11:00
A.M. (U.S. Eastern time) shall be deemed to have been made and received on the
next Business Day.
 
 
42

--------------------------------------------------------------------------------

 
(ii) Subject to Section 11.17, with respect to any Foreign Swing Loan, all
payments (including prepayments) to any Lender of the principal of or interest
on such Foreign Swing Loan shall be made in the same Alternate Currency as the
original Loan.  All such payments (except payments which may be paid to the
Foreign Swing Line Lender pursuant to Section 2.3(b)(ii) hereof) shall be
remitted by the appropriate Foreign Swing Line Borrower to Agent, at the address
of Agent for notices referred to in Section 11.4 hereof (or at such other office
or account as designated in writing by Agent to Administrative Borrower), for
the account of the Lenders not later than 11:00 A.M. (U.S. Eastern time) on the
due date thereof in same day funds.  Any such payments received by Agent after
11:00 A.M. (U.S. Eastern time) shall be deemed to have been made and received on
the next Business Day.
 
(c) Payments in Dollars.  With respect to (i) any Loan (other than an Alternate
Currency Loan or a Quoted Rate Loan), or (ii) any other payment to Agent and the
Lenders that shall not be covered by subsection (b) above, all such payments
(including prepayments) to Agent (except with respect to Domestic Swing Loans,
which may be paid to the Domestic Swing Line Lender pursuant to
Section 2.3(b)(i) hereof or, with respect to Letters of Credit, certain of which
payments shall be paid to the Fronting Lender) of the principal of or interest
on such Loan or other payment, including but not limited to principal, interest,
fees or any other amount owed by any Borrower under this Agreement, shall be
made in Dollars.  All payments described in this subsection (c) shall be
remitted to Agent, at the address of Agent for notices referred to in Section
11.4 hereof for the account of the Lenders (or the Fronting Lender or the
Domestic Swing Line Lender, as appropriate) not later than 11:00 A.M. (U.S.
Eastern time) on the due date thereof in immediately available funds.  Any such
payments received by Agent after 11:00 A.M. (U.S. Eastern time) shall be deemed
to have been made and received on the next Business Day.
 
(d) Payments to Lenders.  Upon Agent’s receipt of payments hereunder, Agent
shall immediately distribute to each Lender (except with respect to Swing Loans,
certain of which payments shall be paid to the applicable Swing Line Lender and
any Lender that has funded a participation in such Swing Loan, or, with respect
to Letters of Credit, certain of which payments shall be paid to the Fronting
Lender) their respective ratable shares, if any, of the amount of principal,
interest, and commitment and other fees received by Agent for the account of
such Lender.  Payments received by Agent in Dollars shall be delivered to the
Lenders in Dollars in immediately available funds.  Payments received by Agent
in any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds.  Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans,  LIBOR Fixed Rate
Loans, Swing Loans and Letters of Credit, the type of currency for each Loan,
all prepayments and the applicable dates, including Interest Periods, with
respect to the Loans made, and payments received by such Lender, by such method
as such Lender may generally employ; provided that failure to make any such
entry shall in no way detract from the obligations of Borrowers under this
Agreement or any Note.  The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans and Letters
of Credit set forth on the records of Agent shall be rebuttably presumptive
evidence with respect to such information, including the amounts of principal,
interest and fees owing to each Lender.
 
 
43

--------------------------------------------------------------------------------

 
(e) Timing of Payments.  Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a LIBOR Fixed Rate Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.
 
Section 2.7 Prepayment.
 
(a) Right to Prepay.  Borrowers shall have the right at any time or from time to
time to prepay, on a pro rata basis for all of the Lenders (except with respect
to Swing Loans, which shall be paid to the applicable Swing Line Lender and any
Lender that has funded a participation in such Swing Loans), all or any part of
the principal amount of the Loans, as designated by Administrative
Borrower.  Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment, and any amount payable under Article III hereof
with respect to the amount being prepaid.  Prepayments of Base Rate Loans shall
be without any premium or penalty.
 
(b) Notice of Prepayment.  Administrative Borrower shall give Agent (i) notice
of prepayment of a Base Rate Loan or Domestic Swing Loan by no later than 11:00
A.M. (U.S. Eastern time) on the Business Day on which such prepayment is to be
made, (ii) written notice of the prepayment of any LIBOR Fixed Rate Loan not
later than 1:00 P.M. (U.S. Eastern time) three Business Days before the Business
Day on which such prepayment is to be made or (iii) written notice of the
prepayment of any Foreign Swing Loan by no later than 11:00 A.M. (London time)
on the Business Day on which such prepayment is to be made; provided that, with
respect to a repayment of a Domestic Swing Loan that is administered through an
automated cash management system with the Domestic Swing Line Lender, no
prepayment notice shall be required.
 
(c) Minimum Amount.  Each prepayment of a LIBOR Fixed Rate Loan shall be in the
principal amount of not less than the lesser of One Million Dollars ($1,000,000)
or the principal amount of such Loan (or, with respect to an Alternate Currency
Loan, the Dollar Equivalent (rounded to a comparable amount) of such amount),
except in the case of a mandatory payment pursuant to Section 2.11 or Article
III hereof.
 
Section 2.8 Commitment and Other Fees.
 
(a) Commitment Fee.  US Borrower shall pay to Agent, for the ratable account of
the Lenders, as a consideration for the Commitment, a commitment fee from the
Second Restatement Closing Date to and including the last day of the Commitment
Period, payable quarterly, at a rate per annum equal to (i) the Applicable
Commitment Fee Rate in effect on the payment date multiplied by (ii) (A) the
average daily Total Commitment Amount in effect during such quarter, minus (B)
the average daily Revolving Credit Exposure (exclusive of the Swing Line
Exposure) during such quarter.  The commitment fee shall be payable in arrears,
on March 31, 2011 and continuing on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period.
 
 
44

--------------------------------------------------------------------------------

 
(b) Agent Fee.  US Borrower shall pay to Agent, for its sole benefit, the fees
set forth in the Second Amended and Restated Agent Fee Letter.
 
Section 2.9 Modifications to Commitment.
 
(a) Optional Reduction of Commitment.  Borrowers may at any time and from time
to time permanently reduce in whole or ratably in part the Total Commitment
Amount to an amount not less than the then existing Revolving Credit Exposure,
by Administrative Borrower giving Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than Five Million
Dollars ($5,000,000), increased in increments of One Million Dollars
($1,000,000). Agent shall promptly notify each Lender of the date of each such
reduction and such Lender’s proportionate share thereof.  After each such
reduction, the commitment fees payable hereunder shall be calculated upon the
Total Commitment Amount as so reduced.  If Borrowers reduce in whole the Total
Commitment Amount, on the effective date of such reduction (the appropriate
Borrowers having prepaid in full the unpaid principal balance, if any, of the
Loans, together with all interest and commitment and other fees accrued and
unpaid, and provided that no Letter of Credit Exposure or Swing Line Exposure
shall exist), all of the Notes, if any, shall be delivered to Agent marked
“Canceled” and Agent shall redeliver such Notes to Administrative Borrower.  Any
partial reduction in the Total Commitment Amount shall be effective during the
remainder of the Commitment Period.
 
(b) Increase in Commitment.  At any time during the Commitment Period,
Administrative Borrower may request that Agent increase the Total Commitment
Amount from the Closing Commitment Amount up to an amount that shall not exceed
the Maximum Commitment Amount.  Each such increase shall be in increments of at
least Ten Million Dollars ($10,000,000), and may be made by either (i)
increasing, for one or more Lenders, with their prior written consent, their
respective Revolving Credit Commitments, or (ii) including one or more
Additional Lenders, each with a new Revolving Credit Commitment, as a party to
this Agreement (collectively, the “Additional Commitment”). During the
Commitment Period, all of the Lenders agree that Agent, in its sole discretion,
may permit one or more Additional Commitments upon satisfaction of the following
requirements: (A) each Additional Lender, if any, shall execute an Additional
Lender Assumption Agreement, (B) Agent shall provide to each Lender a revised
Schedule 1(A) to this Agreement, including revised Commitment Percentages for
each of the Lenders, if appropriate, at least three Business Days prior to the
date of the effectiveness of such Additional Commitments (each an “Additional
Lender Assumption Effective Date”), and (C) Borrower shall execute and deliver
to Agent and the Lenders such replacement or additional Revolving Credit Notes
as shall be required by Agent.  The Lenders hereby authorize Agent to execute
each Additional Lender Assumption Agreement on behalf of the Lenders.  On each
Additional Lender Assumption Effective Date, the Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of Agent, in
order to reallocate among such Lenders such outstanding amounts, based on the
revised Commitment Percentages and to otherwise carry out fully the intent and
terms of this Section 2.9(b).  In connection therewith, it is understood and
agreed that the Maximum Amount of any Lender will not be increased (or decreased
except pursuant to Section 2.9(a) hereof) without the prior written consent of
such Lender.  Borrower shall not request any increase in the Commitment pursuant
to this Section 2.9(b) if a Default or an Event of Default shall then exist, or
immediately after giving effect to any such increase would exist.
 
 
45

--------------------------------------------------------------------------------

 
Section 2.10 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin and Applicable Commitment Fee Rate.
 
(a) Computation.  All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed or, in the case of interest in respect
of Loans denominated in Alternate Currencies as to which market practice differs
from the foregoing, in accordance with such market practice.
 
(b) Retroactive Adjustment.  If, as a result of any restatement of or other
adjustment to the financial statements of US Borrower or for any other reason,
Borrowers or the Lenders determine that (i) the Leverage Ratio used in the
definition “Applicable Margin” or “Applicable Commitment Fee Rate” as calculated
by Administrative Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of such Leverage Ratio would have resulted in higher pricing
for such period, Borrowers shall immediately and retroactively be obligated to
pay to Agent for the account of the applicable Lenders or Fronting Lender, as
the case may be, promptly on demand by Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by Agent, any Lender or Fronting Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of Agent, any Lender or Fronting Lender, as
the case may be, under Section 2.2(b), Section 2.3(a) and (b) or under Articles
VII or VIII.  Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
 
Section 2.11 Mandatory Payments.
 
(a) Revolving Credit Exposure.
 
(i) Generally.  If, at any time, the Revolving Credit Exposure shall exceed the
Total Commitment Amount, US Borrower shall, as promptly as practicable, but in
no event later than the next Business Day, pay an aggregate principal amount of
the Revolving Loans sufficient to bring the Revolving Credit Exposure within the
Total Commitment Amount.
 
 
46

--------------------------------------------------------------------------------

 
(ii) Foreign Borrower Exposure.  If, at any time, the Foreign Borrower Exposure
shall exceed the Foreign Borrower Maximum Amount, the appropriate Foreign
Borrowers shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Foreign Revolving Loans
sufficient to bring the Foreign Borrower Exposure within the Foreign Borrower
Maximum Amount.
 
(b) Swing Line Exposure.
 
(i) If, at any time, the Domestic Swing Line Exposure shall exceed the Domestic
Swing Line Commitment, US Borrower shall, as promptly as practicable, but in no
event later than the next Business Day, pay an aggregate principal amount of the
Domestic Swing Loans sufficient to bring the Domestic Swing Line Exposure within
the Domestic Swing Line Commitment.
 
(ii) If, at any time, the Foreign Swing Line Exposure shall exceed the Foreign
Swing Line Commitment, the appropriate Foreign Swing Line Borrower shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Foreign Swing Loans sufficient to bring the
Foreign Swing Line Exposure within the Foreign Swing Line Commitment.
 
(c) [Reserved].
 
(d) Application of Mandatory Payments.  Each prepayment pursuant to this
Section 2.11 shall be applied to the principal outstanding in the following
order (i) first, on a pro rata basis for the Lenders, to outstanding Base Rate
Loans and outstanding Quoted Rate Loans, (ii) second, on a pro rata basis for
the Lenders, to outstanding Eurodollar Loans (to Eurodollar Loans with the
earliest Interest Adjustment Dates first), and (iii) third, on a pro rata basis
for the Lenders, to outstanding Alternate Currency Loans, provided that if the
outstanding principal amount of any Eurodollar Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such Eurodollar Loan shall be converted into a
Base Rate Loan on the date of such prepayment.  Any prepayment of a LIBOR Fixed
Rate Loan or Swing Loan pursuant to this Section 2.11 shall be subject to the
prepayment provisions set forth in Article III hereof.
 
Section 2.12 Liability of Borrowers.
 
(a) Liability.  Each Borrower hereby authorizes Administrative Borrower or any
other Borrower to request Loans or Letters of Credit hereunder.  US Borrower
acknowledges and agrees that Agent and the Lenders are entering into this
Agreement at the request of US Borrower and with the understanding that US
Borrower is and shall remain fully liable for payment in full of the
Obligations.  US Borrower agrees that it is receiving or will receive a direct
pecuniary benefit for each Loan made or Letter of Credit issued hereunder
(including the Obligations of Foreign Borrowers through Article X hereof) and
any other amount payable under this Agreement and the other Loan Documents.
 
(b) Appointment of Administrative Borrower.  Each Borrower hereby irrevocably
appoints Administrative Borrower as the borrowing agent and attorney-in-fact for
all Borrowers, which appointment shall remain in full force and effect unless
and until Agent shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower.  Each Borrower hereby irrevocably appoints
and authorizes Administrative Borrower to (i) provide Agent with all notices
with respect to Loans and Letters of Credit obtained for the benefit of any
Borrower and all other notices and instructions under this Agreement, (ii) take
such action as Administrative Borrower deems appropriate on its behalf to obtain
Loans and Letters of Credit, and (iii) exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement.  It
is understood that the handling of the Collateral of Borrowers in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that neither
Agent nor any Lender shall incur liability to any Borrower as a result
hereof.  Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.
 
 
47

--------------------------------------------------------------------------------

 
(c) Maximum Liability of Each Foreign Borrower.  Anything in this Agreement or
any other Loan Document to the contrary notwithstanding, in no event shall the
maximum liability of any Foreign Borrower exceed the maximum amount that (after
giving effect to the incurring of the obligations hereunder and to any rights to
contribution of such Foreign Borrower from other Affiliates of such Foreign
Borrower) would not render the rights to payment of Agent and the Lenders
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law.
 
(d) Waivers of Each Borrower.  In the event that any obligation of any Borrower
under this Agreement is deemed to be an agreement by such Borrower to answer for
the debt or default of another Credit Party or as an hypothecation of property
as security therefor, each Borrower represents and warrants that (i) no
representation has been made to such Borrower as to the creditworthiness of such
other Credit Party, and (ii) such Borrower has established adequate means of
obtaining from such other Credit Party on a continuing basis, financial or other
information pertaining to such other Credit Party’s financial condition.  Each
Borrower expressly waives, except as expressly required under this Agreement,
diligence, demand, presentment, protest and notice of every kind and nature
whatsoever, consents to the taking by Agent and the Lenders of any additional
security of another Credit Party for the obligations secured hereby, or the
alteration or release in any manner of any security of another Credit Party now
or hereafter held in connection with the Obligations, and consents that Agent,
the Lenders and any other Credit Party may deal with each other in connection
with such obligations or otherwise, or alter any contracts now or hereafter
existing between them, in any manner whatsoever, including without limitation
the renewal, extension, acceleration or changes in time for payment of any such
obligations or in the terms or conditions of any security held.  Agent and the
Lenders are hereby expressly given the right, at their option, to proceed in the
enforcement of any of the Obligations independently of any other remedy or
security they may at any time hold in connection with such obligations secured
and it shall not be necessary for Agent and the Lenders to proceed upon or
against or exhaust any other security or remedy before proceeding to enforce
their rights against such Borrower.  Each Borrower further subordinates any
right of subrogation, reimbursement, exoneration, contribution, indemnification,
setoff or other recourse in respect of sums paid to Agent and the Lenders by any
other Credit Party.
 
 
48

--------------------------------------------------------------------------------

 
(e) Liability of Foreign Borrowers and Foreign Guarantors of Payment.
 
(i) Generally.  Anything herein to the contrary notwithstanding, (A) no Foreign
Borrower or Foreign Guarantor of Payment shall at any time be liable for the
Indebtedness of US Borrower under this Agreement (exclusive of Indebtedness of
the Foreign Borrowers that is guaranteed by US Borrower under this Agreement),
and (B) no Collateral granted by a Foreign Borrower or Foreign Subsidiary shall
at any time secure any Indebtedness of US Borrower under this Agreement
(exclusive of Indebtedness of the Foreign Borrowers that is guaranteed by US
Borrower under this Agreement).
 
(ii) Italy.  Anything herein to the contrary notwithstanding, at no time shall a
Foreign Borrower or Foreign Guarantor of Payment organized under the laws of
Italy be required to perform or guarantee the performance of obligations in
violation of Italian mandatory rules.  In this respect, such Foreign Borrower or
Foreign Guarantor of Payment will not incur (A) any portion of interest
exceeding the thresholds of the interest rate permitted under Italian law n.
108/1996 and Italian law n. 24/2001 (i.e. Italian usury laws), (B) any portion
of interest deriving from any compounding of interest which does not comply with
Italian law (including Article 1283 (Anatocismo) of the Italian Civil Code, and
(C) any indebtedness and/or guarantee (and/or granting of security) relating to
the acquisition or subscription of shares issued or to become issued by such
Foreign Borrower or Foreign Guarantor of Payment or by any of its direct or
indirect controlling entities unless such indebtedness is borrowed (and/or the
guarantee/security is granted) within the limits provided by Italian law.
 
(iii) Slovakia.  Anything herein to the contrary notwithstanding, the
obligations of a Foreign Borrower or Foreign Guarantor of Payment organized
under the laws of Slovakia under this Agreement or any other Loan Document shall
not include any payment undertaking, obligation or liability to the extent such
payment undertaking, obligation or liability would result in the infringement or
circumvention of the provisions on capital maintenance set forth by Slovak Law
(in particular Section 123(3) of the Slovak Commercial Code).
 
(iv) Netherlands.  Anything herein to the contrary notwithstanding, the
guarantee, indemnity and other obligations of each Foreign Borrower or Foreign
Guarantor of Payment organized under the laws of the Netherlands expressed to be
assumed in this Section 2.12 or elsewhere in this Agreement shall be deemed not
to be assumed by such Credit Party to the extent that the same would constitute
unlawful financial assistance within the meaning of Section 2:207c or 2:98c of
the Dutch Civil Code (Burgerlijk Wetboek).
 
Section 2.13 Addition of Foreign Borrowers and Foreign Guarantors.
 
(a) Addition of Foreign Borrower.  At the request of Administrative Borrower, a
Foreign Subsidiary of US Borrower that shall not then be a Foreign Borrower may
become a Foreign Borrower hereunder, provided that all of the following
requirements shall have been met to the reasonable satisfaction of Agent:
 
 
49

--------------------------------------------------------------------------------

 
(i) such Foreign Subsidiary shall be a Wholly-Owned Subsidiary of US Borrower;
 
(ii) US Borrower and each Domestic Guarantor of Payment shall have guaranteed
the obligations of such Foreign Subsidiary under this Agreement pursuant to the
terms of a Guaranty of Payment;
 
(iii) such Foreign Subsidiary shall have executed an Additional Foreign Borrower
Assumption Agreement and appropriate Foreign Borrower Revolving Credit Notes
(for Lenders requesting Notes);
 
(iv) any material Foreign Affiliate, as determined by Agent in its reasonable
discretion, of such Foreign Subsidiary shall become a Foreign Guarantor of
Payment with respect to such Foreign Subsidiary, and shall have executed a
Guaranty of Payment with respect to the obligations of such Foreign Subsidiary
(provided that there shall be no adverse tax consequences or adverse legal
impact);
 
(v) such Foreign Subsidiary shall have executed and delivered to Agent, for the
benefit of the Lenders, such Security Documents as may be deemed necessary or
advisable by Agent; and
 
(vi) US Borrower and such Foreign Subsidiary that shall become a Foreign
Borrower shall have provided to Agent such corporate governance and
authorization documents and an opinion of counsel and any other documents and
items as may be deemed necessary or advisable by Agent (including an amendment
to this Agreement), all of the foregoing to be in form and substance reasonably
satisfactory to Agent.
 
(b) Addition of Foreign Guarantor of Payment.  At the request of Administrative
Borrower, a Foreign Subsidiary of US Borrower that shall not then be a Foreign
Guarantor of Payment may become a Foreign Guarantor of Payment hereunder,
provided that all of the following requirements shall have been met to the
satisfaction of Agent:
 
(i) Administrative Borrower shall have provided to Agent a written request that
such Foreign Subsidiary be designated as a Foreign Guarantor of Payment pursuant
to the terms of this Agreement;
 
(ii) such Foreign Subsidiary shall be a Wholly-Owned Subsidiary of US Borrower;
 
(iii) such Foreign Subsidiary shall have executed a Guaranty of Payment with
respect to the obligations of one or more Foreign Borrowers as may be required
by Agent (provided that there shall be no adverse tax consequences or adverse
legal impact);
 
(iv) such Foreign Subsidiary shall have executed and delivered to Agent, for the
benefit of the Lenders, such Security Documents as may be deemed necessary or
advisable by Agent; and
 
 
50

--------------------------------------------------------------------------------

 
(v) such Foreign Subsidiary that shall become a Foreign Guarantor of Payment
shall have provided to Agent such corporate governance and authorization
documents and an opinion of counsel and any other documents and items as may be
deemed necessary or advisable by Agent (including an amendment to this
Agreement), all of the foregoing to be in form and substance reasonably
satisfactory to Agent.
 
(c) Additional Credit Party Bound by Provisions.  Upon satisfaction by
Administrative Borrower and any such Foreign Subsidiary of the requirements set
forth in subsections (a) and (b) above, Agent shall promptly notify
Administrative Borrower and the Lenders, whereupon such Foreign Subsidiary shall
be designated a “Foreign Borrower” or “Foreign Guarantor of Payment”, as
applicable, pursuant to the terms and conditions of this Agreement, and such
Foreign Subsidiary shall become bound by all representations, warranties,
covenants, provisions and conditions of this Agreement and each other Loan
Document applicable to the Foreign Borrowers or Foreign Guarantors of Payment,
as the case may be, as if such Foreign Borrower or Foreign Guarantor of Payment
had been the original party making such representations, warranties and
covenants.
 
(d) Alternative Structures.  Agent, the Lenders and Borrowers agree that, if the
addition of a Foreign Borrower or Foreign Guarantor of Payment pursuant to this
Section would result in a requirement by such Foreign Borrower or Foreign
Guarantor of Payment to pay to any Lenders additional amounts pursuant to
Section 3.2 hereof, then Agent, the Lenders and Borrowers agree to use
reasonable efforts to designate a different lending office or otherwise propose
an alternate structure that would avoid the need for, or reduce the amount of,
such additional amounts so long as the same would not, in the reasonable
judgment of Agent and the Lenders, be otherwise disadvantageous to Agent and the
Lenders.
 
Section 2.14 Intercreditor Agreement Authorization to US Borrower from Other US
Credit Parties.  Each Domestic Guarantor of Payment hereby authorizes US
Borrower to acknowledge, and ratifies US Borrower’s acknowledgment of, the
Intercreditor Agreement on its behalf.  Each Domestic Guarantor of Payment
represents that it has read the Intercreditor Agreement and understands that the
payments to Agent, the Lenders and the Senior Noteholders are subject to the
Intercreditor Agreement.
 
Section 2.15 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.3.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Articles VII or VIII
or otherwise, and including any amounts made available to Agent by that
Defaulting Lender pursuant to Section 8.4), shall be applied at such time or
times as may be determined by Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
Fronting Lender or any Swing Line Lender hereunder; third, if so determined by
Agent or requested by Fronting Lender or any Swing Line Lender, to be held as
cash collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Loan or Letter of Credit; fourth, as the
Administrative Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Agent; fifth, if so determined by Agent and Administrative
Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders,
Fronting Lender or any Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, Fronting Lender or any Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to a
Credit Party as a result of any judgment of a court of competent jurisdiction
obtained by such Credit Party against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Exposure in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or Letter of Credit Exposure were made at a time when the conditions set forth
in Section 4.1 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Letter of Credit Exposure owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Exposure owed to, that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to such
Defaulting Lender (and as to Credit Parties shall be deemed made in satisfaction
of the Obligations owing to such Defaulting Lender notwithstanding any different
application of such amounts as provided above), and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
 
51

--------------------------------------------------------------------------------

 
(iii) Certain Fees.  Any commitment fee accrued pursuant to Section 2.8(a) with
respect to the Revolving Credit Commitment of a Defaulting Lender during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Credit Parties so long as such Lender
shall be a Defaulting Lender except to the extent that such Commitment Fee shall
otherwise have been due and payable by such Credit Party prior to such time; and
provided further that no commitment fee shall accrue with respect to the
Revolving Credit Commitment of a Defaulting Lender so long as such Lender shall
be a Defaulting Lender.
 
(iv) Reallocation of Commitment Percentages.  During any period in which there
is a Defaulting Lender, for purposes of computing the amount of the obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Loans pursuant to Sections 2.2(b), (c) and (d), the
“Commitment Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided that (i)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swing Loans shall not
exceed the positive difference, if any, of (1) the Revolving Credit Commitment
of that non-Defaulting Lender minus (2) the aggregate Revolving Credit Exposure
of that Lender.
 
 
52

--------------------------------------------------------------------------------

 
(b) Defaulting Lender Cure. If Administrative Borrower, Agent, each Swing Line
Lender and Fronting Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders (including payment of amounts that would have been owing by the Credit
Parties (assuming so demanded by Agent) pursuant to Section 3.3 if such payment
had been made by a Credit Party) or take such other actions as Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment Percentages (without
giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Credit Parties
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
 
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES
 
Section 3.1 Requirements of Law.
 
(a) If, after the Second Restatement Closing Date, (i) the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by a Governmental Authority, or (ii) the compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority (except the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below):
 
(A)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Taxes and Excluded Taxes which are governed by
Section 3.2 hereof);
 
 
53

--------------------------------------------------------------------------------

 
(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Alternate Currency Rate;
 
(C)           shall result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining
Eurodollar Loans; or
 
(D)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, US Borrower
(and any Foreign Borrower to which such Loan was made) shall pay to such Lender,
promptly after receipt of a written request therefor, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection (a), such Lender shall promptly notify
Administrative Borrower (with a copy to Agent) of the event by reason of which
it has become so entitled.
 
(b) If any Lender shall have determined that, after the Second Restatement
Closing Date, the adoption of or any change in any Requirement of Law regarding
capital adequacy or in the interpretation or application thereof by a
Governmental Authority or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration the policies of such Lender or such corporation with
respect to capital adequacy), then from time to time, upon submission by such
Lender to Administrative Borrower (with a copy to Agent) of a written request
therefor (which shall include the method for calculating such amount), US
Borrower (and any Foreign Borrower to which such Loan was made) shall promptly
pay or cause to be paid to such Lender or such corporation such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.
 
(c) A certificate as to any additional amounts payable pursuant to this Section
3.1 submitted by any Lender to Administrative Borrower (with a copy to Agent)
shall be conclusive absent manifest error.  In determining any such additional
amounts, such Lender may use any method of averaging and attribution that it (in
its sole discretion) shall deem applicable.  The obligations of Borrowers
pursuant to this Section 3.1 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
 
 
54

--------------------------------------------------------------------------------

 
(d) Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 or Section 3.2
hereof to the extent such Lender has not made demand therefore (as set forth
above) within one hundred eighty (180) days (or two years with respect to any
indemnification or reimbursement pursuant to Section 3.2) after the occurrence
of the event giving rise to such entitlement or, if later, such Lender having
knowledge of such event.
 
(e) Notwithstanding anything herein to the contrary,  the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in Requirement of Law, regardless of the date enacted, adopted or issued.
 
Section 3.2 Taxes.
 
(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes.  If any Taxes or Other Taxes are required to be deducted
or withheld from any amounts payable to Agent or any Lender hereunder, the
amounts so payable to Agent or such Lender shall be increased by such additional
amounts to the extent necessary to yield to Agent or such Lender (after
deducting, withholding and payment of all Taxes and Other Taxes, and including
any of the foregoing levied on such additional amounts) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in the
Loan Documents that Agent or such Lender would have received had no such
deduction or withholding been required.
 
(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities.  As promptly as possible thereafter,
Administrative Borrower shall send to Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to Agent or such Lender.  If
such Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to Agent the required
receipts or other required documentary evidence, US Borrower and such Credit
Party shall indemnify Agent and the appropriate Lenders on demand for any
incremental Taxes or Other Taxes paid or payable by Agent or such Lender as a
result of any such failure.
 
(c) To the extent that any Lender or Fronting Lender is a “United States person”
within the meaning of Section 7701(a)(30) of the Code, such Lender or Fronting
Lender shall deliver to Agent and Administrative Borrower on or prior to the
date on which such Lender or Fronting Lender becomes a Lender or Fronting Lender
under this Agreement (and from time to time thereafter upon the request of Agent
or Administrative Borrower, but only if such Lender or Fronting Lender is
legally entitled to do so) two (2) duly completed valid originals of U.S.
Internal Revenue Service Form W-9 or any other form prescribed by applicable law
or reasonably requested by Agent or Administrative Borrower as will enable Agent
or Administrative Borrower, as the case may be, to determine whether or not such
Lender or Fronting Lender is subject to backup withholding or information
reporting requirements.
 
 
55

--------------------------------------------------------------------------------

 
(d) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which US Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to Administrative Borrower (with a copy to Agent), at the time or times
prescribed by applicable law or reasonably requested by Administrative Borrower
or Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  Notwithstanding the submission of such
documentation claiming a reduced rate of or exemption from U.S. withholding tax,
Agent or Administrative Borrower shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations and US Borrower shall not have any obligation to make additional
payments under Section 3.2(a) above, or to indemnify under Section 5.2(b) above
for the amount of any such tax so withheld.  Further, Agent and Administrative
Borrower are indemnified under § 1.1461-1(e) of the United States Income Tax
Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax Agent or Administrative
Borrower deducts and withholds in accordance with regulations under § 1441 of
the Code.  In addition, any Lender, any Fronting Lender or Agent, if requested
by Administrative Borrower or Agent, shall deliver such other documentation
prescribed by applicable Law or reasonably requested by US Borrower or Agent as
will enable Administrative Borrower or Agent to determine: (A) whether payments
made hereunder or under any other Loan Document are subject to withholding
taxes, (B) if applicable, the required rate of withholding, (C) whether or not
such Lender, such Fronting Lender or Agent is entitled to an exemption from, or
reduction in, applicable withholding in respect of all payments to be made to a
Lender, Fronting Lender or Agent pursuant to this Agreement or any other Loan
Document, or (D) otherwise to establish the Lender’s, Fronting Lender’s or
Agent’s status for withholding tax purposes in the applicable jurisdiction.
 
Without limiting the generality of the foregoing, each Non-U.S. Lender  shall
deliver to Administrative Borrower and Agent two duly completed valid originals
of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI
(and, in each case, copies of all supporting documentation), or, in the case of
a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, (x) a statement with respect to such interest, (y) a certificate to
the effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of US Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (z) two
duly completed valid originals of U.S. Internal Revenue Service Form W-8BEN, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Credit Parties
under this Agreement and the other Loan Documents.  Each Non-U.S. Lender shall
also deliver any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit US Borrower to determine the withholding or deduction
required to be made.  In each case, such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document.  In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender.  Notwithstanding any
other provision of this subsection (d), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (d) that such Non-U.S. Lender is
not legally able to deliver.
 
 
56

--------------------------------------------------------------------------------

 
(e) Each Non-U.S. Lender shall promptly notify Administrative Borrower at any
time it determines that such Lender is no longer in a position to provide any
previously delivered certificate to Administrative Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).  Each
Lender, Fronting Lender and Agent shall promptly (A) notify Agent and the
Administrative Borrower of any change in its circumstances relating to the
residence for tax purposes or any internal operations or beneficial ownership of
such Lender, Fronting Lender or Agent that would modify or render invalid any
previously delivered form or documentation or any claimed exemption or reduction
of Taxes and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of the Lender, Fronting Lender or Agent, as the
case may be, and as may be reasonably necessary (including the re-designation of
its applicable lending office) to avoid any requirement of applicable laws of
any jurisdiction that Administrative Borrower or Agent make any withholding or
deduction for taxes from amounts payable to such Lender, Fronting Lender or
Agent.
 
(f) Borrowers hereby acknowledge that Agent and the Lenders may be subject to
withholding tax liabilities with respect to the Loans to Foreign Borrowers that,
pursuant to this Section 3.2, are payable by Borrowers.  Borrowers hereby agree
not to contest their obligations to pay such tax liabilities.
 
(g) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.
 
Section 3.3 Funding Losses.  US Borrower (and the appropriate Foreign Borrower)
agrees to indemnify each Lender, promptly after receipt of a written request
therefor, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by a Borrower in
making a borrowing of, conversion into or continuation of LIBOR Fixed Rate Loans
after such Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement, (b) default by a Borrower in making any
prepayment of or conversion from LIBOR Fixed Rate Loans after such Borrower has
given a notice thereof in accordance with the provisions of this Agreement, (c)
the making of a prepayment of a LIBOR Fixed Rate Loan on a day that is not the
last day of an Interest Period applicable thereto, or (d) any conversion of a
Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto.  Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) at the applicable rate of interest for
such Loans provided for herein over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market, along with any administration fee
charged by such Lender.  A certificate as to any amounts payable pursuant to
this Section 3.3 submitted to Administrative Borrower (with a copy to Agent) by
any Lender shall be conclusive absent manifest error.  The obligations of
Borrowers pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
 
57

--------------------------------------------------------------------------------

 
Section 3.4 Eurodollar Rate, Alternate Currency Rate or Quoted Rate Lending
Unlawful; Inability to Determine Rate.
 
(a) If any Lender shall determine (which determination shall, upon notice
thereof to Administrative Borrower and Agent, be conclusive and binding on
Borrowers) that, after the Second Restatement Closing Date, (i) the introduction
of or any change in or in the interpretation of any law makes it unlawful, or
(ii) any Governmental Authority asserts that it is unlawful, for such Lender to
make or continue any Loan as, or to convert (if permitted pursuant to this
Agreement) any Loan into, a LIBOR Fixed Rate Loan or a Quoted Rate Loan, the
obligations of such Lender to make, continue or convert any such LIBOR Fixed
Rate Loan or Quoted Rate Loan shall, upon such determination, be suspended until
such Lender shall notify Agent that the circumstances causing such suspension no
longer exist, and all outstanding LIBOR Fixed Rate Loans or Quoted Rate Loans
payable to such Lender shall automatically convert (if conversion is permitted
under this Agreement) into a Base Rate Loan, or be repaid (if no conversion is
permitted) at the end of the then current Interest Periods with respect thereto
or sooner, if required by law or such assertion.
 
(b) If Agent or the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan, or that the Eurodollar Rate or Alternate Currency Rate for any
requested Interest Period with respect to a proposed LIBOR Fixed Rate Loan does
not adequately and fairly reflect the cost to the Lenders of funding such Loan,
Agent will promptly so notify Administrative Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain such
LIBOR Fixed Rate Loan shall be suspended until Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice,
Administrative Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of such LIBOR Fixed Rate Loan or, failing that,
will be deemed to have converted such request into a request for a borrowing of
a Base Rate Loan in the amount specified therein.
 
(c) If Agent or Foreign Swing Line Lender determine that for any reason adequate
and reasonable means do not exist for determining the Quoted Rate with respect
to a proposed or outstanding Foreign Swing Line Loan, or that the Quoted Rate
with respect to a proposed or outstanding Foreign Swing Loan does not adequately
and fairly reflect the cost to the Foreign Swing Line Lender of funding or
continuing such Loan, Agent will promptly so notify Administrative
Borrower.  Thereafter, the obligation of the Foreign Swing Line Lender to make
or maintain such Quoted Rate Loan shall be suspended until Agent (upon the
instruction of the Foreign Swing Line Lender) revokes such notice.  Upon receipt
of such notice, Administrative Borrower may revoke any pending request for a
borrowing of such Quoted Rate Loan.
 
 
58

--------------------------------------------------------------------------------

 
Section 3.5 Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan or
Alternate Currency Loan during the applicable Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurodollar Rate or
Alternate Currency Rate, as applicable, for such Interest Period.
 
Section 3.6 Replacement of Lenders.  Borrowers shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 3.1 or
3.2(a) hereof, or asserts its inability to make a LIBOR Fixed Rate Loan or
Quoted Rate Loan pursuant to Section 3.4 hereof or is a Defaulting Lender;
provided that (a) such replacement does not conflict with any Requirement of
Law, (b) no Default or Event of Default shall have occurred and be continuing at
the time of such replacement, (c) prior to any such replacement, such Lender
shall have taken no action under Section 3.4 hereof so as to eliminate the
continued need for payment of amounts owing pursuant to Section 3.1 or 3.2(a)
hereof or, if it has taken any action, such request has still been made, (d) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement and
assume all commitments and obligations of such replaced Lender, (e) Borrowers
shall be liable to such replaced Lender under Section 3.3 hereof if any
Alternate Currency Loan owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (f) the
replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.10 hereof
(provided that Borrowers (or the succeeding Lender, if such Lender is willing)
shall be obligated to pay the assignment fee referred to therein), and (h) until
such time as such replacement shall be consummated, Borrowers shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be.
 
ARTICLE IV. CONDITIONS PRECEDENT
 
Section 4.1 Conditions to Each Credit Event.  The obligation of the Lenders, the
Fronting Lender and the Swing Line Lenders to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:
 
(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the Second Restatement Closing Date shall have been satisfied
or waived prior to or as of the Second Restatement Closing Date;
 
(b) Administrative Borrower (or other appropriate Borrower or Borrowers) shall
have submitted a Notice of Loan (or with respect to a Letter of Credit, complied
with the provisions of Section 2.2(b)(ii) hereof) and otherwise complied with
Section 2.5 hereof;
 
(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and
 
 
59

--------------------------------------------------------------------------------

 
(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.
 
Each request by one or more Borrowers (or Administrative Borrower) for a Credit
Event shall be deemed to be a representation and warranty by Borrowers as of the
date of such request as to the satisfaction of the conditions precedent
specified in subsections (c) and (d) above.
 
Section 4.2 Conditions to Closing Date and Restatement Closing Date Credit
Events.
 
(a) The conditions precedent to the agreement of each Lender Fronting Lender (if
applicable) to participate in the initial Credit Event requested to be made by
it on the Closing Date were satisfied.
 
(b) The conditions precedent to the agreement of each Lender and Fronting Lender
(if applicable) to participate in the Credit Event requested to be made by it on
the Restatement Closing Date were satisfied.
 
Section 4.3 Conditions to the Second Restatement Closing Date.  Borrowers shall
cause the following conditions to be satisfied or waived on or prior to the
Second Restatement Closing Date:
 
(a) Second Amended and Restated Credit Agreement. The Agent shall have received
this Agreement, executed and delivered by each Credit Party, each Lender and the
Agent.
 
(b) Notes as Requested.  US Borrower shall have executed and delivered to (i)
each Lender requesting a US Borrower Revolving Credit Note, such Lender’s US
Borrower Revolving Credit Note, and (ii) the Domestic Swing Line Lender the
Domestic Swing Line Note, if requested by the Domestic Swing Line Lender. Each
Foreign Borrower shall have executed and delivered to each Lender requesting a
Foreign Borrower Revolving Credit Note from such Foreign Borrower such Lender’s
Foreign Borrower Revolving Credit Note.  Each Foreign Swing Line Borrower shall
have executed and delivered to the Foreign Swing Line Lender the Foreign Swing
Line Note, if requested by the Foreign Swing Line Lender
 
(c) Omnibus Amendment and Reaffirmation Agreement.  Each Credit Party and
Triumph shall have executed and delivered to Agent an Omnibus Amendment and
Reaffirmation Agreement, in form and substance satisfactory to Agent and the
Lenders.
 
(d) Confirmation of Grant of Security Interest in Intellectual Property. US
Borrower and each Domestic Guarantor of Payment that owns federally registered
intellectual property shall have executed and delivered to Agent a Confirmation
of Grant of Security Interest in Intellectual Property, in form and substance
satisfactory to Agent and Lenders.
 
(e) Master Assignment and Acceptance Agreement.  The Agent shall have received a
fully executed Master Assignment and Acceptance Agreement evidencing the
transfer of the right, title and interest of each Lender under the 2009 Credit
Agreement to the Lenders party hereto (along with any conditions precedent to
the effectiveness thereof).
 
 
60

--------------------------------------------------------------------------------

 
(f) Foreign Documents.  The Agent shall have received fully executed (i) Deed of
Amendment and Acknowledgment of the Pledge Over the Shares of N.N. Europe S.P.A.
among NN International B.V., the Agent, the Lenders and KeyBank and (ii) Deed of
Amendment and Acknowledgment of the Pledge Over Bank Account and Receivables
among N.N. Europe S.P.A., the Agent and the Lenders.
 
(g) Filings.  Copies of U.C.C. Financing Statements or other similar instruments
or documents to be filed under the Uniform Commercial Code of all jurisdictions
as may be necessary or, in the opinion of Agent, desirable to perfect the
security interests of the Collateral Agent pursuant to the Security Documents.
 
(h) Officer’s Certificate, Resolutions, Organizational Documents.  Each Credit
Party and Triumph shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party or Triumph, as the case may be, authorized to sign the Loan
Documents being executed by such Credit Party or Triumph, as the case may be,
together with the true signatures of such officers and certified copies of (i)
the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party or Triumph evidencing approval of the execution
and delivery of the Loan Documents to which such Credit Party or Triumph, as the
case may be, is a party, and (ii) the Organizational Documents of such Credit
Party or Triumph, as the case may be.
 
(i) Good Standing and Full Force and Effect Certificates.  US Borrower shall
have delivered to Agent a good standing certificate or full force and effect
certificate (or comparable foreign documentation, if any), as the case may be,
for each Credit Party and Triumph, issued within thirty days prior to the Second
Restatement Closing Date by the Secretary of State (or comparable foreign
authority) in the jurisdictions where such Credit Party or Triumph, as the case
may be, is incorporated or formed or qualified as a foreign entity.
 
(j) US Legal Opinions.  US Borrower shall have delivered to Agent an opinion of
counsel for each US Borrower, each Domestic Guarantor of Payment and Triumph, in
form and substance satisfactory to Agent and the Lenders, including opinions of
counsel regarding the security interests of Agent in the Collateral of such
entity.
 
(k) Foreign Counsel Legal Opinions.  Each Foreign Borrower and Foreign Guarantor
of Payment shall have delivered to Agent an opinion of counsel for such Foreign
Subsidiary, in form and substance satisfactory to Agent and the Lenders,
including opinions of counsel regarding the security interests of Agent in the
Collateral of such Foreign Subsidiary.
 
(l) Agent Fee Letter and Other Fees.  US Borrower shall have (i) executed and
delivered to Agent, the Second Amended and Restated Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein and (ii) paid all
reasonable legal fees and expenses of Agent in connection with the preparation
and negotiation of the Loan Documents.
 
(m) Lien Searches.  With respect to the property owned or leased by US Borrower,
a Domestic Guarantor of Payment, Triumph and any other property securing the
Obligations located in the United States, Borrowers shall have caused to be
delivered to Collateral Agent (i) the results of Uniform Commercial Code lien
searches, satisfactory to Agent and the Lenders, (ii) the results of federal and
state tax lien and judicial lien searches, satisfactory to Agent and the
Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.
 
 
61

--------------------------------------------------------------------------------

 
(n) Closing Certificate.  US Borrower shall have delivered to Agent and the
Lenders an officer’s certificate certifying that, as of the Second Restatement
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists nor immediately will
exist on the Second Restatement Closing Date, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Second Restatement Closing Date.
 
(o) Long-Term Debt Instruments.  US Borrower shall have provided Agent copies of
the Senior Notes Documents, and any other long-term debt instrument to which any
Company is a party, certified by a Financial Officer as true and complete.
 
(p) Letter of Direction.  Administrative Borrower shall have delivered to Agent
a letter of direction authorizing Agent, on behalf of the Lenders, to disburse
the proceeds of the Loans, which letter of direction includes the authorization
to transfer funds under this Agreement and the wire instructions that set forth
the locations to which such funds shall be sent.
 
(q) No Material Adverse Change.  No material adverse change, in the opinion of
Agent, shall have occurred in the financial condition, operations or prospects
of the Companies since December 31, 2009.
 
(r) Miscellaneous.  Borrowers shall have provided to Agent and the Lenders such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Lenders.
 
(s) Domestic Real Estate Matters.  With respect to each parcel of the Real
Property owned by a Credit Party, Borrowers shall have delivered to Collateral
Agent, for the benefit of the Lenders and the Senior Noteholders:
 
(i) two fully executed amendments to each of the Mortgages, in form and
substance satisfactory to the Agent and the Lenders, and such Mortgage
amendments shall have been filed for record in the appropriate public records;
 
(ii) loan policies of title insurance (or comparable foreign document)
reasonably acceptable to Agent shall have been issued to Collateral Agent by a
title company acceptable to Agent, or endorsements to existing such policies, in
respect of the Mortgages, as amended, in form and substance satisfactory to
Agent.
 
(iii) evidence, to Agent’s satisfaction in its sole discretion, that no portion
of such Real Property is located in a Special Flood Hazard Area or is otherwise
classified as Class A or Class BX on the Flood Maps maintained by the Federal
Emergency Management Agency;
 
 
62

--------------------------------------------------------------------------------

 
(iv) a local real estate counsel legal opinion, to be in form and substance
satisfactory to Agent.
 
(t) Intercreditor Agreement.  Borrowers shall have delivered the Intercreditor
Agreement, fully executed by each party thereto, in form and substance
satisfactory to Agent and the Lenders.
 
(u) Amendment and Restatement of Senior Notes Documents.  US Borrower shall have
delivered to Agent and the Lenders a copy of an executed and effective Third
Amended and Restated Senior Notes Indenture (which includes a consent to this
Agreement and the related transactions by the Senior Noteholders), to be in form
and substance satisfactory to Agent.
 
(v) Insurance Certificate.  Borrowers shall have delivered to Agent evidence of
insurance on ACORD 25 and ACORD 28 forms, and otherwise satisfactory to Agent
and the Lenders, of adequate real property, personal property and liability
insurance of each Company, with Collateral Agent listed as mortgagee, lender’s
loss payee and additional insured, as appropriate.
 
ARTICLE V.  COVENANTS
 
Section 5.1 Insurance.  Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such periods, and against such
risks as may be acceptable to Agent, with provisions satisfactory to Agent for,
with respect to Credit Parties, payment of all losses thereunder to Agent and
such Company as their interests may appear (with lender’s loss payable,
mortgagee, and additional insured endorsements, as appropriate, in favor of
Collateral Agent) and, if required by Agent, Borrowers shall deposit the
policies with Agent.  Any such policies of insurance shall provide for no fewer
than thirty (30) days prior written notice of cancellation to Agent and the
Lenders.  Agent is hereby authorized to act as attorney-in-fact for the
Companies in (after the occurrence and during the continuation of an Event of
Default) obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts.  In the event of failure to provide such insurance as
herein provided, Agent may, at its option, provide such insurance and US
Borrower shall pay to Agent, upon demand, the cost thereof.  Should US Borrower
fail to pay such sum to Agent upon demand, interest shall accrue thereon, from
the date of demand until paid in full, at the Default Rate. Within ten days of
Agent’s written request, Borrowers shall furnish to Agent such information about
the insurance of the Companies as Agent may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
Agent and certified by a Financial Officer.
 
Section 5.2 Money Obligations.  Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) in the case of US Borrower
and the Domestic Guarantors of Payment, all of its material wage obligations to
its employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§
206-207) or any comparable provisions, and, in the case of the Foreign Borrowers
and the Foreign Guarantors of Payment, those obligations under foreign laws with
respect to employee source deductions, obligations and employer obligations to
its employees; and (c) all of its other material obligations calling for the
payment of money (except only those so long as and to the extent that the same
shall be contested in good faith and for which adequate provisions have been
established in accordance with GAAP) before such payment becomes overdue.
 
 
63

--------------------------------------------------------------------------------

 
Section 5.3 Financial Statements and Information.
 
(a) Quarterly Financials.  Administrative Borrower shall deliver to Agent and
the Lenders, within fifty (50) days after the end of each of the first three
quarter annual periods of each fiscal year of US Borrower, balance sheets of the
Companies as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated and consolidating basis, in accordance
with GAAP, and in form and detail satisfactory to Agent and the Lenders and
certified by a Financial Officer of Administrative Borrower.  Borrower shall be
deemed to be in compliance with its delivery obligations pursuant to this
Section 5.3(a) with respect to any material or information set forth in this
Section 5.3(a) to the extent such material or information is publicly filed via
the Securities and Exchange Commission’s Electronic Data Gathering and Retrieval
System (EDGAR) or any public electronic filing system successor thereto.
 
(b) Annual Audit Report.  Administrative Borrower shall deliver to Agent and the
Lenders, within ninety-five (95) days after the end of each fiscal year of US
Borrower, an annual audit report of the Companies for that year prepared on a
Consolidated and consolidating basis, in accordance with GAAP, and in form and
detail satisfactory to Agent and the Lenders and certified by an unqualified
opinion of an independent public accountant satisfactory to Agent, which report
shall include balance sheets and statements of income (loss), stockholders’
equity and cash-flow for that period.  Borrower shall be deemed to be in
compliance with its delivery obligations pursuant to this Section 5.3(b) with
respect to any material or information set forth in this Section 5.3(b) to the
extent such material or information is publicly filed via the Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval System (EDGAR) or
any public electronic filing system successor thereto.
 
(c) Compliance Certificate.  Administrative Borrower shall deliver to Agent and
the Lenders, concurrently with the delivery of the financial statements set
forth in subsections (a) and (b) above, a Compliance Certificate.
 
(d) Management Report.  Administrative Borrower shall deliver to Agent and the
Lenders, concurrently with the delivery of the quarterly and annual financial
statements set forth in subsection (b) above, a copy of any management report,
letter or similar writing furnished to the Companies by the accountants in
respect of the Companies’ systems, operations, financial condition or
properties.
 
(e) Shareholder and SEC Documents.  Administrative Borrower shall deliver to
Agent and the Lenders, as soon as available, copies of all notices, reports,
definitive proxy or other statements and other documents sent by US Borrower to
its shareholders, to the holders of any of its debentures or bonds or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by US Borrower (in final form) to any securities exchange or over the
counter authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of US Borrower’s securities.
 
 
64

--------------------------------------------------------------------------------

 
(f) Financial Information of the Companies.  Administrative Borrower shall
deliver to Agent and the Lenders, within ten days of the written request of
Agent or any Lender, such other information about the financial condition,
properties and operations of any Company as may from time to time be reasonably
requested, which information shall be submitted in form and detail satisfactory
to Agent and the Lenders and certified by a Financial Officer of the Company or
Companies in question.
 
(g) Terrorism Laws.  If any Credit Party obtains knowledge that any Credit Party
or any Person which owns, directly or indirectly, any equity interest of any
Credit Party, or any other holder at any time of any direct or indirect
equitable, legal or beneficial interest therein is in violation of any of the
Terrorism Laws, such Credit Party will deliver reasonably prompt notice to Agent
and the Lenders of such violation.  Upon the request of any Lender, such Credit
Party will provide any information such Lender believes is reasonably necessary
to be delivered to comply with the Patriot Act.
 
Section 5.4 Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable notice to such Company) permit Agent
or any Lender, or any representative of Agent or such Lender, to examine such
Company’s books and records and to make excerpts therefrom and transcripts
thereof.
 
Section 5.5 Franchises; Change in Business.
 
(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its  rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.
 
(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Second Restatement Closing Date.
 
Section 5.6 ERISA Pension and Benefit Plan Compliance.
 
(a) No Company shall incur any material accumulated funding deficiency within
the meaning of ERISA, or any material liability to the PBGC, established
thereunder in connection with any ERISA Plan. Borrowers shall furnish to Agent
and the Lenders (i) as soon as possible and in any event within thirty (30) days
after any Company knows or has reason to know that any Reportable Event with
respect to any ERISA Plan has occurred, a statement of a Financial Officer of
such Company, setting forth details as to such Reportable Event and the action
that such Company proposes to take with respect thereto, together with a copy of
the notice of such Reportable Event given to the PBGC if a copy of such notice
is available to such Company, and (ii) promptly after receipt thereof a copy of
any notice such Company, or any member of the Controlled Group may receive from
the PBGC or the Internal Revenue Service with respect to any ERISA Plan
administered by such Company; provided that this latter clause shall not apply
to notices of general application promulgated by the PBGC or the Internal
Revenue Service.  Borrowers shall promptly notify Agent of any material taxes
assessed, proposed to be assessed or that Borrowers have reason to believe may
be assessed against a Company by the Internal Revenue Service with respect to
any ERISA Plan. As used in this Section 5.6, “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth.  As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto.  Borrowers shall,
at the request of Agent, deliver or cause to be delivered to Agent, true and
correct copies of any documents relating to the ERISA Plan of any Company.
 
 
65

--------------------------------------------------------------------------------

 
(b) Foreign Pension Plans and Benefit Plans.
 
(i) For each existing, or hereafter adopted, Foreign Pension Plan and Foreign
Benefit Plan, US Borrower and any appropriate Foreign Subsidiary shall in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Foreign Pension Plan or Foreign Benefit
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).
 
(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Foreign Pension Plan or Foreign Benefit
Plan shall be paid or remitted by US Borrower and any appropriate Foreign
Subsidiary in a timely fashion in accordance with the terms thereof, any funding
agreements and all applicable laws.
 
(iii) US Borrower and any appropriate Foreign Subsidiary shall deliver to Agent
(A) if requested by Agent, copies of each annual and other return, report or
valuation with respect to each Foreign Pension Plan as filed with any applicable
Governmental Authority; (B) promptly after receipt thereof, a copy of any
material direction, order, notice, ruling or opinion that US Borrower and any
appropriate Foreign Subsidiary may receive from any applicable Governmental
Authority with respect to any Foreign Pension Plan; and (C) notification within
thirty (30) days of any increases having a cost to the Companies in excess of
Two Hundred Fifty Thousand Dollars ($250,000) per annum in the aggregate, in the
benefits of any existing Foreign Pension Plan or Foreign Benefit Plan, or the
establishment of any new Foreign Pension Plan or Foreign Benefit Plan, or the
commencement of contributions to any such plan to which the Companies were not
previously contributing.
 
Section 5.7 Financial Covenants.
 
 
66

--------------------------------------------------------------------------------

 
(a) Interest Coverage Ratio.  US Borrower shall not suffer or permit the
Interest Coverage Ratio as of the last day of any fiscal quarter to be less than
3.00 to 1.00.
 
(b) Leverage Ratio.  US Borrower shall not suffer or permit at any time the
Leverage Ratio, as determined for the most recently completed four fiscal
quarters of US Borrower, to exceed: (i) 3.00 to 1.00 for the period ending March
31, 2011, (ii) 2.75 to 1.00 for the periods ending June 30, 2011 and September
30, 2011 and (iii) 2.50 to 1.00 for the periods ending December 31, 2011 and
thereafter.
 
(c) Capital Expenditures.  The Companies shall not invest in Consolidated
Capital Expenditures, for any fiscal year of US Borrower, more than an aggregate
amount equal to one hundred fifty percent (150%) of the Consolidated
Depreciation Charges for the immediately previous fiscal year of US Borrower.
 
(d) Fixed Charge Coverage Ratio:  US Borrower shall not suffer or permit as of
the last day of any fiscal quarter the Fixed Charge Coverage Ratio to be less
than (i) 1.10 to 1.00 for the periods ending March 31, 2011, June 30, 2011, and
September 30, 2011, (ii) 1.25 to 1.00 for the periods ending December 31, 2011,
March 31, 2012, June 30, 2012, and September 30, 2012, (iii) 1.35 to 1.00 for
the periods ending December 31, 2012, March 31, 2013, June 30, 2013, and
September 30, 2013 and (iv) 1.50 to 1.00 for the periods ending December 31,
2013 and thereafter.
 
Section 5.8 Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:
 
(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;
 
(b) any loans granted to or Capitalized Lease Obligations entered into by any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Six Million Dollars
($6,000,000) at any time outstanding;
 
(c) the Indebtedness existing on the Second Restatement Closing Date, in
addition to the other Indebtedness permitted to be incurred pursuant to this
Section 5.8, as set forth in Schedule 5.8 hereto (and, subject to the
restrictions on the Senior Note Documents set forth in Section 5.27 hereof, any
extension, renewal or refinancing thereof but only to the extent that the
principal amount thereof does not increase after the Second Restatement Closing
Date);
 
(d) loans to US Borrower or a Domestic Guarantor of Payment from a Company;
 
(e) loans to a Foreign Borrower or a Foreign Guarantor of Payment from a Foreign
Borrower or a Foreign Guarantor of Payment;
 
(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
 
 
67

--------------------------------------------------------------------------------

 
(g) Permitted Foreign Subsidiary Loans and Investments;
 
(h) other unsecured Indebtedness (including unsecured Subordinated Indebtedness
that is subordinated to the Secured Obligations and subject to a Subordination
Agreement that includes terms no less favorable to Agent and the Lenders than
those set forth on Exhibit H hereto, provided that the documentation of such
provisions are in form satisfactory to Agent), in addition to the Indebtedness
listed above, in an aggregate principal amount for all Companies not to exceed
Ten Million Dollars ($10,000,000) at any time outstanding;
 
(i) [Reserved];
 
(j) Indebtedness incurred in connection with the financing of insurance
premiums, in an aggregate amount not to exceed One Million Dollars ($1,000,000)
at any time outstanding;
 
(k) contingent obligations consisting of guarantees executed by any Company with
respect to Indebtedness of a Domestic Guarantor of Payment otherwise permitted
by this Agreement;
 
(l) so long as no Default or Event of Default shall exist prior to or after
giving pro forma effect thereto, Indebtedness of the Companies in the form of
additional Senior Notes issued pursuant to the Senior Notes Documents or
Additional Notes, in an aggregate amount not to exceed Twenty Million Dollars
($20,000,000) during the Commitment Period (provided that the holders of such
Senior Notes or Additional Notes shall, in the event such holder is not a party
to the Intercreditor Agreement, become party to the Intercreditor Agreement or
enter into another “intercreditor agreement”, in the form and substance of the
Intercreditor Agreement, with the parties to the Intercreditor Agreement); and
 
(m) the following that do not constitute Indebtedness, but that are listed for
purposes of clarification, contingent obligations consisting of the
indemnification by any Company of (i) the officers, directors, employees and
agents of the Companies, to the extent permissible under the corporation law of
the jurisdiction in which such Company is organized, (ii) commercial banks,
investment bankers and other independent consultants or professional advisors
pursuant to agreements relating to the underwriting of the Companies’ securities
or the rendering of banking or professional services to the Companies, (iii)
landlords, licensors, licensees and other parties pursuant to agreements entered
into in the ordinary course of business by the Companies, and (iv) other Persons
under agreements relating to Acquisitions permitted under Section 5.13 hereof;
provided that each of the foregoing is only permitted to the extent that such
indemnity obligation is not incurred in connection with the borrowing of money
or the extension of credit.
 
Section 5.9 Liens.  No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:
 
(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;
 
 
68

--------------------------------------------------------------------------------

 
(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;
 
(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;
 
(d) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;
 
(e) any Lien of (i) Agent, for the benefit of the Lenders, or (ii) Collateral
Agent, for the benefit of the Secured Creditors;
 
(f) the Liens existing on the Second Restatement Closing Date as set forth in
Schedule 5.9 hereto and replacements, extensions, renewals, refundings or
refinancings thereof, but only to the extent that the amount of debt secured
thereby shall not be increased;
 
(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;
 
(h) pledges or deposits in connection with workers’ compensation insurance,
unemployment insurance and like matters;
 
(i) Liens in respect of any writ of execution, attachment, garnishment, judgment
or judicial award, if (i) the time for appeal or petition for rehearing has not
expired, an appeal or appropriate proceeding for review is being prosecuted in
good faith and a stay of execution pending such appeal or proceeding for review
has been secured, or (ii) the underlying claim is fully covered by insurance
issued by an insurer satisfactory to Agent, the insurer has acknowledged in
writing its responsibility to pay such claim and no action has been taken to
enforce such execution, attachment, garnishment, judgment or award;
 
(j) any statutory or civil law Lien arising in the Netherlands under
Netherland’s General Banking Conditions (other than arising under article 26
thereof);
 
(k) other non-consensual Liens not securing Indebtedness, (i) the amount of
which does not exceed One Million Dollars ($1,000,000) in the aggregate, and
(ii) the existence of which will not have a Material Adverse Effect; provided
that any Lien permitted by this subpart (k) is permitted only for so long as is
reasonably necessary for the affected Borrower or the affected Subsidiary, using
its best efforts, to remove or eliminate such Lien and, provided  further that,
any Lien not otherwise permitted by this subpart shall be permitted so long as
such Borrower or the affected Subsidiary shall within thirty (30) days after the
filing thereof either (A) cause such Lien to be discharged, or (B) post with
Agent a bond or other security in form and amount satisfactory to Agent in all
respects and shall thereafter diligently pursue its discharge.
 
 
69

--------------------------------------------------------------------------------

 
No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company.
 
Section 5.10 Regulations T, U and X.  No Company shall take any action that
would result in any non compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
 
Section 5.11 Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:
 
(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;
 
(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank (having capital resources in
excess of One Hundred Million Dollars ($100,000,000)) of the Federal Reserve
System;
 
(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;
 
(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Second Restatement Closing Date so long as such new
Subsidiary shall have been created, acquired or held, and investments made, in
accordance with the terms and conditions of this Agreement;
 
(v) any Permitted Foreign Subsidiary Loans and Investments, so long as no
Default or Event of Default shall exist prior to or after giving effect to such
loan or investments;
 
(vi) loans to, investments in and guaranties of the Indebtedness of, US Borrower
or a Domestic Guarantor of Payment from or by a Company;
 
(vii) loans to, investments in and guaranties of the Indebtedness of, a Foreign
Borrower or a Foreign Guarantor of Payment from or by a Foreign Borrower or a
Foreign Guarantor of Payment;
 
(viii) any advance or loan to an officer or employee of a Company as an advance
on commissions, travel, relocation and other similar items in the ordinary
course of business, so long as all such advances and loans from all Companies
aggregate not more than the maximum principal sum of One Million Dollars
($1,000,000) at any time outstanding;
 
 
70

--------------------------------------------------------------------------------

 
(ix) the holding of any stock that has been acquired pursuant to an Acquisition
permitted by Section 5.13 hereof;
 
(x) the creation of a Subsidiary for the purpose of making an Acquisition
permitted by Section 5.13 hereof or the holding of any Subsidiary as a result of
an Acquisition made pursuant to Section 5.13 hereof, so long as, in each case,
if required pursuant to Section 2.13 or 5.20 hereof, such Subsidiary becomes a
Guarantor of Payment promptly following such Acquisition; or
 
(xi) Permitted Investments, so long as the Leverage Ratio shall be in compliance
the requirement set forth in Section 5.7 hereto prior to and after giving pro
forma effect thereto.
 
For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.
 
Section 5.12 Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:
 
(a) a Domestic Subsidiary may merge with (i) US Borrower (provided that such US
Borrower shall be the continuing or surviving Person), or (ii) any one or more
Domestic Guarantors of Payment;
 
(b) a Domestic Subsidiary may sell, lease, transfer or otherwise dispose of any
of its assets to (i) US Borrower or (ii) any Domestic Guarantor of Payment;
 
(c) a Company may sell, lease, transfer or otherwise dispose of any assets, so
long as (i) the aggregate amount of all such dispositions, for all Companies,
shall not exceed Five Million Dollars ($5,000,000) per fiscal year of Borrower,
and (ii) if such sale, lease, transfer or disposal of assets is greater than One
Million Dollars ($1,000,000), then US Borrower shall have provided to Agent and
the Lenders, at least ten (10) days prior to such sale, lease, transfer or
disposal of assets, a certificate of a Financial Officer of US Borrower showing
pro forma compliance with Section 5.7 hereof, both before and after giving
effect to the proposed sale, lease, transfer or disposal of assets;
 
(d) a Domestic Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Domestic
Subsidiary;
 
(e) a Foreign Subsidiary (that is a Credit Party) may merge or amalgamate with
another Foreign Subsidiary (that is a Credit Party) or US Borrower or a Domestic
Guarantor of Payment, provided that such US Borrower or Domestic Guarantor of
Payment shall be the continuing or surviving Person;
 
 
71

--------------------------------------------------------------------------------

 
(f) a Foreign Subsidiary (other than a Credit Party) may merge or amalgamate
with (i) a Credit Party provided that a Credit Party shall be the continuing or
surviving Person, or (ii) another Foreign Subsidiary;
 
(g) a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of any
of its assets to any Credit Party;
 
(h) a Foreign Subsidiary (other than a Credit Party) may sell, lease, transfer
or otherwise dispose of any of its assets to any other Foreign Subsidiary;
 
(i) any Company may sell, transfer or otherwise dispose of fixed assets in the
ordinary course of business for the purpose of replacing such fixed assets,
provided that any such fixed assets are replaced within one hundred eighty (180)
days of such sale or other disposition with other fixed assets which have a fair
market value not materially less than the fair market value of the fixed assets
sold or otherwise disposed; and
 
(j) Acquisitions may be effected in accordance with the provisions of Section
5.13 hereof.
 
Section 5.13 Acquisitions.  No Company shall effect an Acquisition; provided
that, so long as no Default or Event of Default shall exist prior to or after
giving pro forma effect thereto, the Companies may make an Acquisition so long
as:
 
(a) in the case of a merger, amalgamation or other combination including a
Borrower, such Borrower shall be the surviving entity;
 
(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than a Borrower), a Credit Party shall be the surviving
entity;
 
(c) the business to be acquired shall be similar to the lines of business of the
Companies;
 
(d) the Companies shall be in full compliance with the Loan Documents both prior
to and subsequent to the transaction;
 
(e) no Default or Event of Default shall exist prior to or after giving effect
to such Acquisition;
 
(f) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;
 
(g) if the aggregate Consideration for such Acquisition is (i) equal to or
greater than One Million Dollars ($1,000,000), US Borrower shall have provided
to Agent and the Lenders, at least ten (10) days prior to such Acquisition,
historical financial statements of the target entity and a pro forma financial
statement of the Companies accompanied by a certificate of a Financial Officer
of US Borrower showing compliance with Section 5.7 hereof, both before and after
giving Pro Forma Effect to the proposed Acquisition, and (ii) less than One
Million Dollars ($1,000,000), US Borrower shall have provided to Agent and the
Lenders, within five days after such Acquisition, a pro forma financial
statement of the Companies accompanied by a certificate of a Financial Officer
of US Borrower showing pro forma compliance with Section 5.7 hereof; and
 
 
72

--------------------------------------------------------------------------------

 
(h) the aggregate amount of Consideration for all Acquisitions for all
Companies, during any fiscal year of US Borrower, would not exceed Ten Million
Dollars ($10,000,000).
 
Section 5.14 Notice.
 
(a) Each Borrower shall cause a Financial Officer of such Borrower to promptly
notify Agent and the Lenders, in writing, whenever a Default or Event of Default
may occur hereunder or any representation or warranty made in Article VI hereof
or elsewhere in this Agreement or in any other Loan Document may for any reason
cease in any material respect to be true and complete.
 
(b) Administrative Borrower shall provide written notice to Agent and the
Lenders contemporaneously with any notice provided to or received from the
trustee or the holders of the Senior Notes or the Additional Notes.
 
Section 5.15 Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that, if no Default or Event of
Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist:
 
(a) US Borrower may make regularly scheduled payments of principal and interest
with respect to Indebtedness owing under the Senior Notes and the Additional
Notes;
 
(b) US Borrower and the Domestic Subsidiaries may make prepayments of the
Indebtedness owing under the Senior Notes and the Additional Notes to the extent
required by the Intercreditor Agreement during a Declared Sharing Period (as
defined in the Intercreditor Agreement);
 
(c) US Borrower may repurchase capital stock of US Borrower or pay or commit
itself to pay, in cash to shareholders of US Borrower, Capital Distributions in
an aggregate amount for all such repurchases, payments or commitments to pay not
to exceed Ten Million Dollars ($10,000,000) during any fiscal year of US
Borrower; and
 
(d) US Borrower and the Domestic Subsidiaries may make voluntary prepayments of
the Indebtedness owing under the Senior Notes and the Additional Notes so long
as such voluntary prepayments are approved in advance by the Agent and each
Lender, each in its sole discretion.
 
Section 5.16 Environmental Compliance.  Each Company shall comply in all
respects with any and all applicable Environmental Laws and Environmental
Permits including, without limitation, all Environmental Laws in jurisdictions
in which such Company owns or operates a facility or site, arranges for disposal
or treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise.  Each Company shall furnish to Agent and
the Lenders, promptly after receipt thereof, a copy of any notice such Company
may receive from any Governmental Authority or private Person, or otherwise,
that any material litigation or proceeding pertaining to any environmental,
health or safety matter has been filed or is threatened against such Company,
any real property in which such Company holds any interest or any past or
present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law.  As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise. US
Borrower (and any Foreign Borrower, as applicable) shall defend, indemnify and
hold Agent and the Lenders harmless against all costs, expenses, claims,
damages, penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law.  Such indemnification shall survive any
termination of this Agreement.
 
 
73

--------------------------------------------------------------------------------

 
Section 5.17 Affiliate Transactions.  No Company shall, directly or indirectly,
enter into or permit to exist any transaction (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Company that is a Credit Party) on
terms that shall be less favorable to such Company than those that might be
obtained at the time in a transaction with a non Affiliate; provided that the
foregoing shall not prohibit the payment of customary and reasonable directors’
fees to directors who are not employees of a Company or an Affiliate.
 
Section 5.18 Use of Proceeds.  Borrowers’ use of the proceeds of the Loans shall
be solely for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness, and for the funding of
Acquisitions permitted by Section 5.13 hereof.
 
Section 5.19 Corporate Names and Locations of Collateral.  No Company shall
change its corporate name or its state, province or other jurisdiction of
organization, unless, in each case, Administrative Borrower shall have provided
Agent and the Lenders with at least thirty (30) days prior written notice
thereof.  Administrative Borrower shall promptly notify Agent of (a) any change
in any location where a material portion of any Credit Party’s Inventory or
Equipment is maintained, and any new locations where any material portion of any
Credit Party’s Inventory or Equipment is to be maintained; (b) any change in the
location of the office where any Credit Party’s records pertaining to its
Accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in the location of any Credit Party’s chief executive office.  In the
event of any of the foregoing or if deemed appropriate by Agent, Agent is hereby
authorized to file new U.C.C. Financing Statements (or similar notice filings
applicable in Foreign Jurisdictions) describing the Collateral and otherwise in
form and substance sufficient for recordation wherever necessary or appropriate,
as determined in Agent’s sole discretion, to perfect or continue perfected the
security interest of Agent or Collateral Agent in the Collateral.  Borrowers
shall pay all filing and recording fees and taxes in connection with the filing
or recordation of such U.C.C. Financing Statements (or similar notice filings
applicable in Foreign Jurisdictions) and security interests and shall promptly
reimburse Agent therefor if Agent pays the same.  Such amounts shall be Related
Expenses hereunder.
 
 
74

--------------------------------------------------------------------------------

 
Section 5.20 Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.
 
(a) Guaranties and Security Documents.  Each Subsidiary (that is not the German
Sub, a Dormant Subsidiary or a Subsidiary organized in China) created, acquired
or held subsequent to the Second Restatement Closing Date, shall immediately
execute and deliver to Agent, for the benefit of the Lenders, a Guaranty of
Payment, and to Collateral Agent (or Agent with respect to pledges by Foreign
Subsidiaries) the appropriate Security Documents, such agreements to be in form
and substance acceptable to Agent, along with any such other supporting
documentation, corporate governance and authorization documents, and an opinion
of counsel as may be deemed necessary or advisable by Agent.  Anything in this
subsection (a) to the contrary notwithstanding, if the execution and delivery of
such Guaranty of Payment or Security Documents under the laws of such Foreign
Jurisdiction is impractical or cost prohibitive, in the reasonable judgment of
Agent, after consultation with Administrative Borrower, then Agent may forego
such Guaranty of Payment or Security Documents in such Foreign Jurisdiction.
 
(b) Pledge of Stock or Other Ownership Interest.  With respect to the creation
or acquisition of a Subsidiary, the appropriate Credit Party shall execute a
Pledge Agreement and, in connection therewith, pledge all of its ownership
interests in such Subsidiary to Collateral Agent (or Agent with respect to
pledges by Foreign Subsidiaries) as security for the Secured Obligations;
provided that (i) US Borrower or any Domestic Subsidiary shall not be required
to pledge more than sixty-five percent (65%) of the voting outstanding shares or
other voting ownership interest of any first-tier Foreign Subsidiary, and (ii)
such pledge shall be legally available and shall not result in materially
adverse tax consequences on such Credit Party.  Administrative Borrower shall
deliver to Collateral Agent (or Agent with respect to pledges by Foreign
Subsidiaries) the share certificates (or other evidence of equity) evidencing
any of the Pledged Securities if such Pledged Securities are certificated or so
evidenced.  Notwithstanding anything in this subsection (b) to the contrary, the
Companies shall pledge any shares or other ownership interests that
collateralize the Senior Notes or the Additional Notes on the Second Restatement
Closing Date and thereafter.
 
(c) Perfection or Registration of Interest in Foreign Shares.  With respect to
any foreign shares pledged to Agent or Collateral Agent, on or after the Second
Restatement Closing Date, Agent shall at all times, in the discretion of Agent
or the Required Lenders, have the right to require the perfection, at Borrowers’
cost, payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), of the security interest in such shares in the respective Foreign
Jurisdiction.
 
(d) Pledged Intercompany Notes.  With respect to the creation or acquisition by
a Credit Party of a Pledged Intercompany Note, the appropriate Credit Party
shall pledge to Collateral Agent (or Agent with respect to pledges by Foreign
Subsidiaries), as security for the Secured Obligations, such Pledged
Intercompany Note.  Administrative Borrower shall deliver to Collateral Agent
(or Agent with respect to pledges by Foreign Subsidiaries) such Pledged
Intercompany Note and an accompanying allonge.
 
 
75

--------------------------------------------------------------------------------

 
Section 5.21 Collateral.  Each Borrower shall:
 
(a) at all reasonable times allow Agent and the Lenders by or through any of
Agent’s officers, agents, employees, attorneys or accountants to (i) examine,
inspect and make extracts from such Borrower’s books and other records,
including, without limitation, the tax returns of such Borrower, (ii) arrange
for verification of such Borrower’s Accounts, under reasonable procedures,
directly with Account Debtors or by other methods, and (iii) examine and inspect
such Borrower’s Inventory and Equipment, wherever located;
 
(b) promptly furnish to Agent or any Lender upon request (i) additional
statements and information with respect to the Collateral, and all writings and
information relating to or evidencing any of such Borrower’s Accounts
(including, without limitation, computer printouts or typewritten reports
listing the mailing addresses of all present Account Debtors), and (ii) any
other writings and information as Agent or such Lender may request;
 
(c) promptly notify Agent in writing upon the creation of any Accounts with
respect to which the Account Debtor is the United States of America or any other
Governmental Authority, or any business that is located in a foreign country;
 
(d) promptly notify Agent in writing upon the creation by any Credit Party of a
Deposit Account not listed on Schedule 6.19 hereto and provide for the execution
of a Control Agreement with respect thereto, if required by Agent or the
Required Lenders;
 
(e) promptly notify Agent in writing whenever a material amount of the Equipment
or Inventory of a Credit Party is located at a location of a third party (other
than another Company) that is not listed on Schedule 6.9 hereto and cause to be
executed any bailee’s waiver, processor’s waiver, consignee’s waiver or similar
document or notice that may be required by Agent or the Required Lenders;
 
(f) promptly notify Agent and the Lenders in writing of any information that
Borrowers have or may receive with respect to the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of Agent and the Lenders with respect thereto;
 
(g) maintain such Borrower’s Equipment in good operating condition and repair,
ordinary wear and tear excepted, making all necessary replacements thereof so
that the value and operating efficiency thereof shall at all times be maintained
and preserved;
 
(h) deliver to Collateral Agent (or Agent with respect to pledges by Foreign
Subsidiaries), to hold as security for the Secured Obligations, within ten
Business Days after the written request of Agent, all certificated Investment
Property owned by a Credit Party, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Agent, or in the event such Investment
Property is in the possession of a securities intermediary or credited to a
securities account, execute with the related securities intermediary an
investment property control agreement over such securities account in favor of
Collateral Agent (or Agent with respect to pledges by Foreign Subsidiaries) in
form and substance satisfactory to Agent;
 
 
76

--------------------------------------------------------------------------------

 
(i) provide to Agent a list of any patents, trademarks or copyrights that have
been federally registered by a Borrower or Domestic Subsidiary since the last
list so delivered, and provide for the execution of an appropriate Intellectual
Property Security Agreement; and
 
(j) upon request of Agent, promptly take such action and promptly make, execute,
and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Agent may from time to time deem necessary
or appropriate, including, without limitation, chattel paper, to carry into
effect the intention of this Agreement, or so as to completely vest in and
ensure to Agent and the Lenders their respective rights hereunder and in or to
the Collateral.
 
Each Borrower hereby authorizes Collateral Agent (or Agent with respect to
pledges by Foreign Subsidiaries) to file U.C.C. Financing Statements (or similar
notice filings applicable in Foreign Jurisdictions) with respect to the
Collateral.  If certificates of title or applications for title are issued or
outstanding with respect to any of the Inventory or Equipment of any Borrower,
such Borrower shall, upon request of Agent, (i) execute and deliver to
Collateral Agent (or Agent with respect to pledges by Foreign Subsidiaries) a
short form security agreement, in form and substance satisfactory to Agent, and
(ii) deliver such certificate or application to Collateral Agent (or Agent with
respect to pledges by Foreign Subsidiaries) and cause the interest of Collateral
Agent (or Agent with respect to pledges by Foreign Subsidiaries) to be properly
noted thereon.  Each Borrower hereby authorizes Agent, Collateral Agent or their
respective designated agent (but without obligation by Agent or Collateral Agent
to do so) to incur Related Expenses (whether prior to, upon, or subsequent to
any Default or Event of Default), and Borrowers shall promptly repay, reimburse,
and indemnify Agent, Collateral Agent and the Lenders for any and all Related
Expenses.  If any Borrower fails to keep and maintain its Equipment in good
operating condition, ordinary wear and tear excepted, Agent may (but shall not
be required to) so maintain or repair all or any part of such Borrower’s
Equipment and the cost thereof shall be a Related Expense.  All Related Expenses
are payable to Agent upon demand therefor; Agent may, at its option, debit
Related Expenses directly to any Deposit Account of a Company located at Agent
or Collateral Agent.
 
Section 5.22 Property Acquired Subsequent to the Second Restatement Closing Date
and Right to Take Additional Collateral.  Borrowers shall provide Agent with
prompt written notice with respect to any real or personal property (other than
Accounts, Inventory, Equipment and general intangibles and other property
acquired in the ordinary course of business) acquired by any Company subsequent
to the Second Restatement Closing Date.  In addition to any other right that
Agent and the Lenders may have pursuant to this Agreement or otherwise, upon
written request of Agent, whenever made, Borrowers shall, and shall cause each
Guarantor of Payment to, grant to Agent, for the benefit of the Lenders, as
additional security for the Secured Obligations, a first Lien on any real or
personal property of each Credit Party (other than for leased equipment or
equipment subject to a purchase money security interest in which the lessor or
purchase money lender of such equipment holds a first priority security
interest, in which case, Agent shall have the right to obtain a security
interest junior only to such lessor or purchase money lender), including,
without limitation, such property acquired subsequent to the Second Restatement
Closing Date, in which Agent does not have a first priority Lien.  Borrowers
agree, within ten days after the date of such written request, to secure all of
the Secured Obligations by delivering to Agent security agreements, intellectual
property security agreements, pledge agreements, mortgages (or deeds of trust,
if applicable) or other documents, instruments or agreements or such thereof as
Agent may require.  Borrowers shall pay all recordation, legal and other
expenses in connection therewith.
 
 
77

--------------------------------------------------------------------------------

 
Section 5.23 Restrictive Agreements.  Except as set forth in this Agreement and
the Note Purchase Agreement (so long as such provisions are consistent with this
Agreement), Borrowers shall not, and shall not permit any of their Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction on the ability of any Subsidiary
to (a) make, directly or indirectly, any Capital Distribution to any Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
any Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to any Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages permitted hereunder securing
Indebtedness or Capitalized Lease Obligations permitted hereunder, of a Company
to the extent such restrictions shall only restrict the transfer of the property
subject to such security agreement, mortgage or lease.
 
Section 5.24 Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants and agreements contained therein shall be more
restrictive than the covenants and agreements set forth herein, then the
Companies shall immediately be bound hereunder (without further action) by such
more restrictive covenants and agreements with the same force and effect as if
such covenants and agreements were written herein.  In addition to the
foregoing, Borrowers shall provide prompt written notice to Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by Agent), execute and deliver to Agent an amendment to this Agreement
that incorporates such more restrictive provisions, with such amendment to be in
form and substance satisfactory to Agent.
 
Section 5.25 Guaranty Under Material Indebtedness Agreement.  No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.
 
Section 5.26 Pari Passu Ranking.  The Obligations shall, and Borrowers shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with the Senior Notes, the
Additional Notes and all other material senior Indebtedness of each Borrower.
 
Section 5.27 Notes Documents.  Borrowers shall not, without the prior written
consent of Agent and the Required Lenders, amend, restate, supplement or
otherwise modify the Senior Notes Documents to (a) increase the principal amount
outstanding thereunder, unless the amount of such increase shall be permitted
pursuant to Section 5.8(l) hereof, (b) change the date of any scheduled
principal payment to a date prior to the eighth anniversary of the date of
issuance, or (c) otherwise modify any provision such that a Default or Event of
Default will exist.  Borrowers shall not, without the prior written consent of
Agent and the Required Lenders, permit to exist, on the occurrence of the
condition or otherwise, any Lien or other security in favor of the trustee for
or the holders of the Senior Notes other than any Lien granted to Collateral
Agent, for the benefit of the Secured Creditors.
 
 
78

--------------------------------------------------------------------------------

 
Section 5.28 Amendment of Organizational Documents.  No Company shall amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or otherwise amend its Organizational Documents in
any material respect, without the prior written consent of Agent which consent
shall not be unreasonably withheld.
 
Section 5.29 Deposit Accounts.  Borrowers shall not suffer or permit (a) any
Deposit Account of US Borrower or a Domestic Guarantor of Payment not subject to
a Control Agreement to have a balance, at any time, in excess of Ten Thousand
Dollars ($10,000), and (b) all such Deposit Accounts not subject to a Control
Agreement to have an aggregate balance, at any time, in excess of Seventy-Five
Thousand Dollars ($75,000).
 
Section 5.30 Reserved.
 
Section 5.31 Further Assurances.
 
(a) Borrowers shall, promptly upon request by Agent or the Required Lenders
through Agent, (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as Agent, or the Required Lenders
through Agent, may reasonably require from time to time in order to carry out
more effectively the purposes of the Loan Documents.
 
(b) Upon the occurrence of an assignment pursuant to Section 11.10 hereunder,
the Borrowers shall, promptly upon request by Agent or any Lender through Agent,
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further amendments, agreements, acts, deeds,
certificates, assurances and other instruments as Agent, or such Lender through
Agent, may reasonably require in order to provide the assignee of such
assignment with a Lien on the Collateral pledged by the Italian Borrower;
provided, however, if no Event of Default shall have occurred and be continuing
at the time of or at any time following such an assignment, the Borrowers shall
not be required to amend, restate, supplement or otherwise modify the Deed of
Mortgage executed by the Italian Borrower.
 
Section 5.32 Restructure of Foreign Borrowers.  Except as listed on Schedule
5.32, the Borrowers agree that the Borrowers will not commence a material
restructuring (including any insolvency action with respect thereto) of any
Foreign Borrower or any Subsidiary which was formerly a Foreign Borrower
(notwithstanding its release as a Foreign Borrower pursuant to Amendment No. 2
or otherwise as contemplated thereby), so long as any Obligations of such
Foreign Borrower or such Subsidiary are outstanding and for a period of twelve
(12) months following repayment of any such Obligations, unless such action is
required under order of any Governmental Authority or Requirement of Law after
the Borrowers have taken all steps reasonably available to prevent, object to or
stay such action.
 
 
79

--------------------------------------------------------------------------------

 
Section 5.33 Post-Closing Matters.  The Borrowers shall execute and deliver the
documents and complete the tasks set forth on Schedule 5.33, in each case within
the time limits specified on such schedule and subject to extensions permitted
by such schedule.
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
Section 6.1 Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly incorporated or organized (as the case may be), validly existing
and in good standing (or comparable concept in the applicable jurisdiction)
under the laws of its state or jurisdiction of incorporation or organization,
and is duly qualified and authorized to do business and is in good standing (or
comparable concept in the applicable jurisdiction) as a foreign entity in the
jurisdictions set forth opposite its name on Schedule 6.1 hereto, which are all
of the states or jurisdictions where the character of its property or its
business activities makes such qualification necessary, except where a failure
to so qualify would not reasonably be expected to have a Material Adverse
Effect.  Each Foreign Subsidiary (other than the German Sub) is validly existing
under the laws of its jurisdiction of organization.  Schedule 6.1 hereto sets
forth, as of the Second Restatement Closing Date, each Subsidiary of a Borrower
(and whether such Subsidiary is a Dormant Subsidiary), its state (or
jurisdiction) of formation, its registered office or similar concept if a
foreign organization, its relationship to a Borrower, including the percentage
of each class of stock or other equity interest owned by a Company, each Person
that owns the stock or other equity interest of each Company, the location of
its chief executive office and its principal place of business.  Each Borrower,
directly or indirectly, owns all of the equity interests of each of its
Subsidiaries (excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).
 
Section 6.2 Corporate Authority.  Each Credit Party has the right and power (and
a direct and specific corporate benefit as to any Foreign Borrower or Foreign
Guarantor of Payment organized under the laws of Italy, pursuant to Article
2497-ter of the Italian Civil Code) and is duly authorized and empowered to
enter into, execute and deliver the Loan Documents to which it is a party and to
perform and observe the provisions of the Loan Documents.  The Loan Documents to
which each Credit Party is a party have been duly authorized and approved by
such Credit Party’s board of directors or other governing body, as applicable,
and are the valid and binding obligations of such Credit Party, enforceable
against such Credit Party in accordance with their respective terms.  The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any material agreement to which any
Company is a party.
 
Section 6.3 Compliance with Laws and Contracts.  Each Company:
 
(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;
 
 
80

--------------------------------------------------------------------------------

 
(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;
 
(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;
 
(d) has ensured that no Company, Subsidiary of a Company or Person who owns a
controlling interest in or otherwise controls a Company, (a) is or becomes a
person whose property or interests in property are blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224, (b) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or be
otherwise associated with any such person in any manner violative of Section 2,
or (c) otherwise becomes a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other OFAC regulation or executive order.
 
(e) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations;
 
(f) is in compliance, in all material respects, with the Patriot Act; and
 
(g) shall ensure that no portion of any Loan or Letter of Credit will be used,
disbursed or distributed by any Credit Party or any of its respective
Subsidiaries for any purpose or to any Person directly in violation of any of
the Terrorism Laws;
 
Section 6.4 Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining, that, as to (a) through (c) above, if violated or determined
adversely, would have a Material Adverse Effect.
 
Section 6.5 Title to Assets.  Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.  As of the Second
Restatement Closing Date, the Companies own the real property listed on Schedule
6.5 hereto.
 
Section 6.6 Liens and Security Interests.  On and after the Second Restatement
Closing Date, except for Liens permitted pursuant to Section 5.9 hereof, (a)
there is and will be no U.C.C. Financing Statement or similar notice of Lien
outstanding covering any personal property of any Company; (b) there is and will
be no mortgage or deed or hypothec outstanding covering any real property of any
Company; and (c) no real or personal property of any Company is subject to any
Lien of any kind.  Collateral Agent (or Agent, as applicable) has a valid and
enforceable first Lien on the Collateral.  No Company has entered into any
contract or agreement (other than a contract or agreement entered into in
connection with the purchase or lease of fixed assets that prohibits Liens on
such fixed assets) that exists on or after the Second Restatement Closing Date
that would prohibit Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.
 
 
81

--------------------------------------------------------------------------------

 
Section 6.7 Tax Returns.  All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein.  The provision for taxes
on the books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.
 
Section 6.8 Environmental Laws.  Each Company is in compliance with all
applicable Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No material litigation or
proceeding arising under, relating to or in connection with any Environmental
Law or Environmental Permit is pending or, to the best knowledge of each
Company, threatened, against any Company, any real property in which any Company
holds or has held an interest or any past or present operation of any Company.
No release, threatened release or disposal of hazardous waste, solid waste or
other wastes is occurring, or has occurred (other than those that are currently
being remediated in accordance with Environmental Laws), on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in material violation of any Environmental Law.  As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.
 
Section 6.9 Locations.  As of the Second Restatement Closing Date, the Companies
have places of business or maintain their Accounts, Inventory and Equipment at
the locations (including third party locations) set forth on Schedule 6.9
hereto, and each Company’s chief executive office is set forth on Schedule 6.9
hereto.  Schedule 6.9 hereto further specifies whether each location, as of the
Second Restatement Closing Date, (a) is owned by the Companies, or (b) is leased
by a Company from a third party, and, if leased by a Company from a third party,
if a Landlord’s Waiver has been requested.  As of the Second Restatement Closing
Date, Schedule 6.9 hereto correctly identifies the name and address of each
third party location where a material portion of the assets of the Companies are
located.
 
Section 6.10 Continued Business.  There exists no actual, pending, or, to each
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.
 
 
82

--------------------------------------------------------------------------------

 
Section 6.11 Employee Benefits Plans.
 
(a) US Employee Benefit Plans.  Schedule 6.11 hereto identifies each ERISA Plan
as of the Second Restatement Closing Date.  No ERISA Event has occurred or is
expected to occur with respect to an ERISA Plan.  Full payment has been made of
all amounts that a Controlled Group member is required, under applicable law or
under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan.  The liability of each Controlled Group member with
respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements.  No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan.  With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply with all
such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (c) the ERISA Plan
and any associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (d) the ERISA Plan currently satisfies the requirements of Code Section
410(b), subject to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
ERISA Plan is subject to an excise tax under Code Section 4972.  With respect to
any Pension Plan, the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.
 
(b) Foreign Pension Plan and Benefit Plans.  As of the Second Restatement
Closing Date, Schedule 6.11 hereto lists all Foreign Benefit Plans and Foreign
Pension Plans currently maintained or contributed to by US Borrower and any
appropriate Foreign Subsidiaries.  The Foreign Pension Plans are duly registered
under all applicable laws which require registration and are approved for tax
purposes by the relevant tax authorities in the jurisdiction in which such
Foreign Pension Plans are registered.  US Borrower and any appropriate Foreign
Subsidiaries have complied with and performed all of its obligations under and
in respect of the Foreign Pension Plans and Foreign Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as would not reasonably be expected to have a Material Adverse
Effect.  All employer and employee payments, contributions or premiums to be
remitted, paid to or in respect of each Foreign Pension Plan or Foreign Benefit
Plan have been paid in a timely fashion in accordance with the terms thereof,
any funding agreement and all applicable laws except to the extent the failure
to do so would not reasonably be expected to have a Material Adverse
Effect.  There are no outstanding actions or suits concerning the assets of the
Foreign Pension Plans or the Foreign Benefit Plans.  Each of the Foreign Pension
Plans is fully funded on an ongoing basis (using actuarial methods and
assumptions as of the date of the valuations last filed with the applicable
Governmental Authorities and that are consistent with generally accepted
actuarial principles).
 
 
83

--------------------------------------------------------------------------------

 
Section 6.12 Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.
 
Section 6.13 Solvency.
 
(a) US Borrower.  US Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that US Borrower has
incurred to Agent and the Lenders.  US Borrower is not insolvent as defined in
any applicable state, federal or relevant foreign statute, nor will US Borrower
be rendered insolvent by the execution and delivery of the Loan Documents to
Agent and the Lenders.  US Borrower is not engaged or about to engage in any
business or transaction for which the assets retained by it are or will be an
unreasonably small amount of capital, taking into consideration the obligations
to Agent and the Lenders incurred hereunder.  US Borrower does not intend to,
nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.
 
(b) Foreign Borrowers.  Each Foreign Borrower has received consideration that is
the reasonable equivalent value of the obligations and liabilities that such
Foreign Borrower has incurred to Agent and the Lenders.  The property of each
Foreign Borrower is (i) sufficient, if disposed of at a fairly conducted sale
under legal process, to enable payment of all its obligations due and accruing
due, and (ii) at a fair valuation, greater than the total amount of liabilities,
including contingent liabilities, of such Foreign Borrower.  No Foreign Borrower
has ceased paying its current obligations in the ordinary course of business as
they generally become due.  No Foreign Borrower is for any reason (and will not
by reason of the execution and delivery of the Loan Documents) be unable to meet
its obligations as they generally become due.
 
Section 6.14 Financial Statements.  The Consolidated financial statements of US
Borrower for the fiscal year ended December 31, 2009 and the unaudited
Consolidated financial statements of Borrowers for the fiscal quarter ended
September 30, 2010, furnished to Agent and the Lenders, are true and complete,
have been prepared in accordance with GAAP, and fairly present the financial
condition of the Companies as of the dates of such financial statements of US
Borrower and the results of their operations for the periods then ending.  Since
the dates of such statements, there has been no material adverse change in any
Company’s financial condition, properties or business or any change in any
Company’s accounting procedures.
 
 
84

--------------------------------------------------------------------------------

 
Section 6.15 Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.
 
Section 6.16 Material Agreements.  Except as disclosed on Schedule 6.16 hereto,
as of the Second Restatement Closing Date, no Company is a party to any (a) debt
instrument (excluding the Loan Documents); (b) lease (capital, operating or
otherwise), whether as lessee or lessor thereunder; (c) contract, commitment,
agreement, or other arrangement involving the purchase or sale of any inventory
by it, or the license of any right to or by it; (d) contract, commitment,
agreement, or other arrangement with any of its “Affiliates” (as such term is
defined in the Securities Exchange Act of 1934, as amended) other than a
Company; (e) management or employment contract or contract for personal services
with any of its Affiliates that is not otherwise terminable at will or on less
than ninety (90) days’ notice without liability; (f) collective bargaining
agreement; or (g) other contract, agreement, understanding, or arrangement with
a third party; that, as to subsections (a) through (g), above, if violated,
breached, or terminated for any reason, would have or would be reasonably
expected to have a Material Adverse Effect.
 
Section 6.17 Intellectual Property.  Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.  Schedule 6.17 hereto sets forth all
patents, trademarks, copyrights, service marks and license agreements owned by
each Company.
 
Section 6.18 Insurance.  Each Company maintains with financially sound and
reputable insurers (or is self-insured) insurance with coverage and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies.  Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Second Restatement Closing Date, setting forth in detail the
amount and type of such insurance.
 
Section 6.19 Deposit Accounts.  Schedule 6.19 hereto lists all banks and other
financial institutions at which any Company maintains deposit or other accounts
as of the Second Restatement Closing Date, and Schedule 6.19 hereto correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.
 
Section 6.20 Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by Borrowers, there is no known
fact that any Company has not disclosed to Agent and the Lenders that has or is
likely to have a Material Adverse Effect.
 
 
85

--------------------------------------------------------------------------------

 
Section 6.21 Note Documents.  No “default” or “event of default” (as defined in
any Senior Notes Document or any Additional Notes Documents, if any), or event
with which the passage of time or the giving of notice, or both, would cause a
default or event of default exists, nor will exist immediately after the
granting of any Loan or the issuance of any Letter of Credit under this
Agreement.
 
Section 6.22 Investment Company.  No Company is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Section 6.23 Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.
 
Section 6.24 Foreign Asset Control Regulations.  No Credit Event hereunder nor
the use of the proceeds thereof will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.  None of any Credit Party or
any Subsidiary of any Credit Party (i) is, or will become, a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of
OFAC or in Section 1 of Executive Order 13224, (ii) is, or will become, a
citizen or resident of any country that is subject to embargo or trade sanctions
enforced by OFAC, (iii) is, or will become, a Person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224, or (iv) engages or will engage in any dealings or transactions, or
is or will be otherwise associated, with any such Person. Each Credit Party and
each of their respective Subsidiaries are in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of any Credit Event will
be used directly for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE VII.  EVENTS OF DEFAULT
 
Each of the following shall constitute an Event of Default hereunder:


Section 7.1 Payments.  If (a) the interest on any Loan or any commitment or
other fee shall not be paid in full when due and payable or within five Business
Days thereafter, or (b) the principal of any Loan or any obligation under any
Letter of Credit shall not be paid in full when due and payable.
 
Section 7.2 Special Covenants.  If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.20, 5.22, 5.23, 5.24,
5.25, 5.26 or 5.27 hereof.
 
Section 7.3 Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Loan Document that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Agent or the Required Lenders that the specified
Default is to be remedied.
 
 
86

--------------------------------------------------------------------------------

 
Section 7.4 Representations and Warranties.  If any representation, warranty or
statement made in or pursuant to this Agreement or any other Loan Document or
any other material information furnished by any Company to Agent or the Lenders,
or any thereof, or any other holder of any Note, shall be false or erroneous.
 
Section 7.5 Cross Default.
 
(a) If any Company shall default in the payment of any amount due and owing
under any Material Indebtedness Agreement beyond any period of grace provided
with respect thereto or in the performance or observance of any other agreement,
term or condition contained in any agreement under which such obligation is
created, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity; or
 
(b) If an “event of default”, a “default” or an event with which the passage of
time or the giving of notice, or both, would cause a default or event of default
(other than defaults that have been cured within applicable grace periods or
have otherwise been waived) shall occur under the Senior Notes Documents or the
Additional Notes Documents.
 
Section 7.6 ERISA Default.  The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company.
 
Section 7.7 Change in Control.  If any Change in Control shall occur.
 
Section 7.8 Money Judgment.  A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired provided that the aggregate of all such judgments,
for all such Companies, shall exceed One Million Dollars ($1,000,000).
 
Section 7.9 Material Adverse Change.  There shall have occurred any condition or
event that Agent or the Required Lenders determine has or is reasonably likely
to have a Material Adverse Effect.
 
Section 7.10 Security.  If any Lien granted in this Agreement or any other Loan
Document in favor of Agent or Collateral Agent shall be determined to be (a)
void, voidable or invalid, or is subordinated or not otherwise given the
priority contemplated by this Agreement and Borrowers have (or the appropriate
Credit Party has) failed to promptly execute appropriate documents to correct
such matters, or (b) unperfected as to any material amount of Collateral (as
determined by Agent, in its reasonable discretion) and Borrowers have (or the
appropriate Credit Party has) failed to promptly execute appropriate documents
to correct such matters.
 
 
87

--------------------------------------------------------------------------------

 
Section 7.11 Validity of Loan Documents.  (a) The validity, binding effect or
enforceability of any Loan Document against any Credit Party shall be contested
by any Credit Party; (b) any Credit Party shall deny that it has any or further
liability or obligation under any Loan Document; or (c) any Loan Document shall
be terminated, invalidated or set aside, or be declared ineffective or
inoperative or in any way cease to give or provide to Agent and the Lenders the
benefits purported to be created thereby.
 
Section 7.12 Solvency.
 
(a) If any Company (other than a Dormant Subsidiary or a Borrower) that has
aggregate assets (including assets of its Subsidiaries) of less than Five
Million Dollars ($5,000,000) shall (i) except as permitted pursuant to Section
5.12 hereof, discontinue business, (ii) generally not pay its debts as such
debts become due, (iii) make a general assignment for the benefit of creditors,
(iv) apply for or consent to the appointment of an interim receiver, a receiver,
a receiver and manager, an interim examiner, an examiner, an administrator,
sequestrator, monitor, a custodian, a trustee, an interim trustee or liquidator
of all or a substantial part of its assets or of such Company, (v) be
adjudicated a debtor or insolvent or have entered against it an order for relief
under Title 11 of the United States Code, or under any other bankruptcy
insolvency, liquidation, winding-up, examinership, corporate or similar statute
or law, foreign, federal, state or provincial, in any applicable jurisdiction,
now or hereafter existing, as any of the foregoing may be amended from time to
time, or other applicable statute for jurisdictions outside of the United
States, as the case may be, (vi) file a voluntary petition in bankruptcy, or
file a petition for the appointment of an interim examiner or examiner, or file
a proposal or notice of intention to file a proposal or have an involuntary
proceeding filed against it and the same shall continue undismissed for a period
of sixty (60) days from commencement of such proceeding or case, or file a
petition or an answer or an application or a proposal seeking reorganization or
an arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors,
(vii) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
interim examiner, an examiner, an administrator, custodian, trustee, interim
trustee or liquidator of all or a substantial part of its assets, or of such
Company, (viii) have an administrative receiver, receiver or examiner appointed
over the whole or substantially the whole of its assets, or of such Company,
(ix) take, or omit to take, any action in order thereby to effect any of the
foregoing assets, the value of which is less than its liabilities (taking into
account prospective and contingent liabilities), or (x) have a moratorium
declared in respect of any of its Indebtedness, or any analogous procedure or
step is taken in any jurisdiction.
 
(b) If a Borrower or any Company with aggregate assets (including assets of its
Subsidiaries) of Five Million Dollars ($5,000,000) or more shall (i) except as
permitted pursuant to Section 5.12 hereof, discontinue business, (ii) generally
not pay its debts as such debts become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, sequestrator, monitor, a custodian, a trustee, an
 
 
88

--------------------------------------------------------------------------------

 
 
                                                                                                                                 
 interim trustee or liquidator of all or a substantial part of its assets or of
such Company, (v) be adjudicated a debtor or insolvent or have entered against
it an order for relief under Title 11 of the United States Code, or under any
other bankruptcy insolvency, liquidation, winding-up, examinership, corporate or
similar statute or law, foreign, federal, state or provincial, in any applicable
jurisdiction, now or hereafter existing, as any of the foregoing may be amended
from time to time, or other applicable statute for jurisdictions outside of the
United States, as the case may be, (vi) file a voluntary petition in bankruptcy,
or file a petition for the appointment of an interim examiner or examiner, or
file a proposal or notice of intention to file a proposal or have an involuntary
proceeding filed against it and the same shall continue undismissed for a period
of sixty (60) days from commencement of such proceeding or case, or file a
petition or an answer or an application or a proposal seeking reorganization or
an arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors,
(vii) suffer or permit to continue unstayed and in effect for sixty (60)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
interim examiner, an examiner, an administrator, custodian, trustee, interim
trustee or liquidator of all or a substantial part of its assets, or of such
Company, (viii) have an administrative receiver, receiver or examiner appointed
over the whole or substantially the whole of its assets, or of such Company,
(ix) take, or omit to take, any action in order thereby to effect any of the
foregoing assets, the value of which is less than its liabilities (taking into
account prospective and contingent liabilities), or (x) have a moratorium
declared in respect of any of its Indebtedness, or any analogous procedure or
step is taken in any jurisdiction.
 
 
ARTICLE VIII.  REMEDIES UPON DEFAULT
 
Notwithstanding any contrary provision or inference herein or elsewhere:
 
Section 8.1 Optional Defaults.  If any Event of Default referred to in Section
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11 or 7.12(a) hereof shall
occur, Agent may, with the consent of the Required Lenders, and shall, at the
written request of the Required Lenders, give written notice to Administrative
Borrower to:
 
(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lender to issue any Letter
of Credit, immediately shall be terminated; and/or
 
(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by each Borrower.
 
 
89

--------------------------------------------------------------------------------

 
Section 8.2 Automatic Defaults.  If any Event of Default referred to in Section
7.12(b) hereof shall occur:
 
(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lender be obligated to issue any
Letter of Credit; and
 
(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by each Borrower.
 
Section 8.3 Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, US Borrower (and any
appropriate Foreign Borrower) shall immediately deposit with Agent, as security
for the obligations of the appropriate Borrowers and Guarantors of Payment to
reimburse Agent and the Lenders for any then outstanding Letters of Credit, cash
equal to the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit.  Agent and the Lenders are hereby authorized, at their
option, to deduct any and all such amounts from any deposit balances then owing
by any Lender (or any affiliate of such Lender, wherever located) to or for the
credit or account of US Borrower or any Domestic Guarantor of Payment (and any
appropriate Foreign Borrower or Foreign Guarantor of Payment), as security for
the obligations of the appropriate Borrower and any Guarantor of Payment to
reimburse Agent and the  Lenders for any then outstanding Letters of Credit.
 
Section 8.4 Offsets.  If there shall occur or exist any Event of Default
referred to in Section 7.12(b) hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by a Borrower or Guarantor
of Payment to such Lender (including, without limitation, any participation
purchased or to be purchased pursuant to Sections 2.2(b), 2.2(c) or 8.4 hereof),
whether or not the same shall then have matured, any and all deposit (general or
special) balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of such Borrower
or Guarantor of Payment, all without notice to or demand upon such Borrower or
any other Person, all such notices and demands being hereby expressly waived by
each Borrower; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly
to Agent a statement describing in reasonable detail the Obligations owing to
such Defaulting Lender as to which it exercised such right of setoff.
 
Section 8.5 Equalization Provisions.  Each Lender agrees with the other Lenders
that if it, at any time, shall obtain any Advantage over the other Lenders or
any thereof in respect of the Obligations ((i)except as to Swing Loans and
Letters of Credit prior to Agent’s giving of notice to participate and except
under Article III hereof and (ii) including any Foreign Revolving Loans or Swing
Line Exposure of any New Lender, to the extent payment thereof is not secured by
the Collateral pledged by the Italian Borrower), it shall purchase from the
other Lenders, for cash and at par, such additional participation in the
Obligations as shall be necessary to nullify the Advantage.  If any such
Advantage resulting in the purchase of an additional participation as aforesaid
shall be recovered in whole or in part from the Lender receiving the Advantage,
each such purchase shall be rescinded, and the purchase price restored (but
without interest unless the Lender receiving the Advantage is required to pay
interest on the Advantage to the Person recovering the Advantage from such
Lender) ratably to the extent of the recovery.  Each Lender further agrees with
the other Lenders that if it at any time shall receive any payment for or on
behalf of any Borrower on any Indebtedness owing by any Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
such Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 8.5 or any other
Section of this Agreement).  Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders or any thereof pursuant to
this Section 8.5 may exercise all of its rights of payment (including the right
of set off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.
 
 
90

--------------------------------------------------------------------------------

 
Section 8.6 Application of Proceeds.
 
(a) Payments Prior to Exercise of Remedies.  Prior to the exercise by Agent, on
behalf of the Lenders, of remedies under this Agreement or the other Loan
Documents, all monies received by Agent in connection with the Revolving Credit
Commitment shall be applied, unless otherwise required by the terms of the other
Loan Documents or by applicable law, to the Loans and Letters of Credit, as
appropriate; provided that Agent shall have the right at all times to apply any
payment received from Borrowers first to the payment of all obligations (to the
extent not paid by Borrowers) incurred by Agent and Collateral Agent pursuant to
Section 11.5 hereof and to the payment of Related Expenses.
 
(b) Payments Subsequent to Exercise of Remedies.  After the exercise by Agent or
the Required Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows:
 
(i) with respect to:
 
(A) payments from assets of Companies organized in the United States (or a state
thereof), (1) first, to the Obligations (and Secured Obligations if such
payments are from proceeds of Collateral) of US Borrower, and (2) second, to the
Obligations (and Secured Obligations if such payments are from proceeds of
Collateral) of any other Borrowers, in each case applied in accordance with the
Waterfall;
 
(B) payments from assets of Companies organized in Europe, to the Obligations
(and Secured Obligations if such payments are from proceeds of Collateral) of
the Foreign Borrowers, applied in accordance with the Waterfall; and
 
(C) any other payments, in accordance with the Waterfall; and
 
(ii) in accordance with the following priority (the “Waterfall”):
 
(A) first, to the extent incurred in connection with obligations payable by a
specific Borrower, the payment of all obligations (to the extent not paid by
Borrowers) incurred by Agent and Collateral Agent pursuant to Section 11.5
hereof and to the payment of Related Expenses;
 
(B) second, to the extent incurred in connection with the obligations payable by
a specific Borrower, to the payment pro rata of (1) interest then accrued and
payable on the outstanding Loans, (2) any fees then accrued and payable to
Agent, and (3) any fees then accrued and payable to any Fronting Lender or the
holders of the Letter of Credit Commitment in respect of the Letter of Credit
Exposure;
 
 
91

--------------------------------------------------------------------------------

 
(C) third, for payment of (1) principal outstanding on the Loans and the Letter
of Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Commitment Percentage, provided that the amounts payable in respect of
the Letter of Credit Exposure shall be held and applied by Agent as security for
the reimbursement obligations in respect thereof, and, if any Letter of Credit
shall expire without being drawn, then the amount with respect to such Letter of
Credit shall be distributed to the Lenders, on a pro rata basis in accordance
with this subsection (C), (2) the Indebtedness under any Hedge Agreement with a
Lender, such amount to be based upon the net termination obligation of Borrowers
under such Hedge Agreement, and (3) the Bank Product Obligations owing to
Lenders under Bank Product Agreements; with such payment to be pro rata among
(1), (2) and (3) of this subsection (C); and
 
(D) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to Administrative Borrower for distribution to the
appropriate Borrowers, or to whomsoever shall be lawfully entitled thereto.
 
Section 8.7 Collections and Receipt of Proceeds by Borrowers.
 
(a) Upon written notice to Administrative Borrower from Agent after the
occurrence of an Event of Default, a Cash Collateral Account shall be opened by
US Borrower at the main office of Collateral Agent (or such other office as
shall be designated by Collateral Agent) and all such lawful collections of US
Borrower’s Accounts and such Proceeds of US Borrower’s Accounts and Inventory
shall be remitted daily by US Borrower to Collateral Agent in the form in which
they are received by US Borrower, either by mailing or by delivering such
collections and Proceeds to Collateral Agent, appropriately endorsed for deposit
in the Cash Collateral Account.  In the event that such notice is given to
Administrative Borrower from Agent, US Borrower shall not commingle such
collections or Proceeds with any of US Borrower’s other funds or property or the
funds or property of any other Borrower, but shall hold such collections and
Proceeds separate and apart therefrom upon an express trust for Collateral
Agent.  In such case, Agent may, in its sole discretion, and shall, at the
request of the Required Lenders, at any time and from time to time, direct
Collateral Agent to apply (subject to the terms of the Intercreditor Agreement)
all or any portion of the account balance in the Cash Collateral Account as a
credit against (i) the outstanding principal or interest of the Loans, or (ii)
any other Secured Obligations in accordance with this Agreement.  If any
remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against Collateral Agent on its warranties of
collection, Collateral Agent may charge the amount of such item against the Cash
Collateral Account or any other Deposit Account maintained by US Borrower with
Collateral Agent or with any other Lender, and, in any event, retain the same
and US Borrower’s interest therein as additional security for the Secured
Obligations.  Agent may, in its sole discretion, at any time and from time to
time, direct Collateral Agent to release funds from the Cash Collateral Account
to US Borrower for use in the business of US Borrower.  The balance in the Cash
Collateral Account may be withdrawn by US Borrower upon termination of this
Agreement and payment in full of all of the Secured Obligations.
 
 
92

--------------------------------------------------------------------------------

 
(b) After the occurrence of an Event of Default, at Agent’s written request, US
Borrower shall cause all remittances representing collections and Proceeds of
Collateral to be mailed to a lockbox at a location acceptable to Agent to which
Collateral Agent shall have access for the processing of such items in
accordance with the provisions, terms and conditions of the customary lockbox
agreement of Collateral Agent.
 
(c) Collateral Agent, or Collateral Agent’s designated agent, is hereby
constituted and appointed attorney in fact for US Borrower and each Domestic
Guarantor of Payment with authority and power to endorse any and all
instruments, documents, and chattel paper upon the failure of such Credit Party
to do so.  Agent, or Agent’s designated agent, is hereby constituted and
appointed attorney in fact for each Foreign Borrower and each Foreign Guarantor
of Payment with authority and power to endorse any and all instruments,
documents, and chattel paper upon the failure of such Credit Party to do
so.  Such authority and power, being coupled with an interest, shall be (i)
irrevocable until all of the Secured Obligations are paid, (ii) exercisable by
Collateral Agent at any time and without any request upon such Borrower by
Collateral Agent (or Agent, as appropriate) to so endorse, and (iii) exercisable
in the name of Collateral Agent (or Agent, as appropriate) or such
Borrower.  Each Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof.  None of Agent,
Collateral Agent or the Lenders shall be bound or obligated to take any action
to preserve any rights therein against prior parties thereto.
 
Section 8.8 Collections and Receipt of Proceeds.
 
(a) By Collateral Agent.  US Borrower hereby constitutes and appoints Collateral
Agent, or Collateral Agent’s designated agent, as such Borrower’s
attorney-in-fact to exercise, at any time, after the occurrence of an Event of
Default, all or any of the following powers which, being coupled with an
interest, shall be irrevocable until the complete and full payment of all of the
Secured Obligations:
 
 
93

--------------------------------------------------------------------------------

 
(i) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Collateral Agent or US Borrower, any and all of US
Borrower’s cash, instruments, chattel paper, documents, Proceeds of Accounts,
Proceeds of Inventory, collection of Accounts, and any other writings relating
to any of the Collateral.  US Borrower hereby waives presentment, demand, notice
of dishonor, protest, notice of protest, and any and all other similar notices
with respect thereto, regardless of the form of any endorsement
thereof.  Collateral Agent shall not be bound or obligated to take any action to
preserve any rights therein against prior parties thereto;
 
 
94

--------------------------------------------------------------------------------

 
(ii) to transmit to Account Debtors, on any or all of US Borrower’s Accounts,
notice of assignment to Collateral Agent of security interest therein, and to
request from such Account Debtors at any time, in the name of Collateral Agent
or US Borrower, information concerning US Borrower’s Accounts and the amounts
owing thereon;
 
(iii) to transmit to purchasers of any or all of US Borrower’s Inventory, notice
of Collateral Agent’s security interest therein, and to request from such
purchasers at any time, in the name of Collateral Agent or US Borrower,
information concerning US Borrower’s Inventory and the amounts owing thereon by
such purchasers;
 
(iv) to notify and require Account Debtors on US Borrower’s Accounts and
purchasers of US Borrower’s Inventory to make payment of their indebtedness
directly to Collateral Agent;
 
(v) to take or bring, in the name of Collateral Agent or US Borrower, all steps,
actions, suits, or proceedings deemed by Collateral Agent necessary or desirable
to effect the receipt, enforcement, and collection of the Collateral; and
 
(vi) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and at the option of Collateral Agent,
to apply them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.
 
(b) By Agent.  Each Foreign Borrower hereby constitutes and appoints Agent, or
Agent’s designated agent, as such Borrower’s attorney-in-fact to exercise, at
any time, after the occurrence of an Event of Default, all or any of the
following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Secured Obligations:
 
(i) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Agent or such Borrower, any and all of such Borrower’s
cash, instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral.  Borrowers hereby waive presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof.  Agent shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;
 
(ii) to transmit to Account Debtors, on any or all of such Borrower’s Accounts,
notice of assignment to Collateral Agent of security interest therein, and to
request from such Account Debtors at any time, in the name of Collateral Agent
or such Borrower, information concerning such Borrower’s Accounts and the
amounts owing thereon;
 
(iii) to transmit to purchasers of any or all of such Borrower’s Inventory,
notice of Collateral Agent’s security interest therein, and to request from such
purchasers at any time, in the name of Collateral Agent or such Borrower,
information concerning such Borrower’s Inventory and the amounts owing thereon
by such purchasers;
 
(iv) to notify and require Account Debtors on such Borrower’s Accounts and
purchasers of such Borrower’s Inventory to make payment of their indebtedness
directly to Collateral Agent;
 
(v) to take or bring, in the name of Collateral Agent or such Borrower, all
steps, actions, suits, or proceedings deemed by Collateral Agent necessary or
desirable to effect the receipt, enforcement, and collection of the Collateral;
and
 
(vi) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and, at the option of Collateral Agent,
to apply them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.
 
Section 8.9 Collateral.  Upon the occurrence of an Event of Default and at all
times thereafter, Collateral Agent (or Agent, as appropriate) may require
Borrowers to assemble the Collateral, each Borrower agrees to do, and make it
available to Collateral Agent (or Agent, as appropriate) and the Lenders at a
reasonably convenient place to be designated by Collateral Agent (or Agent, as
appropriate).  Collateral Agent (or Agent, as appropriate) may, with or without
notice to or demand upon such Borrower and with or without the aid of legal
process, make use of such force as may be necessary to enter any premises where
the Collateral, or any thereof, may be found and to take possession thereof
(including anything found in or on the Collateral that is not specifically
described in this Agreement, each of which findings shall be considered to be an
accession to and a part of the Collateral) and for that purpose may pursue the
Collateral wherever the same may be found, without liability for trespass or
damage caused thereby to such Borrower.  After any delivery or taking of
possession of the Collateral, or any thereof, pursuant to this Agreement, then,
with or without resort to any Borrower personally or any other Person or
property, all of which each Borrower hereby waives, and upon such terms and in
such manner as Collateral Agent (or Agent, as appropriate) may deem advisable,
Collateral Agent (or Agent, as appropriate), in its discretion, may sell,
assign, transfer and deliver any of the Collateral at any time, or from time to
time.  No prior notice need be given to any Borrower or to any other Person in
the case of any sale of Collateral that Collateral Agent (or Agent, as
appropriate) determines to be perishable or to be declining speedily in value or
that is customarily sold in any recognized market, but in any other case
Collateral Agent (or Agent, as appropriate) shall give the Borrowers not fewer
than ten days prior notice of either the time and place of any public sale of
the Collateral or of the time after which any private sale or other intended
disposition thereof is to be made.  Each Borrower waives advertisement of any
such sale and (except to the extent specifically required by the preceding
sentence) waives notice of any kind in respect of any such sale.  At any such
public sale, Collateral Agent (or Agent, as appropriate) or the Lenders may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights each Borrower hereby waives and releases.  Subject to the
terms of the Intercreditor Agreement, after deducting all Related Expenses, and
after paying all claims, if any, secured by Liens having precedence over this
Agreement, Collateral Agent (or Agent, as appropriate) may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as Collateral Agent
(or Agent, as appropriate), in its sole discretion, may deem advisable. Any
excess, to the extent permitted by law, shall be paid to the appropriate
Borrowers, and each shall remain liable for any deficiency.  In addition,
Collateral Agent (or Agent, as appropriate) shall at all times have the right to
obtain new appraisals of any Borrower or the Collateral, the cost of which shall
be paid by the appropriate Borrowers.
 
 
95

--------------------------------------------------------------------------------

 
Section 8.10 Other Remedies.  The remedies in this Article VIII are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  Agent
shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.
 
ARTICLE IX. THE AGENT AND THE COLLATERAL AGENT
 
The Lenders authorize KeyBank and KeyBank hereby agrees to act (a) as agent for
the Lenders in respect of this Agreement and the Security Documents pertaining
to the Foreign Borrowers and the Foreign Guarantors of Payment, (b) as
Collateral Agent in respect of the Security Documents pertaining to US Borrower
and the Domestic Guarantors of Payment, and (c) as Agent and Collateral Agent in
respect of the Intercreditor Agreement and the obligations to be performed
thereunder; in each case, upon the terms and conditions set forth elsewhere in
this Agreement, and upon the following terms and conditions:


Section 9.1 Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent (and Collateral Agent with respect to the Security
Documents) to take such action as agent on its behalf and to exercise such
powers hereunder as are delegated to Agent by the terms hereof, together with
such powers as are reasonably incidental thereto, including, without limitation,
to execute Additional Foreign Borrower Assumption Agreements on behalf of the
Lenders, to execute various Security Documents pertaining to the Foreign
Borrower and Foreign Guarantors of Payment on behalf of the Lenders, and to
execute and deliver the Intercreditor Agreement on behalf of the Lenders.  None
of Agent, Collateral Agent nor any of their respective affiliates, directors,
officers, attorneys or employees shall (a) be liable for any action taken or
omitted to be taken by it or them hereunder or in connection herewith, except
for its or their own gross negligence or willful misconduct (as determined by a
court of competent jurisdiction), or be responsible in any manner to any of the
Lenders for the effectiveness, enforceability, genuineness, validity or due
execution of this Agreement or any other Loan Documents, (b) be under any
obligation to any Lender to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions hereof or thereof on the
part of Borrowers or any other Company, or the financial condition of Borrowers
or any other Company, or (c) be liable to any of the Companies for consequential
damages resulting from any breach of contract, tort or other wrong in connection
with the negotiation, documentation, administration or collection of the Loans
or Letters of Credit or any of the Loan Documents.  Each Lender, by becoming a
party to this Agreement, agrees to be bound by and subject to the terms and
conditions of the Intercreditor Agreement as if it were an original party
thereto.  Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, neither Agent nor Collateral Agent
shall have any duty or responsibility except those expressly set forth herein,
nor shall Agent or Collateral Agent have or be deemed to have any fiduciary
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent
or Collateral Agent.  Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
Agent or Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.
 
 
96

--------------------------------------------------------------------------------

 
Section 9.2 Note Holders.  Agent may treat the payee of any Note as the holder
thereof (or, if there is no Note, the holder of the interest as reflected on the
books and records of Agent) until written notice of transfer shall have been
filed with Agent, signed by such payee and in form satisfactory to Agent.
 
Section 9.3 Consultation With Counsel.  Agent and Collateral Agent may consult
with legal counsel selected by them and shall not be liable for any action taken
or suffered in good faith by Agent or Collateral Agent in accordance with the
opinion of such counsel.
 
Section 9.4 Documents.  Neither Agent nor Collateral Agent shall be under any
duty to examine into or pass upon the validity, effectiveness, genuineness or
value of any Loan Document furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent and Collateral
Agent shall be entitled to assume that the same are valid, effective and genuine
and what they purport to be.
 
Section 9.5 Agent and Affiliates.  KeyBank and its affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Companies and Affiliates as
though KeyBank were not Agent hereunder and without notice to or consent of any
Lender.  Each Lender acknowledges that, pursuant to such activities, KeyBank or
its affiliates may receive information regarding any Company or any Affiliate
(including information that may be subject to confidentiality obligations in
favor of such Company or such Affiliate) and acknowledge that Agent shall be
under no obligation to provide such information to other Lenders.  With respect
to Loans and Letters of Credit (if any),  KeyBank and its affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though KeyBank were not Agent, and the terms “Lender” and
“Lenders” include KeyBank and its affiliates, to the extent applicable, in their
individual capacities.
 
Section 9.6 Knowledge of Default.  Neither Agent nor Collateral Agent shall be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless Agent has received written notice from a Lender or a Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that Agent
receives such a notice, Agent shall give notice thereof to the Lenders. Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable, in its discretion, for the
protection of the interests of the holders of the Obligations.
 
 
97

--------------------------------------------------------------------------------

 
Section 9.7 Action by Agent.  Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Neither Agent nor Collateral Agent
shall incur any liability under or in respect of this Agreement by acting upon
any notice, certificate, warranty or other paper or instrument believed by it to
be genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent or Collateral Agent as a result of Agent’s or
Collateral Agent’s acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders.
 
Section 9.8 Release of Collateral or Guarantor of Payment.  In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, Collateral Agent (or Agent, as appropriate with respect to Collateral
in Foreign Jurisdictions), at the request and expense of the appropriate
Borrowers, is hereby authorized by the Lenders to (a) release such Collateral
from this Agreement, (b) release a Guarantor of Payment in connection with such
permitted transfer, and (c) duly assign, transfer and deliver to the affected
Company (without recourse and without any representation or warranty) such
Collateral as is then (or has been) so transferred or released and as may be in
possession of Collateral Agent (or Agent, as appropriate) and has not
theretofore been released pursuant to this Agreement.
 
Section 9.9 Delegation of Duties.  Agent and Collateral Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such
duties.  Neither Agent nor Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects in the
absence of gross negligence or willful misconduct, as determined by a court of
competent jurisdiction.
 
Section 9.10 Indemnification of Agent and Collateral Agent.  The Lenders agree
to indemnify Agent and Collateral Agent (to the extent not reimbursed by
Borrowers) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against Agent or Collateral Agent, in their
respective capacities as agent and collateral agent, in any way relating to or
arising out of this Agreement or any Loan Document or any action taken or
omitted by Agent with respect to this Agreement or any Loan Document, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys’ fees and expenses) or disbursements resulting from the
gross negligence or willful misconduct of Agent or Collateral Agent, as
applicable, as determined by a court of competent jurisdiction, or from any
action taken or omitted by Agent or Collateral Agent in any capacity other than
as agent or collateral agent, as applicable, under this Agreement, the
Intercreditor Agreement or any other Loan Document.  No action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section
9.10.  The undertaking in this Section 9.10 shall survive repayment of the
Loans, cancellation of the Notes, if any, expiration or termination of the
Letters of Credit, termination of the Commitment, any foreclosure under, or
modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent
and the collateral agent.
 
 
98

--------------------------------------------------------------------------------

 
Section 9.11 Successor Agent.  Agent may resign as agent hereunder by giving not
fewer than thirty (30) days prior written notice to Administrative Borrower and
the Lenders.  If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Administrative Borrower so long as an Event of
Default has not occurred and which consent shall not be unreasonably withheld),
or (b) if a successor agent shall not be so appointed and approved within the
thirty (30) day period following Agent’s notice to the Lenders of its
resignation, then Agent shall appoint a successor agent that shall serve as
agent until such time as the Required Lenders appoint a successor agent.  If no
successor agent has accepted appointment as Agent by the date that is thirty
(30) days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.  Upon its appointment, such successor agent shall succeed to the rights,
powers and duties as agent, and the term “Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.  After any retiring
Agent’s resignation as Agent, the provisions of this Article IX shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.
 
Section 9.12 Successor Collateral Agent.  Collateral Agent may resign as
collateral agent hereunder by giving not fewer than thirty (30) days prior
written notice to Administrative Borrower and the Lenders.  If Collateral Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor collateral agent for the Lenders
(with the consent of Administrative Borrower so long as an Event of Default has
not occurred and which consent shall not be unreasonably withheld), or (b) if a
successor collateral agent shall not be so appointed and approved with the
thirty (30) day period following Collateral Agent’s notice to the Lenders of its
resignation, then Collateral Agent shall appoint a successor collateral agent
that shall serve as collateral agent until such time as the Required Lenders
appoint a successor collateral agent.  If no successor collateral agent has
accepted appointment as Collateral Agent by the date this is thirty (30) days
following a retiring Collateral Agent’s notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless thereupon become effective,
and the Lenders shall assume and perform all of the duties of Collateral Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  Upon its appointment, such successor agent shall
succeed to the rights, powers and duties as agent, and the term “Collateral
Agent” means such successor effective upon its appointment, and the former
collateral agent’s rights, powers and duties as agent shall be terminated
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement.  After any retiring Collateral Agent’s
resignation as Collateral Agent, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Collateral Agent under this Agreement and the other Loan Documents.
 
 
99

--------------------------------------------------------------------------------

 
Section 9.13 Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in Article IX hereof with respect
to any acts taken or omissions suffered by the Fronting Lender in connection
with the Letters of Credit and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent”, as
used in Article IX hereof, included the Fronting Lender with respect to such
acts or omissions, and (b) as additionally provided in this Agreement with
respect to the Fronting Lender.
 
Section 9.14 Swing Line Lender.
 
(a) The Domestic Swing Line Lender shall act on behalf of the Lenders with
respect to any Domestic Swing Loans.  The Domestic Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in Article IX hereof
with respect to any acts taken or omissions suffered by the Domestic Swing Line
Lender in connection with the Domestic Swing Loans as fully as if the term
“Agent”, as used in Article IX hereof, included the Domestic Swing Line Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Domestic Swing Line Lender.
 
(b) The Foreign Swing Line Lender shall act on behalf of the Lenders with
respect to any Foreign Swing Loans.  The Foreign Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in Article IX hereof
with respect to any acts taken or omissions suffered by the Foreign Swing Line
Lender in connection with the Foreign Swing Loans as fully as if the term
“Agent”, as used in Article IX hereof, included the Foreign Swing Line Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Foreign Swing Line Lender.
 
Section 9.15 Collateral Agent.  Collateral Agent shall have all of the benefits
and immunities (a) provided to Agent in Article IX hereof with respect to any
acts taken or omissions suffered by Collateral Agent in connection with the
Security Documents or this Agreement as fully as if the term “Agent”, as used in
Article IX hereof, included Collateral Agent with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
Collateral Agent.
 
 
100

--------------------------------------------------------------------------------

 
Section 9.16 Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on any Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.  Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.
 
Section 9.17 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its affiliates,
participants or assignees, may rely on Agent to carry out such Lender’s or its
affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the Patriot Act or
the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
anti terrorism law, including any programs involving any of the following items
relating to or in connection with Borrowers, their respective Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.
 
Section 9.18 Designation of Additional Agents.  Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “documentation agent”, “book runner”, “lead
arranger”, “arrangers” or other designations for purposes hereof, but, with the
exception of Collateral Agent, (a) any such designation shall have no
substantive effect, and (b) any such Lender and its affiliates shall have no
additional powers, duties or responsibilities as a result thereof.
 
ARTICLE X. GUARANTY BY US BORROWER OF
OBLIGATIONS OF FOREIGN BORROWERS
 
Section 10.1 The Guaranty.  US Borrower hereby guarantees to Agent, for the
benefit of the Lenders, as a primary obligor and not as a surety, the prompt
payment of the Obligations owing by the other Borrowers in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  US Borrower hereby further agrees that, if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), US Borrower will promptly pay the same, without any demand or notice
whatsoever, and that, in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.
 
 
101

--------------------------------------------------------------------------------

 
Section 10.2 Obligations Unconditional.  The obligations of US Borrower under
Section 10.1 hereof are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 10.2 that the obligations of US
Borrower hereunder, as Guarantors, shall be absolute and unconditional under any
and all circumstances.  US Borrower agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against any other Borrower
or any other Guarantor of Payment for amounts paid under this Article X until
such time as the Obligations have been irrevocably paid in full.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of US Borrower as Guarantor hereunder,
which shall remain absolute and unconditional as described above:
 
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
 
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;
 
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
 
 
102

--------------------------------------------------------------------------------

 
(d) any Lien granted to, or in favor of, Agent, for the benefit of the Lenders,
as security for any of the Secured Obligations shall fail to attach or be
perfected; or
 
(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
 
With respect to its obligations hereunder, US Borrower hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that Agent or any Lender exhaust any right, power or remedy
or proceed against any Person under any of the Loan Documents or any other
agreement or instrument referred to in the Loan Documents, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
Section 10.3 Reinstatement.  The obligations of US Borrower under this Article X
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
US Borrower agrees that it will indemnify Agent and each Lender on demand for
all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by Agent or such Lender in connection
with such rescission or restoration, including any such reasonable costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.
 
Section 10.4 Certain Additional Waivers.  US Borrower agrees that US Borrower
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 10.2 hereof and
through the exercise of rights of contribution pursuant to Section 11.6 hereof.
 
Section 10.5 Remedies.  US Borrower agrees that, to the fullest extent permitted
by law, as between US Borrower, on the one hand, and Agent, on behalf of the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 8.1 or 8.2 hereof (and shall be deemed to
have become automatically due and payable in the circumstances provided in such
Sections 8.1 and 8.2) for purposes of Section 10.1 hereof, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by US Borrower for purposes of Section 10.1 hereof.
 
Section 10.6 Guarantee of Payment; Continuing Guarantee.  The guarantee in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations owing by each other Borrower,
whenever arising.
 
Section 10.7 Payments.  All payments by US Borrower under this Article X shall
be made in Dollars, and free and clear of any Taxes.
 
ARTICLE XI. MISCELLANEOUS
 
Section 11.1 Lenders’ Independent Investigation.  Each Lender, by its signature
to this Agreement, acknowledges and agrees that neither Agent nor Collateral
Agent has made any representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between Agent or Collateral Agent and such Lender.  Each Lender
represents that it has made and shall continue to make its own independent
investigation of the creditworthiness, financial condition and affairs of the
Companies in connection with the extension of credit hereunder, and agrees that
neither Agent nor Collateral Agent has any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto (other than such notices as may be
expressly required to be given by Agent to the Lenders hereunder), whether
coming into its possession before the first Credit Event hereunder or at any
time or times thereafter.  Each Lender further represents that it has reviewed
each of the Loan Documents, including, but not limited to, the Intercreditor
Agreement.
 
 
103

--------------------------------------------------------------------------------

 
Section 11.2 No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, Collateral Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of Agent) in exercising any right, power or remedy hereunder or
under any of the Loan Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.
 
Section 11.3 Amendments, Waivers and Consents.
 
(a) General Rule.  No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
 
(b) Exceptions to the General Rule.  Notwithstanding the provisions of
subsection (a) of this Section 11.3:
 
(i) Requirements.  Subject to subpart (ii) below, unanimous consent of the
Lenders (other than a Defaulting Lender) shall be required with respect to (A)
any increase in the Commitment hereunder (except as specified in Section 2.9(b)
hereof), (B) the extension of maturity of the Loans, the payment date of
interest or scheduled principal hereunder, or the payment date of commitment
payable hereunder, (C) any reduction in the stated rate of interest on the Loans
(provided that the institution of the Default Rate and a subsequent removal of
the Default Rate shall not constitute a decrease in interest rate pursuant to
this Section 11.3), or in any amount of interest or scheduled principal due on
any Loan, or any reduction in the stated rate of commitment fees payable
hereunder or any change in the manner of pro rata application of any payments
made by Borrowers to the Lenders hereunder, (D) any change in any percentage
voting requirement, voting rights, or the Required Lenders definition in this
Agreement, (E) the release of any Borrower or Guarantor of Payment, except as
specifically permitted hereunder, securing the Obligations, (F) the release of
all or substantially all of the Collateral securing the Secured Obligations, or
(G) any amendment to this Section 11.3 or Section 8.5 hereof.
 
 
104

--------------------------------------------------------------------------------

 
(ii) Provisions Relating to Special Rights and Duties.  No provision of this
Agreement affecting Agent in its capacity as such shall be amended, modified or
waived without the consent of Agent.  No provision of this Agreement relating to
the rights or duties of the Fronting Lender in its capacity as such shall be
amended, modified or waived without the consent of the Fronting Lender.  No
provision of this Agreement relating to the rights or duties of the Domestic
Swing Line Lender in its capacity as such shall be amended, modified or waived
without the consent of the Domestic Swing Line Lender.  No provision of this
Agreement relating to the rights or duties of the Foreign Swing Line Lender in
its capacity as such shall be amended, modified or waived without the consent of
the Foreign Swing Line Lender.  No provision of this Agreement relating to the
rights or duties of the Collateral Agent in its capacity as such shall be
amended, modified or waived without the consent of the Collateral Agent.
 
(iii) Defaulting Lender.  Notwithstanding anything to the contrary contained
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
(c) Replacement of Non Consenting Lender.  If, in connection with any proposed
amendment, waiver or consent hereunder, (i) the consent of all Lenders is
required, but only the consent of Required Lenders is obtained, or (ii) the
consent of Required Lenders is required, but the consent of the Required Lenders
is not obtained (any Lender withholding consent as described in subsections (a),
(b) and (c) hereof being referred to as a “Non Consenting Lender”), then, so
long as Agent is not the Non Consenting Lender, Agent may, at the sole expense
of US Borrower, upon notice to such Non Consenting Lender and US Borrower,
require such Non Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof) all of its
interests, rights and obligations under this Agreement to an Eligible Transferee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or US Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).
 
(d) Generally.  Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by Agent to all of the Lenders.  Each
Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of Agent (or interest in any Loan
or Letter of Credit) shall be bound by any amendment, waiver or consent obtained
as authorized by this Section 11.3, regardless of its failure to agree thereto.
 
 
105

--------------------------------------------------------------------------------

 
Section 11.4 Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by electronic mail
or facsimile, in each case with telephonic confirmation of receipt (if received
during a Business Day, otherwise the following Business Day), except that
notices from a Borrower to Agent, Collateral Agent or the Lenders pursuant to
any of the provisions hereof shall not be effective until received by Agent,
Collateral Agent or the Lenders, as the case may be.  For purposes of Article II
hereof, Agent or Collateral Agent shall be entitled to rely on telephonic
instructions from any person that Agent or Collateral Agent, as the case may be,
in good faith believes is an Authorized Officer, and US Borrower (and each
appropriate Foreign Borrower) shall hold Agent, Collateral Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.
 
Section 11.5 Costs, Expenses and Taxes.  US Borrower agrees to pay on demand all
costs and expenses of Agent and Collateral Agent and all Related Expenses,
including but not limited to (a) syndication, administration, travel and out of
pocket expenses, including but not limited to reasonable attorneys’ fees and
expenses, of Agent and Collateral Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, the collection and disbursement of all funds hereunder and the other
instruments and documents to be delivered hereunder, (b) extraordinary expenses
of Agent and Collateral Agent in connection with the administration of the Loan
Documents and the other instruments and documents to be delivered hereunder, and
(c) the reasonable fees and out of pocket expenses of special counsel for Agent
or Collateral Agent, with respect to the foregoing, and of local counsel, if
any, who may be retained by said special counsel with respect thereto.  US
Borrower, and any appropriate Foreign Borrower, also agrees to pay on demand all
costs and expenses of Agent, Collateral Agent and the Lenders, including
reasonable attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any other Loan Document.  In
addition, US Borrower and any appropriate Foreign Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agree to hold Agent, Collateral Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees, other than those
liabilities resulting from the gross negligence or willful misconduct of Agent,
or, with respect to amounts owing to a Lender, such Lender, in each case as
determined by a court of competent jurisdiction.  All obligations provided for
in this Section 11.5 shall survive any termination of this Agreement.
 
Section 11.6 Indemnification.  US Borrower, and each Foreign Borrower to the
extent relating to the Loans and other credit extensions to such Foreign
Borrower, agrees to defend, indemnify and hold harmless Agent, Collateral Agent
and the Lenders (and their respective affiliates, officers, directors,
attorneys, agents and employees) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against Agent,
Collateral Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender, Collateral
Agent or Agent shall be designated a party thereto) or any other claim by any
Person relating to or arising out of any Loan Document or any actual or proposed
use of proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that none of any Lender, Collateral Agent or
Agent shall have the right to be indemnified under this Section 11.6 for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction.  All obligations provided for in this Section 11.6 shall survive
any termination of this Agreement.
 
 
106

--------------------------------------------------------------------------------

 
Section 11.7 Obligations Several; No Fiduciary Obligations.  The obligations of
the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent, Collateral Agent or the Lenders pursuant
hereto shall be deemed to constitute Agent, Collateral Agent or the Lenders a
partnership, association, joint venture or other entity. No default by any
Lender hereunder shall excuse the other Lenders from any obligation under this
Agreement; but no Lender shall have or acquire any additional obligation of any
kind by reason of such default.  The relationship between Borrowers and the
Lenders with respect to the Loan Documents is and shall be solely that of
debtors and creditors, respectively, and none of Agent, Collateral Agent or any
Lender shall have any fiduciary obligation toward any Credit Party with respect
to any such documents or the transactions contemplated thereby.
 
Section 11.8 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.
 
Section 11.9 Binding Effect; Borrowers’ Assignment.  This Agreement shall become
effective when it shall have been executed by each Borrower, Agent (on its own
behalf and, by signing as Agent, as Collateral Agent) and each Lender and
thereafter shall be binding upon and inure to the benefit of each Borrower,
Agent, Collateral Agent and each of the Lenders and their respective successors
and assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Lenders.
 
Section 11.10 Lender Assignments.
 
(a) Assignments of Commitments.  Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement or to a Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender) without recourse, all or a percentage of all of
the following: (i) such Lender’s Commitment, (ii) all Loans made by that Lender,
(iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter of
Credit or Swing Loan, and any participation purchased pursuant to Section 2.2(b)
or (c) or 8.5 hereof.
 
 
107

--------------------------------------------------------------------------------

 
(b) Prior Consent.  No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of Administrative Borrower and
Agent (other than an assignment by any Lender to any affiliate of such Lender
which affiliate is an Eligible Transferee and either wholly-owned by a Lender or
is wholly-owned by a Person that wholly owns, either directly or indirectly,
such Lender, or to another Lender), which consent of Administrative Borrower and
Agent shall not be unreasonably withheld; provided that (i) the consent of
Administrative Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist and (ii)
Administrative Borrower shall be deemed to have granted its consent unless
Administrative Borrower has expressly objected to such assignment within five
Business Days of receipt of written notice thereof.  Anything herein to the
contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.
 
(c) Minimum Amount.  Each such assignment shall be in a minimum amount of the
lesser of Three Million Five Hundred Thousand Dollars ($3,500,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.
 
(d) Assignment Fee.  Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500); provided that if the Domestic Swing Line Commitment, Domestic
Swing Loans and Domestic Swing Line Note are assigned by Regions to KeyBank, no
such administrative fee shall be required to be remitted to Agent.
 
(e) Assignment Agreement.  Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to Administrative Borrower and
Agent an Assignment Agreement, and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.  Such
Assignment Agreement shall, in any event, disclose to such assignee that the
Security Documents executed by NN Europe S.p.A. (f/k/a Euroball S.p.A.), a
società per azioni organized under the laws of Italy, are not assignable and
that any Lien granted to the Collateral Agent or Assignor thereunder shall not
be assigned to, or made for the benefit of, Assignee.
 
(f) Non-U.S. Assignee.  If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrowers) that under applicable law and treaties no taxes will be required to
be withheld by Agent, Borrowers or the assignor with respect to any payments to
be made to such assignee in respect of the Loans hereunder, (ii) to furnish to
the assignor Lender (and, in the case of any assignee registered in the Register
(as defined below), Agent and Administrative Borrower) either U.S. Internal
Revenue Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as
applicable (wherein such assignee claims entitlement to complete exemption from
U.S. federal withholding tax on all payments hereunder), and (iii) to agree (for
the benefit of the assignor, Agent and Borrowers) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to Agent
and Borrowers) a new Form W-8ECI or Form W-8BEN, as applicable, upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such assignee, and to comply from time
to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.
 
 
108

--------------------------------------------------------------------------------

 
(g) Deliveries by Borrowers.  Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, Administrative Borrower shall
execute and deliver (i) to Agent, the assignor and the assignee, any consent or
release (of all or a portion of the obligations of the assignor) required to be
delivered by Borrowers in connection with the Assignment Agreement, and (ii) to
the assignee, if requested, and the assignor, if applicable, an appropriate Note
or Notes.  After delivery of the new Note or Notes, the assignor’s Note or
Notes, if any, being replaced shall be returned to Administrative Borrower
marked “replaced”.
 
(h) Effect of Assignment.  Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1(A)
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.
 
(i) Agent to Maintain Register.  Agent shall maintain at the address for notices
referred to in Section 11.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and Borrowers, Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. In
addition, Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
Section 11.11 Sale of Participations.  Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (other than to a
Lender that shall not be in compliance with this Agreement or to a Defaulting
Lender or any of its Subsidiaries or any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender) (each a “Participant”) in all
or a portion of its rights or obligations under this Agreement and the other
Loan Documents (including, without limitation, all or a portion of the
Commitment and the Loans and participations owing to it and the Note, if any,
held by it); provided that:
 
 
109

--------------------------------------------------------------------------------

 
(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
 
(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;
 
(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;
 
(d) such Participant shall be bound by the provisions of Section 8.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and
 
(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:
 
(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or
 
(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.
 
Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrowers
shall not increase as a result of such transfer and Borrowers shall have no
obligation to any Participant.


Section 11.12 Patriot Act Notice; Blocked Persons.
 
(a) Each Lender and Agent (for itself and not on behalf of any other party)
hereby notifies the Credit Parties that, pursuant to the requirements of the
Patriot Act, such Lender and Agent are required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each of the Credit Parties and other information that will
allow such Lender or Agent, as applicable, to identify the Credit Parties in
accordance with the Patriot Act.  Each Borrower shall, promptly following a
request by Agent or any Lender, provide all documentation and other information
that Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
 
(b) No Borrower, nor any Affiliate of any Borrower, is, conducts business or
engages in making any contribution of funds, goods or services with, or transact
business of any kind with, any of the following: (a) a Person that is listed in
the annex to, or is otherwise subject to the provisions of, Executive Order No.
13224; (b) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224; (c) a Person with which the Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224; (e) a Person that is named
as a “specially designated national” on the most current list published by OFAC
at its official website or any replacement website or other replacement official
publication of such list; or (f) a Person who is affiliated or associated with a
Person listed above.
 
 
110

--------------------------------------------------------------------------------

 
Section 11.13 Severability of Provisions; Captions; Attachments.
 
(a) Any provision of this Agreement that shall be prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.13, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by the Bankruptcy
Code of the United States, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally, as determined in good faith by
Agent, Fronting Issuer or Swing Line Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
(b) The several captions to sections and subsections herein are inserted for
convenience only and shall be ignored in interpreting the provisions of this
Agreement.  Each schedule or exhibit attached to this Agreement shall be
incorporated herein and shall be deemed to be a part hereof.
 
Section 11.14 Investment Purpose.  Each of the Lenders represents and warrants
to Borrowers that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.
 
Section 11.15 Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Second Restatement Closing Date integrate all of the terms and
conditions mentioned herein or incidental hereto and supersede all oral
representations and negotiations and prior writings with respect to the subject
matter hereof.
 
Section 11.16 Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
 
 
111

--------------------------------------------------------------------------------

 
Section 11.17 Currency.
 
(a) Currency Equivalent Generally.  For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), unless expressly
provided otherwise, where a reference is made to a dollar amount the amount is
to be considered as the amount in Dollars and, therefor, each other currency
shall be converted into the Dollar Equivalent.
 
(b) Judgment Currency.  If Agent, on behalf of the Lenders, or any other holder
of the Obligations (the “Applicable Creditor”) obtains a judgment or judgments
against any Credit Party in respect of any sum adjudged to be due to Agent or
the Lenders hereunder or under the Notes (the “Judgment Amount”) in a currency
(the “Judgment Currency”) other than the currency (the “Original Currency”) in
which such sum is stated to be due hereunder, the obligations of such Credit
Party in connection with such judgment shall be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, such Applicable Creditor
may, in accordance with the normal banking procedures in the relevant
jurisdiction, purchase the Original Currency with the Judgment Currency; if the
amount of Original Currency so purchased is less than the amount of Original
Currency that could have been purchased with the Judgment Amount on the date or
dates the Judgment Amount (excluding the portion of the Judgment Amount that has
accrued as a result of the failure of such Credit Party to pay the sum
originally due hereunder when it was originally due and owing to Agent or the
Lenders hereunder) was originally due and owing to Agent or the Lenders
hereunder (the “Loss”), such Credit Party agrees as a separate obligation and
notwithstanding any such judgment, to indemnify Agent or such Lender, as the
case may be, against such Loss.  For purposes of determining the equivalent in
one currency of another currency as provided in this Section 11.17, such amount
shall include any premium and costs payable in connection with the conversion
into or from any currency.  The obligations of Borrowers contained in this
Section ‎11.17 shall survive the termination of this Agreement and the payment
of all other amounts owing hereunder.
 
Section 11.18 Special Foreign Provisions.
 
(a) Italy.  Anything in this Agreement to the contrary notwithstanding, with
respect to any Foreign Borrower or Foreign Guarantor of Payment organized under
the laws of Italy, Agent and the Lenders hereby agree to comply with any
formality or grace period required by article 1454 and 1845 of the Italian civil
code (as the case may be).
 
Section 11.19 Governing Law; Submission to Jurisdiction.
 
(a) Governing Law.  This Agreement, each of the Notes and any other Loan
Document (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of
Borrowers, Agent, and the Lenders shall be governed by Ohio law, without regard
to principles of conflicts of laws.
 
 
112

--------------------------------------------------------------------------------

 
(b) Submission to Jurisdiction.  Each Borrower hereby irrevocably submits to the
non exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Loan Document (except as otherwise
set forth in any Loan Document executed by a Foreign Subsidiary), and each
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal
court.  Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Each Borrower agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
[Remainder of page left intentionally blank]



 
 
113

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amended and
Restated Credit Agreement as of the date first set forth above.
 
             

 
NN, INC.
 
           
By:
        Name:       
Title:
 
Address:     2000 Waters Edge Drive
                      Building C, Suite 12
                      Johnson City, Tennessee  37604
                      Attention:_______________________________ 
         




                        NN NETHERLANDS B.V.


                        __________________________________
                        Name: ____________________________
                Title: _____________________________


                        Address:  De Smalle Zijde 1b
                                                                    3903LL
Veenedaal
                                                The Netherlands
                            Attention: _____________________





 
 

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


               NN SLOVAKIA, S.R.O.


               __________________________________
               Name: ____________________________
                  Title: _____________________________

 
              Address: Kukucínova 2346
                   SK-024 01 Kysucké
                   NovéMesto
                   Slovak Republic
                  Attention: _____________________




                          NN EUROPE S.P.A.


                  __________________________________
                  Name: ____________________________
                  Title: _____________________________




                  Address: Corso Torino 378
                  10065 Pinerolo (To)
                  Italy
                                                                                                                                                          Attention:
_____________________

 
 

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


              KEYBANK NATIONAL ASSOCIATION,
              as Agent and as a Lender




             ________________________________
                  Name: Suzannah Harris
              Title: Vice President


              Address: 127 Public Square
                  Cleveland, Ohio  44114-1306
                          Attention: Institutional Bank



 
 

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


               REGIONS BANK,
               as Domestic Swing Line Lender and as a Lender
         



               ________________________________
                  Name: __________________________
              Title: ___________________________

              Address: 151 Major Reynolds Drive
                  Knoxville, Tennessee 37919
                          Attention: ___________________



 
 

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


             BRANCH BANKING AND TRUST COMPANY,
              as a Lender




              ________________________________
                  Name: R. Andrew Beam
              Title: Senior Vice President

              Address: 900 South Gay Street, Suite 2400
                  Knoxville, Tennessee  37902
                 Attention:  R. Andrew Beam



 
 

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH BORROWER, AGENT AND
EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.




             WELLS FARGO BANK NATIONAL
             ASSOCIATION,
             as Foreign Swing Line Lender and a Lender




             _______________________________
                 Name: __________________________
             Title: ___________________________

             Address: 3100 West End Avenue, Suite 530
         Nashville, Tennessee 37203
                 Attention: Bryan Hulker
 
 
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1(A)
 
 
 
 
LENDERS
 
 
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
 
 
 
MAXIMUM AMOUNT
KeyBank National Association
28.00%
$21,000,000.00
$21,000,000.00
Regions Bank
24.00%
$18,000,000.00
$18,000,000.00
Branch Banking and Trust Company
24.00%
$18,000,000.00
$18,000,000.00
Wells Fargo Bank National Association
24.00%
$18,000,000.00
$18,000,000.00
    Total Commitment Amount
100%
$75,000,000.00
$75,000,000.00



 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1(B)
 
MANDATORY COST FORMULAE
 
1.  
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 
(a)  
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 
(b)  
the requirements of the European Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter)
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender, in accordance with the paragraphs set out below.  The Mandatory
Cost will be calculated by Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.  Agent will, at the request of Administrative Borrower or any Lender,
deliver to Administrative Borrower or such Lender as the case may be, a
statement setting forth the calculation of any Mandatory Cost.

 
3.  
The Additional Cost Rate for any Lender lending from a lending office in a
Participating Member State will be the percentage notified by that Lender to
Agent.  This percentage will be certified by such Lender in its notice to Agent
to be its reasonable determination of the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such lending office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that lending office.

 
4.  
The Additional Cost Rate for any Lender lending from a lending office in the
United Kingdom will be calculated by Agent as follows:

 
in relation to any Loan in Sterling:
AB+C(B-D)+E x 0.01
per cent per annum
100 - (A+C)

 
(a)  
in relation to any Loan in any currency other than Sterling:

 
E x 0.01
per cent per annum
300

 
Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“B”
is the percentage rate of interest (excluding the Applicable Margin, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.3(c) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to Agent on
interest bearing Special Deposits.

 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by Agent as being the average of the most recent rates of charge
supplied by the Lenders to Agent pursuant to paragraph 7 below and expressed in
pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
(a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
(d)  
“Sterling” and “£” mean the lawful currency of the United Kingdom.

 
(e)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by Agent or Administrative Borrower, each Lender with a lending
office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to
Agent and Administrative Borrower, the rate of charge payable by such Lender to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Lender as being the average of the Fee Tariffs applicable to
such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.

 
 
 

--------------------------------------------------------------------------------

 
8.  
Each Lender shall supply any information required by Agent for the purpose of
calculating its Additional Cost Rate.  In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

 
(a)  
the jurisdiction of the lending office out of which it is making available its
participation in the relevant Loan; and

 
(b)  
any other information that Agent may reasonably require for such purpose.

 
 
Each Lender shall promptly notify Agent in writing of any change to the
information provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by Agent
based upon the information supplied to it pursuant to paragraphs 7 and 8 above
and on the assumption that, unless a Lender notifies Agent to the contrary, each
Lender’s obligations in relation to cash ratio deposits and Special Deposits are
the same as those of a typical bank from its jurisdiction of incorporation with
a lending office in the same jurisdiction as its lending office.

 
10.  
Agent shall have no liability to any Person if such determination results in an
Additional Cost Rate which over- or under-compensates any Lender and shall be
entitled to assume that the information provided by any Lender pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.

 
11.  
Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender pursuant to paragraphs
3, 7 and 8 above.

 
12.  
Any determination by Agent pursuant to this Schedule in relation to a formula,
the Mandatory Cost, an Additional Cost Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 
13.  
Agent may from time to time, after consultation with Administrative Borrower and
the Lenders, determine and notify to all parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


FOREIGN BORROWERS


NN Netherlands B.V., a private company with limited liability (besloten
vennootschap met
           beperkte aanspakelijkheid) incorporated under the laws of The
Netherlands


NN Slovakia, s.r.o., a limited liability company (spolocnost s rucenim
obmedzenym) organized
under the laws of Slovakia


NN Europe S.p.A. (f/k/a Euroball S.p.A.), a società per azioni organized under
the laws of Italy


 
 

CLEVELAND/1185656.14
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3


GUARANTORS OF PAYMENT


Domestic Guarantors of Payment


The Delta Rubber Company, a Connecticut corporation
Whirlaway Corporation, an Ohio corporation
Industrial Molding Corporation, a Tennessee corporation
Triumph LLC, an Arizona limited liability company


Foreign Guarantors of Payment


NN Netherlands B.V., a private company with limited liability (besloten
vennootschap met
           beperkte aanspakelijkheid) incorporated under the laws of The
Netherlands


NN International B.V., a private company with limited liability (besloten
vennootschap met
           beperkte aanspakelijkheid) incorporated under the laws of The
Netherlands


NN Holdings B.V., a private company with limited liability (besloten
vennootschap met
           beperkte aanspakelijkheid) incorporated under the laws of The
Netherlands


NN Slovakia, s.r.o., a limited liability company (spolocnost s rucenim
obmedzenym) organized
           under the laws of Slovakia


NN Europe S.p.A. (f/k/a Euroball S.p.A.), a società per azioni organized under
the laws of Italy



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.33


POST-CLOSING MATTERS


The applicable Credit Parties shall deliver to Agent or Agent’s designee, as
soon as possible, and in any event within the time periods specified below
(unless extended by Agent in its sole discretion), the following, each in form
and substance satisfactory to Agent:
 


1.  
No later than Wednesday, December 22, 2010, with respect to each parcel of Real
Property located in the United States owned by a Credit Party, the original
executed amendments to each of the Mortgages required under Section 4.3(s)(i).



2.  
No later than Wednesday, December 22, 2010, the opinions of Dutch and Slovak
counsels required under Section 4.3(k).



3.  
No later than Friday, January 7, 2011, with respect to each parcel of Real
Property located in the United States owned by a Credit Party, the loan policies
of title insurance or endorsements required under Section 4.3(s)(ii).



4.  
No later than Friday, January 7, 2011, with respect to the Real Property located
in Lubbock County, Texas, the local counsel real estate opinions required under
Section 4.3(s)(iii).



5.  
No later than Friday, January 7, 2011, an executed, notarized and apostilled
(i) Deed of Amendment and Acknowledgment of the Pledge Over the Shares and (ii)
Deed of Amendment and Acknowledgment of the Pledge Over Bank Account and
Receivables required under Section 4.3(f).



6.  
No later than Friday, January 7, 2011, the opinions of Italian counsel required
under Section 4.3(k).










 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.4
 
 
SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK
 
 
Subsidiary
Percentage Ownership of Stock or Other Equity Interests By NN, Inc. and the
Subsidiaries
Jurisdiction of
Incorporation
Industrial Molding Corporation
NN, Inc. owns 100% of the 10,000 issued and outstanding shares.
Tennessee
The Delta Rubber Company
NN, Inc. has a 100% ownership interest in the outstanding shares.
Connecticut
Whirlaway Corporation
NN, Inc. owns 100% of the 1,000 issued and outstanding shares.
Ohio
Triumph LLC
Whirlaway Corporation has a 100% ownership interest, representing a 100%
distribution interest.
Arizona
NN International B.V.
NN, Inc. has a 100% ownership interest, representing a 100% distribution
interest.
Netherlands
NN Europe S.p.A. (f/k/a Euroball S.p.A.)
NN International B.V. owns 100% of the 688,000 issued and outstanding shares.
Italy
NN Slovakia
NN Europe S.p.A. has a 100% ownership interest, representing a 100% distribution
interest.
Slovakia
NN Euroball Ireland Limited
NN Europe S.p.A. owns 100% of the 8,877,299 issued and outstanding shares.
Ireland
NN Netherlands B.V.
NN Europe S.p.A. has a 100% ownership interest, representing a 100% distribution
interest.
Netherlands
Kugelfertigung Eltmann GmbH
NN Netherlands B.V. has a 100% ownership interest, representing a 100%
distribution interest.
Germany
NN Holdings B.V.
NN International B.V. has a 100% ownership interest, representing a 100%
distribution interest.
Netherlands
NN Precision Bearing Products Co. LTD
NN Holdings B.V. has a 100% ownership interest, representing a 100% distribution
interest.
China



Affiliates of NN, Inc. and Its Subsidiaries
None.
 
 
 

--------------------------------------------------------------------------------

 
NN, Inc.’s Directors and Senior Management
 
Directors
 
Roderick R. Baty, Michael E. Werner, G. Ronald Morris, Steven T. Warshaw, Robert
M. Aiken, Jr. and Richard C. Fanelli
 
Executive Officers of the Company
 
Roderick R. Baty
President – Chairman of the Board and Chief Executive Officer

 
Frank T. Gentry, III
Vice President – Managing Director, Metal Bearing Components

 
Robert R. Sams
Vice President – Sales

 
James H. Dorton
Vice President - Corporate Development and Chief Financial Officer

 
William C. Kelly, Jr.
Vice President - Chief Administrative Officer, Secretary, and Treasurer

 
James Anderson
Vice President – Plastics and Rubber Components Division

 
Nicola Trombetti
Vice President – General Manager of NN Europe

 
Thomas G. Zupan
Vice President – Precision Metal Components Division

 
Jeffrey H. Hodge
Vice President – General Manager, U.S. Ball and Roller Division

 
Liens on Stock or Other Equity Interests of Subsidiaries
 
Name of Issuing Corporation
Number of Shares / Percentage of Membership Interest
Certificate Number
Pledgor
Industrial Molding Corporation
 
10,000
1
NN, Inc.
Whirlaway Corporation
 
966
51
NN, Inc.
The Delta Rubber Company
 
46,993
2
NN, Inc.
Triumph LLC
100%
N/A
Whirlaway Corporation
NN International B.V.
117 (65% of outstanding Stock)
1-117
NN, Inc.
NN Europe S.p.A.
 
2,488.520 (100%)
5
NN International B.V.
NN Holdings B.V.
 
100%
N/A
NN International B.V.
NN Precision Bearings Products Co. LTD
 
100%
N/A
NN Holdings B.V.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NN Slovakia s.r.o.
100%
N/A
NN Europe S.p.A.
NN Netherlands B.V.
100%
N/A
NN Europe S.p.A.
NN Euroball Ireland Limited
8,877,299
N/A
NN Europe S.p.A.
Kugelfertigung Eltmann GMBH
100%
N/A
NN Netherlands, B.V.



 
Agreements Restricting Subsidiary Distributions
 
1. Section 5.15 of Credit Agreement limits Restricted Payments, which may
include some dividends from Subsidiaries to the extent not made to NN, Inc. or
another Subsidiary.
 
2. NN Euroball Ireland Limited’s ability to pay dividends is limited by that
certain Agreement, dated as of October 10, 1997, with the Industrial Development
Agency (Ireland).
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.5
 
 
FINANCIAL STATEMENTS
 
The consolidated balance sheet of NN, Inc. and its Subsidiaries as of
December 31, 2009, and the related consolidated statements of income,
shareholders' equity and cash flows for the fiscal year then ended, together
with the opinion of PricewaterhouseCoopers LLP with respect thereto, and the
unaudited consolidating balance sheet of NN, Inc. and its Subsidiaries as of the
end of such fiscal year and the unaudited consolidating statement of income of
NN, Inc. and its Subsidiaries for such fiscal year were delivered in connection
with the Original Note Agreement.

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.10
 
 
REAL PROPERTY
 
 
1. Manufacturing facility in Erwin, Tennessee, located on 12-acre tract of land
at 800 Tennessee Road, Erwin, Tennessee, which tract is owned by NN, Inc.
 
 
2. Manufacturing facility in Mountain City, Tennessee, located on 8-acre tract
of land at 378 Industrial Park, Mountain City, Tennessee, which tract is owned
by NN, Inc.
 
 
3. Manufacturing facility in Kilkenny, Ireland, located on a 2-acre tract of
land at IDA Industrial Park, Unit 4, Purcellsinch, Kilkenny, Ireland, which
tract is owned by NN Euroball Ireland Limited.
 
 
4. Manufacturing facility in Pinerolo, Italy, located on a 9-acre tract of land
at Corso Torino 378, 10065 Pinerolo (To), Italy, which tract is owned by NN
Europe S.p.A.
 
 
5. Manufacturing facility in Kysucke Nove Mesto, Slovakia, located on a tract of
land at Sk-02401 Kysucke, Nove Mesto, Slovakia, which tract is owned by NN
Slovakia s.r.o.
 
 
6. Manufacturing facilities in Veenendaal, The Netherlands, located at 3900 AG
Veenendaal, The Netherlands, which tract is owned by NN Netherlands B.V.
 
 
7. Manufacturing facility in Lubbock, Texas, located on a 6 and ½-acre tract of
land at 616 E. Slaton Road, Lubbock, Texas, which tract is owned by Industrial
Molding Corporation.
 
 
8. Manufacturing facility in Lubbock, Texas, located on a 2 and ½-acre tract of
land at 67185 Cedar Ave., Lubbock, Texas, which tract is owned by Industrial
Molding Corporation.
 
 
9. Manufacturing facilities in Danielson, Connecticut, located on a 12-acre
tract of land at 39 Wauregan Road, Danielson, Connecticut, which tract is owned
by The Delta Rubber Company.
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.22
 
 
LOCATIONS
 
 
NN U.S. Locations
 
Company
Chief Executive Office
Property
Location/Address
Owned
Leased
NN, Inc.
 
2000 Waters Edge Dr.
Johnson City, TN 37604
 
Ball & Roller Plant
800 Tennessee Rd.
P.O. Box 241
Erwin, TN 37650
X
 
Ball Plant
378 Industrial Park Rd.
Mountain City, TN 37683
X
 
The Delta Rubber Company
39 Wauregan Rd.
Danielson, CT 06239
Rubber Seal Plant
39 Wauregan Road
Danielson, CT 06239
X
 
Warehouse
42 Maple St.
Danielson, CT 06239
 
X
Industrial Molding Corp.
2000 Waters Edge Dr.
Johnson City, TN 37604
Plastic Injection Molding Plant
616 East Slaton Road
Lubbock, TX 79404
X
 
Plastic Injection Molding Plant
6715 Cedar Ave.
Lubbock, TX 79404
X
 
Whirlaway Corp.
 
720 Shiloh Ave.
Wellington, OH, 44090
 
Metal Components Plant 1
125 Bennet St.
Wellington, OH 44090
 
X (waiver obtained)
 
Metal Components Plant 2
720 Shiloh Ave.
Wellington, OH 44090
 
X (waiver obtained)
 
Triumph LLC
2130 S. Industrial Park Ave.
Tempe, AZ 85282
Metal Components Plant (subleased to Triumph Manufacturing LLC)
2130 S. Industrial Park Ave.
Tempe, AZ 85282
 
X (landlord waiver obtained)
 
 
NN Europe Locations
 
Company
Chief Executive Office
Property
Location/Address
Owned
Leased
NN Euroball Ireland LTD
IDA Industrial Park, Unit 4
Purcellsinch, Kilkenny, Ireland
 
Kilkenny, Ireland Ball Plant
IDA Industrial Park, Unit 4
Purcellsinch, Kilkenny, Ireland
X
 
Kugel. Eltmann GmbH
Kugelfertigung Eltmann GmbH
Industriestrasse 2
D-97483 Eltmann, Germany
 
Eltmann, Germany Ball Plant
Kugelfertigung Eltmann GmbH
Industriestrasse 2
D-97483 Eltmann, Germany
 
X
 
NN Europe SpA
Corso Torino 378
10064 Pinerolo, Italy
 
Pinerolo, Italy Ball Plant
Corso Torino 378
10064 Pinerolo, Italy
X
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
NN Slovakia sro
Kukucinova 2346
SK-024 01 Kysucke NoveMesto, Slovakia
Kysucke Nove Mesto, Slovakia Ball Plant
Kukucinova 2346
SK-024 01 Kysucke NoveMesto, Slovakia
X
 
NNN BV
P.O. Box 101
3900 AC Veenendaal
De Smalle Zijde 1B
3903 LL Veenendaal, The Netherlands
Veenendaal, The Netherlands Roller & Stamped Metal Parts  Plant
P.O. Box 101
3900 AC Veenendaal
De Smalle Zijde 1B
3903 LL Veenendaal, The Netherlands
X
 
NN Precision Bearing Products Co. LTD
No. 618, San Xiang Road
Kunshan, Jiangsu
P.R. China
 
Kunshan, China Ball Plant
No. 618, San Xiang Road
Kunshan, Jiangsu
P.R. China
 
X
 

 
Consigned Property – Domestic Entities
 
Company
Property
Location/Address/Approximate Amount
NN, Inc. - US Ball & Roller Division
Eaton (waiver obtained)
8701 N. Harrison Ave.
Shawnee, OK 74804                                        $94,000
SKF Mexico
Autopista Mexico Pueble 1103
KM 125 Pueble Pue 72014                             $225,000
SKF France
204 Blvd Charles De Gaulle
Cedex France TSA 40208                               $710,000
SKF Austria
Seitenstetten Strasse 15
Postfach 205 A4400 Steyr Austria               $819,000
Danfoss
Nordborgvej 81
6430 Nordborg Denmark                                $215,000
Whirlaway Corp.
Navistar Diesel
646 James Record Rd Southwest
Huntsville, AL 35824                                       $9,000
 
Consigned Property – NN Europe
Company
Property
Location/Address/Approximate Amount
NN Europe SpA
 
 
 
 
 
SKF-Malaysia
SKF B.I. Malaysya SDN BHD - 7910 Kawasan Perindustiran
71807 Nilai NSDK – Malaysia                   €195,000
SNR
SNR - UPS Logistics pae les glaisins - 6 bis Rue du Pre' Paillard
74940 - Annecy Le Vieux – France            €302,000
SNR
Magasin BONNET Avenue Moulenas 30 340 Salindres
74940 – Annecy Le Vieux – France            €147,000
Nachi Japan
"NN EUROPE SPA"WAREHOUSE C/O FUSHIKI UNSO Co.,Ltd
Nr. 2CFS 705-1 ISHIMARU
TAKAOKA CITY, TOYAMA                   €75,000
NN Slovakia sro
SNR
SNR - UPS Logistics pae les glaisins - 6 bis Rue du Pre' Paillard
74940 - Annecy Le Vieux – France            €315,000
NNN BV
ART Technologies
3795 Symmes Road
Hamilton, OH 45015
U.S.A.                                                           €9,200


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.23
 
 
INTELLECTUAL PROPERTY
 
 
NN, Inc. owns the word trademark NN (Registration No. 2,271,974), a typed
drawing, registered on August 24, 1999.
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.24
 
 
INSURANCE
 
 


 
 
[See attached]
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.25
 
 
DEPOSIT ACCOUNTS
 
Bank Name
Bank Contact Information
Account Name
Purpose
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
NN, Inc. Main Account
Account for day-to-day business operations.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
NN Ball & Roller Inc.
Account for day-to-day business operations.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Ball & Roller Inc. Payroll
Account used solely for payroll.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Delta Rubber Operating Acct.
Account for day-to-day business operations.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Delta Rubber Payroll
Account used solely for payroll.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Industrial Molding Operating Acct.
Account for day-to-day business operations.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Industrial Molding Medical Claim
Account holding funds for the purpose of payment of medical claims.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Triumph  Acct. Payable
Account holding funds company must pay to vendors for products/services
purchased on credit.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Triumph Accts. Receivable
Account holding funds owed to Company for products/services provided on credit.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Triumph Payroll
Account used solely for payroll.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Whirlaway Acct. Payable
Account holding funds company must pay to vendors for products/services
purchased on credit.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Whirlaway Payroll
Account used solely for payroll.
Regions Bank
Betty Neskaug
PO BOX 511
Knoxville, TN 37901
Phone: (865) 521-5116
Whirlaway Accts. Receivable
Account holding funds owed to Company for products/services provided on credit.
Plains Capital Bank
5010 University Ave
Lubbock, TX 79413
Phone: (806) 795-7131
Industrial Molding Corp.
Account used to cash Petty Cash reimbursement checks
Fifth Third Bank
161 East Herrick Ave.
Wellington, OH 44090-1302
Phone: (440) 647-3073
Whirlaway Corp.
Account used to cash Petty Cash reimbursement checks

 
 
 
 

--------------------------------------------------------------------------------

 
 
Bank of America
304 Main St.
Danielson, CT 06239
Phone: (800) 432-1000
Business Investment Account – Delta Rubber Co.
Account holding funds for investment purposes.
Banca Intesa San Paolo
Contact: Luigi Vasile
AG Di.Pza San Carlo 156
10121 Torino Italy
+39 011.555.22.38
NN Europe S.p.A
Trade Operations, Payroll, Tax payments (no financing activity)
Banca Intesa San Paolo
Contact: Luigi Vasile
AG Di.Pza San Carlo 156
10121 Torino Italy
+39 011.555.22.38
NN Europe S.p.A
Foreign Currency Account (USD)
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Netherlands BV (Eur)
Deposit Account Bank Guarantee
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Netherlands BV (Eur)
Trade Operations, Payroll
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Netherlands BV (GBP)
Foreign Currency account (GBP)
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Netherlands BV (PLN)
Foreign Currency account (PLN)

 
 
 
 

--------------------------------------------------------------------------------

 
 
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Netherlands BV (USD)
Foreign Currency account (USD)
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN International BV
Trade Operations
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Holdings BV (EUR)
Trade Operations
ABN AMRO Bank NV
Postbus 2059
3500 GB Utrecht
The Netherlands
+31 30.232.76.11
NN Holdings BV (USD)
Foreign Currency Account (USD)
UniCredit Bank Slovakia a.s
Maria Bobakova
Sancova 1/A,
813 33 Bratislava, Slovakia
+421 41 562 82 43
NN Slovakia
Trade Operations, Payroll
UniCredit Bank Slovakia a.s
Maria Bobakova
Sancova 1/A,
813 33 Bratislava, Slovakia
+421 41 562 82 43
NN Slovakia
Foreign Currency Account (USD)
HypoVereinsbank AG
Wolfgang Klaus
Lorenzer Platz 21
90402 Nuernberg
Germany
+0049 91121641584
NN Eltmann
Trade Operations, Payroll
AIB Bank
(No. 1 Current A/C)
Brendan Corcoran
3 High Street
Kilkenny, Ireland
01-6413334
NN Ireland
Vendor Payments in Euro by EFT and Check

 


 

 
 

--------------------------------------------------------------------------------

 

 
 SCHEDULE 10.8(A)
 
 
PLEDGED SECURITIES
 
 


 
Name of Issuing Entity
Number of Shares / Percentage of Membership Interest
Certificate Number
Pledgor
Industrial Molding Corporation
 
10,000
1
NN, Inc.
Whirlaway Corporation
 
966
51
NN, Inc.
The Delta Rubber Company
 
46,993
2
NN, Inc.
Triumph LLC
100%
N/A
Whirlaway Corporation
NN International B.V.
117 (65% of outstanding Stock)
1-117
NN, Inc.
NN Europe S.p.A.
 
2,488.520 (100%)
5
NN International B.V.
NN Holdings B.V.
 
100%
N/A
NN International B.V.
NN Precision Bearings Products Co. LTD
 
100%
N/A
NN Holdings B.V.
NN Slovakia s.r.o.
100%
N/A
NN Europe S.p.A.
NN Netherlands B.V.
100%
N/A
NN Europe S.p.A.
Kugelfertigung Eltmann GMBH
100%
N/A
NN Netherlands, B.V.
NN Euroball Ireland Limited
8,877,299
N/A
NN Europe S.p.A.


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 10.8(B)
 
 
PLEDGED INTERCOMPANY NOTES
 
 
 
 
 
 
None.
 

 
 

--------------------------------------------------------------------------------

 



 


 
 
SCHEDULE 10.9
 
 
EXISTING DEBT
 
 
1. Indebtedness outstanding under the Credit Agreement.  Outstanding principal
amount as of December 20, 2010 is approximately $56,761,098.
 
 
2. NN, Inc. Elective Deferred Compensation Plan, dated February 26, 1999,
amended as of November 20, 2010.
 
 
3. Building Capital Lease dated June 1, 2004, pertaining to the lease of land
and building (approximately 110,000 square feet) in the Kunshan Economic and
Technology Development Zone, Jiangsu, The People’s Republic of China.  The
present value of minimum lease payment is $2,081,000.
 
 


 

 
 
 

--------------------------------------------------------------------------------

 

 


 
 
SCHEDULE 10.10
 
 
EXISTING LIENS
 
 
NN, Inc. and Domestic Subsidiaries
 
 


 
ENTITY
JURISDICTION
TYPE OF SEARCH
FILE NO. & DATE
SECURED
PARTY
COLLATERAL
Whirlaway Corporation
Ohio Secretary of State
UCC
AP0207177
Filed 1/11/00
 
Amendment filed 8/13/04
 
Continuations filed 8/13/04 and 11/18/09
 
General Electric Capital Corporation
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00057883673
Filed 12/16/02
 
Continuation filed 8/27/07
General Electric Capital Corporation
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00083762841
Filed 11/22/04
 
Continuation filed 10/01/09
The Huntington National Bank
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00094391403
Filed 10/17/05
 
Assignment filed 2/10/06
 
Continuation filed 9/7/10
Maxus Leasing Group, Inc.
 
General Electric Capital Corporation
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00096263515
Filed 12/5/05
 
Continuation filed 11/22/10
Bank of the West
Specific equipment

 
 
 
 
 

--------------------------------------------------------------------------------

 
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00102849596
Filed 6/2/06
The Huntington National Bank
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00103017352
Filed 6/7/06
NMHG Financial Services, Inc.
Equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00127239481
Filed 6/4/08
MT Business Technologies, Inc.
Equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137981547
Filed 10/23/09
Mitsubishi Heavy Industries America, Inc.
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137981769
Filed 10/23/09
 
Collateral amendment filed 7/6/10
Mitsubishi Heavy Industries America, Inc.
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137981870
Filed 10/23/09
 
Collateral amendment filed 7/6/10
Mitsubishi Heavy Industries America, Inc.
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137981981
Filed 10/23/09
 
Collateral amendment filed 7/6/10
Mitsubishi Heavy Industries America, Inc.
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137982004
Filed 10/23/09
Mitsubishi Heavy Industries America, Inc.
Specific equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00137982115
Filed 10/23/09
Mitsubishi Heavy Industries America, Inc.
Specific equipment

 
 
 
 

--------------------------------------------------------------------------------

 
 
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00139685248
Filed 1/14/10
Assignment filed 1/22/10
MTC Equipment Finance Ltd.
Bank of the West, Trinity Division
Leased equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00139965818
Filed 1/28/10
General Electric Capital Corporation
Leased equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00139965929
Filed 1/28/10
General Electric Capital Corporation
Leased equipment
Whirlaway Corporation
Ohio Secretary of State
UCC
OH00146161762
Filed 11/10/10
Gosiger Cleveland
 
Specific equipment
Industrial Molding Corporation
Tennessee Secretary of State
UCC
309-056426 filed 10/13/09
CommScope, Inc. of North Carolina
Specific equipment
Industrial Molding Corporation
Texas Secretary of State
UCC
060019549650 filed 6/8/06
Dell Financial Services L.P.
Specific leased equipment
NN, Inc.
Delaware Secretary of State
UCC
2121507 2 filed 5/15/02
 
Consignment filing
 
Continuation filed 5/14/07
Applied Industrial Technologies-Dixie, Inc.
Equipment
NN, Inc.
Delaware Secretary of State
UCC
4333200 6 filed 11/29/04
 
Consignment filing
 
Continuation filed 11/25/09
Applied Industrial Technologies-Dixie, Inc.
Equipment
NN, Inc.
Delaware Secretary of State
UCC
2008 1194933 filed 4/4/08
Crown Credit Company
Specific equipment
(crown lift truck)

 
 
 
 

--------------------------------------------------------------------------------

 
 
NN, Inc.
Delaware Secretary of State
UCC
2008 2988945 filed 9/4/08
Citicorp Leasing, Inc.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2008 3296165 filed 9/29/08
Citicorp Leasing, Inc.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2008 3317656 filed 10/01/08
Citicorp Leasing, Inc.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2009 0699436 filed 3/5/09
Crown Credit Company
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2009 0762200 filed 3/11/09
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Delaware Secretary of State
UCC
2009 1416012 filed 5/5/09
Daido Steel (America), Inc.
Steel products, wire rod
NN, Inc.
Delaware Secretary of State
UCC
2009 1490595 filed 5/12/09
Daido Steel (America), Inc.
Steel products, wire rod
NN, Inc.
Delaware Secretary of State
UCC
2009 1682597 filed 5/28/09
Leaf Funding, Inc.
Specific leased equipment
NN, Inc.
Tennessee Secretary of State
UCC
204-039486 filed 9/3/04
Amendment filed 3/12/09
Continuation filed 3/13/09
Greater Bay Bank N.A.
 
Wells Fargo Bank, N.A.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
108-028666 filed 8/28/08
The Bailey Company, Inc.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
108-08667 filed 8/28/08
The Bailey Company, Inc.
Specific equipment
NN, Inc.
Tennessee Secretary of State
UCC
108-035284 filed 12/31/08
The Bailey Company, Inc.
Specific equipment
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002413318 filed 9/6/06
Toyota Motor Credit Corporation
Specific equipment
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002461029 filed 6/7/07
Toyota Motor Credit Corporation
Specific equipment

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002682264 filed 3/4/09
KeyBank National Association, as Collateral Agent
All assets
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002733293 filed 1/22/10
Toyota Motor Credit Corporation
Specific equipment
The Delta Rubber Company
Connecticut Secretary of State
UCC
0002737477 filed 2/22/10
Toyota Motor Credit Corporation
Specific equipment
Triumph, LLC
Arizona Secretary of State
UCC
20081543864-3
Filed 6/16/08
NMHG Financial Services, Inc.
All equipment
Triumph, LLC
Arizona Secretary of State
UCC
20091571800-8
Filed 3/10/09
 
Amendment filed 9/3/10
KeyBank National Association (as Collateral Agent)
All assets
Triumph, LLC
Arizona Secretary of State
UCC
20101605061-9
Filed 1/27/10
Stanadyne Corporation
Specific equipment

 
Foreign Subsidiaries
 
 
None.
 
 


 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 10.11
 
 
FOREIGN SUBSIDIARY LOANS AND INVESTMENTS
 
 
1. NN, Inc. has a 100% interest in NN International B.V., a Dutch company.
 
 
2. NN International B.V. in turn owns the following interests:
 
 
(a) 100% of NN Europe SpA., an Italian company; and
 
 
(b) 100% of NN Holdings B.V., a Dutch company.
 
 
3. NN Europe SpA in turn owns the following interest:
 
 
(a) 100% of NN Slovakia, s.r.o., a Slovakian company;
 
 
(b) 100% of NN Netherlands B.V., a Dutch company; and
 
 
(c) 100% NN Euroball Ireland LTD, an Irish company.
 
 
4. NN Holdings B.V. owns 100% of NN Precision Bearing Products Co. LTD, a
Chinese company.
 
 
5. NN Netherlands B.V. owns 100% of Kugelfertigung Eltmann GmbH, a German
company.
 
 
6. Loans from NN Europe SpA to NN International B.V. in the approximate amount
of €500,000.*
 
 
7. Loans from NN Euroball Ireland LTD to NN International B.V. in the
approximate amount of €6,200,000.*
 
 
8. Loans from NN International B.V. to NN Netherlands B.V. in the approximate
amount of €3,775,321.*
 
 
9. Loans from NN International B.V. to NN Slovakia, s.r.o. in the approximate
amount of €1,820,714.*
 
 
10. Loans from NN International B.V. to NN Holding B.V. in the approximate
amount of €2,710,261.*
 
 
11. Loans from NN Europe SpA to NN International B.V. in the approximate amount
of €170,000.
 
 
12. Loans from NN Europe SpA to NN Inc. in the approximate amount of
$1,000,000.*
 
 
13. Loans from NN Netherlands B.V to NN Inc. in the approximate amount of
$8,000,000.*
 
 
*Principal amount outstanding as of November 30, 2010.  Bears interest at a
variable, market rate.
 

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 10.25
 
 
RESTRUCTURING OF FOREIGN SUBSIDIARIES
 
 
Dissolution and winding up of NN Euroball Limited.
 
 


 
 


 

 
 

--------------------------------------------------------------------------------

 
